Exhibit 10.9

 

Conformed Version

 

VL8 POOL INC.

 

As Company

 

-and-

 

GMR Neptune LLC

 

As Participant

 

--------------------------------------------------------------------------------

 

POOL AGREEMENT

 

--------------------------------------------------------------------------------

 

Relating to “Genmar Neptune (currently Hull no. 5404 at the yard of Daewoo
Shipbuilding & Marine Engineering Co., Ltd.)”

 

--------------------------------------------------------------------------------


 

INDEX

 

CLAUSE

 

PAGE

 

 

 

 

1

DEFINITIONS

 

1

2

PURPOSE OF THE POOL – SHARING OF REVENUES AND LIABILITIES

 

2

All Third Party Charters shall, to the extent possible, be for the same period
as the Contract of Affreightment that is being covered

 

3

3

PERIOD OF THE VESSEL’S PARTICIPATION IN THE POOL

 

4

4

POOL VESSEL TOTAL COSTS

 

4

5

VESSEL’S TOTAL COSTS UPON ENTRY

 

6

6

TIME CHARTER PARTY

 

6

7

COMMERCIAL MANAGEMENT AGREEMENT/MANAGEMENT FEE

 

7

8

DISTRIBUTION

 

8

9

ACCOUNTING

 

9

10

WORKING CAPITAL CONTRIBUTION AND RETENTION

 

10

11

POOL COMMITTEE

 

11

12

CALCULATION OF POOL NET REVENUE/LOSS; POOL GROSS REVENUE AND POOL EXPENSES

 

12

13

INSURANCE

 

15

14

ASSIGNMENT OF EARNINGS

 

20

15

WITHDRAWAL/TERMINATION

 

20

16

NATURE OF THE AGREEMENT

 

22

17

CONFIDENTIALITY

 

23

18

TOTAL LOSS

 

23

19

CHOICE OF LAW AND JURISDICTION

 

24

20

NOTICES

 

24

21

ENTIRE AGREEMENT

 

25

22

RIGHTS OF THIRD PARTIES

 

25

STANDARD POOL TIME CHARTERAPPENDIX 3.2

 

29

[not applicable]

 

30

 

--------------------------------------------------------------------------------


 

THIS POOL PARTICIPATION AGREEMENT is entered into on the 11 day of June 2015

 

BETWEEN

 

(1)                                 VL8 Pool Inc, a Marshall Island corporation
having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands MH 96960 (“the Company”) and

 

(2)                                 GMR Neptune LLC, a Marshall Island
corporation having its registered office at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands (“the Participant”)

 

WHEREAS

 

(A)                               The Participant is the owner or disponent
owner of m.t.  “Genmar Neptune”, (currently Hull no. 5404 at the yard of Daewoo
Shipbuilding & Marine Engineering Co., Ltd.)” (“the Vessel”);

 

(B)                               The Company and the Participant have agreed
that the Vessel should be entered into the pool defined below; and

 

(C)                               The Vessel will be entered into the Pool by
way of a time charter party between the Company and the Participant.

 

IT IS HEREBY AGREED as follows:

 

1                                                DEFINITIONS

 

1.1                                      In this Agreement the following terms
shall have the following meanings:

 

“Affiliate” :  in respect of any person, means a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Holding Company” :  in relation to any person, means any other person, company
or corporation in respect of which it is a Subsidiary.

 

“Pool” :  the Pool of VLCC tankers operated by the Company.

 

--------------------------------------------------------------------------------


 

“Pool Committee”  :  the committee described in Clause 11.

 

“Pool Participants” :  all entities having entered into Pool Participation
Agreements with the Company.

 

“Pool Vessels” :  vessels entered and delivered into the Pool by Pool
Participants.

 

“Quarter Date” :  each of 1st January, 1st April, 1st July and 1st October of
any year.

 

“Sanctioned Person” :  any person, being an individual, corporation, company,
association or government, who is listed as being subject to a sanction,
regulation, official embargo or on any ‘Specially Designated Nationals List’ or
‘Blocked Persons’ lists’, or any equivalent lists maintained and imposed by the
United Nations, European Union, Her Majesty’s Treasury in the United Kingdom or
the United States Department of Treasury’s Office of Foreign Assets Control.

 

“Subsidiary” :  of a person means any other person:

 

(a)                          directly or indirectly controlled by such person;
or

 

(b)                          of whose dividends or distributions on ordinary
voting share capital such person is entitled to receive more than 50 per cent.

 

“Technical Committee” :  the committee described in Clause 4.

 

“Time Charter Party” :  the time charter party described in Clause 6.

 

“Third Party” :  a party which is neither a direct or indirect affiliate or
subsidiary of or otherwise associated with the Participant.

 

2                                                PURPOSE OF THE POOL — SHARING
OF REVENUES AND LIABILITIES

 

2.1                                      The main objective of the Pool is to
enter into arrangements for the commercial employment and operation of the Pool
Vessels, arranged by the Company, so as to secure for the Pool Participants the
highest earnings per Pool Vessel on the basis of

 

2

--------------------------------------------------------------------------------


 

pooling the revenue of the Pool Vessels and dividing it between the Pool
Participants on the terms hereof.

 

2.2                                      The Company shall in its own name (as
disponent owner) enter into contracts for the employment of the Pool Vessels. 
The Company shall have authority, as Time Charter Party owners, to negotiate and
conclude spot charters, consecutive voyage charters, contracts of affreightment
and time charters for performance by the Pool Vessels provided that the maximum
possible period for such contracts shall not exceed seven (7) months.

 

2.3                                      All revenues earned from the operation
of the Pool Vessels shall, after deduction of all costs involved in the
operation of the Pool, be shared between the Pool Participants. The Company
accordingly shall not participate in the financial result of the Pool’s
activities but only serve as a vehicle for entering into contracts and for the
marketing of the Pool.

 

2.4                                      The Pool shall operate as a profit
unit, separately from any other activities of the Company.

 

2.5                                      The Company shall be entitled to enter
into charters, as charterers, with third party owners or disponent owners
(“Third Party Charters”), for the purpose of chartering in vessels from such
third party owners or disponent owners (“Third Party Vessels”)  in order to
perform any contract of affreightment time charter trips entered into by the
Company pursuant to the provisions of clause 2.2 hereof (“Contracts of
Affreightment”) and which cannot be performed (whether in whole or in part) by
any of the existing Pool Vessels.

 

All Third Party Charters shall, to the extent possible, be for the same period
as the Contract of Affreightment that is being covered.

 

3

--------------------------------------------------------------------------------


 

3                                                PERIOD OF THE VESSEL’S
PARTICIPATION IN THE POOL

 

3.1                                      The Vessel shall, subject to Clause 15
hereof, be placed at the disposal of the Company for a minimum period of twelve
(12) months.

 

4                                                POOL VESSEL TOTAL COSTS

 

4.1                                      The Pool revenues shall be shared
according to a distribution key based on the Pool’s total cost allocated to each
Pool Vessel (“Total Costs”). The Total Costs allocated to the Vessel shall, as
correctly as possible, reflect the relative operating costs of the Vessel
compared with the other Pool Vessels.

 

4.2                                      The basis for the calculation of Total
Costs is set out in Appendix 1. At the start of each year during January, the
Company shall submit to the Pool Committee for its approval a proposal for the
revised basis of calculations for the ensuing year commencing on 1 January (the
“Annual Calculation Review”). Upon such approval by the Pool Committee, the
Company will calculate or, as the case may be, recalculate Total Costs for each
Pool Vessel in accordance with the revised principles of calculation which shall
take effect for the whole calendar year from 1 January. The approved revised
principles of calculation resulting from the Annual Calculation Review shall
take effect as the new Appendix 1 to this Agreement with effect from 1
January of the relevant year, replacing the previous year’s version of Appendix
1.

 

4.3                                      The Vessel shall initially be allocated
the Total Costs stated in 5.1 below (the “Initial Total Costs”). The Vessel’s
performance shall be reviewed by the Technical Committee on the third Quarter
Date occurring after the date the Vessel has entered into the Pool (the
“Delivery Date”) or, in the event that there is insufficient data on such third
Quarter Date, on the fourth Quarter Date occurring after the Delivery Date (the
“Initial Performance Review”). The Initial Performance Review will be based on
the actual speed and consumption data of the Vessel received since the Delivery
Date and the Initial Total Costs will be revised to take into account the
results of such review. The results of the Initial Performance Review shall be
circulated to the Participant before, and apply on and from, the first Quarter
Date falling after the Initial Performance

 

4

--------------------------------------------------------------------------------


 

Review date. The new Total Costs determined from the Initial Performance Review
shall apply:

 

(a)                          retrospectively from the Delivery Date up to (but
not including) the third Quarter Date occurring after the Delivery Date as
definitive performance-based Total Costs; and

 

(b)                          provisionally from the third Quarter Date occurring
after the Delivery Date for the next three quarter periods until the results of
the first Periodic Performance Review (as described in clause 4.4 below) are
determined and circulated to the Participant. For the avoidance of doubt, the
application of the results of the Initial Performance Review under this
sub-paragraph (b) will involve a retrospective Total Costs adjustment to the
first (or in some cases, the first two) of the above three quarter periods,

 

and the Participant’s entitlement to distributions for the above periods
following the Initial Performance Review shall be adjusted accordingly. If this
Agreement is terminated prior to the Initial Performance Review, the Vessel’s
performance shall be reviewed by the Technical Committee based on the Vessel’s
performance data received since the Delivery Date and the Initial Total Costs
will be revised to take into account the results of such review (the
“Termination Performance Review”). The new Total Costs, determined from the
Termination Performance Review, shall apply retrospectively from the Delivery
Date up to the date of termination of this Agreement as definitive
performance-based Total Costs and the Participant’s entitlement to distributions
for such period shall be adjusted accordingly.

 

4.4                                      Further on-going performance reviews of
the Vessel based on the Vessel’s actual speed and consumption data shall be
conducted on the fifth Quarter Date following the Delivery Date and on every
second Quarter Date thereafter (each a “Periodical Performance Review”). Each
Periodical Performance Review shall be based on the Vessel’s performance data
from the previous twelve (12) months and following such review, the Vessel’s
Total Costs shall be revised to take into account the results of such

 

5

--------------------------------------------------------------------------------


 

review. The results of each Periodical Performance Review shall be circulated to
the Participant before, and apply on and from, the first Quarter Date falling
after such Periodical Performance Review date. The new Vessel’s Total Costs
determined from each Periodical Performance Review shall apply:

 

(a)                          retrospectively for the two quarter periods ending
on (but not including) the relevant Periodical Performance Review date as
definitive performance-based Total Costs; and

 

(b)                          provisionally for the next three quarter periods
following such Periodical Performance Review date until the results of the next
Periodic Performance Review are determined and circulated to the Participant.
For the avoidance of doubt, the application of the results of such Periodical
Performance Review under this sub-paragraph (b) will involve a retrospective
Total Costs adjustment to the first of the above three quarter periods,

 

and the Participant’s entitlement to distributions for the above periods
following each Periodical Performance Review shall be adjusted accordingly.

 

4.5                                      The Technical Committee shall consist
of one member nominated by the Manager and one member elected by the Company
every year.

 

5                                                VESSEL’S TOTAL COSTS UPON ENTRY

 

5.1                                      At the time that the Vessel enters into
the Pool, the Total Costs that shall be allocated to the Vessel shall be US$
24,758.

 

6                                                TIME CHARTER PARTY

 

6.1                                      The Participant/the Vessel shall at any
and all times during the term of this Agreement comply with the conditions,
terms and warranties expressed or implied in this Agreement and in the Time
Charter Party which shall be deemed to be an integral part of this Agreement. 
The terms of the main Pool Participation Agreement shall prevail if

 

6

--------------------------------------------------------------------------------


 

a conflict should arise in the interpretation of the terms of the main Pool
Participation Agreement and the terms of the Time Charter Party.

 

6.2                                      When a Participant enters a Vessel into
the Pool where the Participant is the owner or the bareboat charterer of the
Vessel then the time charter party between the Company and the Participant shall
be in the form attached hereto at Appendix 3.1.

 

6.3                                      When a Participant enters a Vessel in
the Pool where the Participant has the Vessel on time charter then the time
charter party between the Company and the Participant shall be on back-to-back
terms with the terms of the time charter between the Participant and the
Vessel’s owners or disponent owners subject always to the cover page of Appendix
3.2.

 

6.4                                      The charter party entered into between
the Company and the Participant, whether pursuant to clause 6.2 or clause 6.3
above, shall be the Time Charter Party.  In the event that the Time Charter
Party departs from the standard time charter terms of the Pool (attached hereto
as Appendix 3.1) and such variations, in the opinion of the Pool Committee, have
an effect on the earning potential of the Vessel, then such difference shall be
reflected in the Total Costs allocated to the Vessel.

 

6.5                                      Where the Participant is not the head
owner of the Vessel, the Participant is obliged to notify the Company in advance
and as soon as practicable of any planned change of Vessel ownership or
technical management further up the charter chain for the Vessel. For the
avoidance of doubt, any such change of Vessel ownership or technical management
shall not affect any of the terms of this Agreement, including the Time Charter
Party.

 

6.6                                      All time under the Time Charter Party
shall be recorded in GMT.

 

7                                                COMMERCIAL MANAGEMENT
AGREEMENT/MANAGEMENT FEE

 

7.1                                      The Company has entered into a
Commercial Management Agreement with VL8 Management Inc. (“the Manager”).  The
Commercial Management Agreement is

 

7

--------------------------------------------------------------------------------


 

annexed hereto as Appendix 2.  The Company shall pay a management fee to the
Manager (“the Management Fee”) in consideration of the services rendered by the
Manager under the Commercial Management Agreement and an administration fee to
the Manager (“the Administration Fee”).

 

7.2                                      The Management Fee shall be a one point
two five (1.25) percent commission on all income received under all contracts
(voyage charters, consecutive voyage charters, contracts of affreightment and
time charters) entered into for the account of the Company in relation to the
Vessel (apart from the time charters which form part of the Pool Participation
Agreement).  The commission shall be calculated by reference to and upon all
hire, freight, deadfreight and demurrage collected on such transactions.

 

7.3                                      The Administration fee shall be three
hundred and twenty five dollars ($325) per day during the term of this Agreement
in relation to the Vessel and the Administration Fee shall be payable on a
monthly basis in arrears at the end of the first week of each month.

 

8                                                DISTRIBUTION

 

8.1                                      The Company shall invoice and collect
all hire, freight, demurrage and other revenues due as a result of the Pool
activities.  The Company will, on behalf of the Pool, pay all expenses payable
by it as the Charterer under the Time Charter Party and pay the Management Fee
and Administration Fee.  The resulting Net Pool Revenue (as determined in
accordance with Clause 12) shall be distributed as time charter hire to each
Participant in accordance with the Total Costs of the individual Pool Vessels,
adjusted for any off-hire, in accordance with the terms of this Agreement.

 

8.2                                      Distribution of time charter hire shall
be made on a provisional basis, calculated on the basis outlined in Clause 12
hereof within the first week of each month. The provisional distribution to be
based on the period up to the end of the previous month. The Participant’s
entitlement to receive such provisional hire shall always be subject to the cash
flow requirements of the Company.

 

8

--------------------------------------------------------------------------------


 

8.3                                      The Company shall every quarter furnish
the Participant with a provisional report on the financial result of the
operation of the Pool for the preceding quarter and the Vessel’s earnings shall
be adjusted taking into account the provisional monthly hire payments and the
Vessel’s actual operating days in the Pool.

 

8.4                                      Further, the Company shall, not later
than six (6) months after the end of its financial year (31 March) present to
the Participant audited final accounts for the preceding financial year.

 

8.5                                      In the event that there is a breach by
the Participant of its obligations under this Agreement (including the Time
Charter Party), the Company has the right to set off an amount equal to the
damages that the Company has incurred as a result of such breach against the
distributions payable by the Company under clauses 8.1 and 8.2 or any working
capital that is repayable by the Company under clause 10.

 

9                                                ACCOUNTING

 

9.1                                      The Manager shall keep such records and
accounts as shall be necessary or appropriate for the proper operation of the
Pool, including such accounts as shall be necessary for the calculation of
distributions.

 

9.2                                      The Manager shall maintain systems of
internal controls designed to provide reasonable assurance that transactions are
properly executed sufficient to meet the requirements of an independent audit
performed in accordance with International Auditing Standards.

 

9.3                                      The Manager shall no later than the
30th day following the end of each quarter, prepare and distribute to each Pool
Participant unaudited accounts for the Pool (the “Pool Accounts”) and for each
Pool Vessel for the period from 1 April to the end of the relevant quarter. 
These quarterly, unaudited Pool Accounts shall include aggregate quarterly
accounts with separate calculations made for each quarter.

 

9.4                                      The quarterly Pool Accounts must show:

 

9

--------------------------------------------------------------------------------


 

(a)                          Net Pool Revenue and the total distributions made
to Pool Participants to date;

 

(b)                          Time charter equivalent income for all voyages and
charters performed by each Pool Vessel;

 

(c)                           The balance on the Company Bank Account and an
appropriate reconciliation statement;

 

(d)                          Outstanding freight/demurrage due in respect of
contracts performed by Pool Vessels;

 

(e)                           Off hire days for each Pool Vessel monthly and
year to date;

 

9.5                                      The Pool Accounts will be maintained in
United States Dollars

 

9.6                                      Messrs Moore Stephens or other major
international accounting firm, on an annual basis, will audit the Pool’s books,
including distributions.  Audited reports will be distributed to all Pool
Participants.  All Pool records are available for review by each Pool
Participant at the offices of the Manager.

 

9.7                                      At the request of the Participant the
Company shall make available to an auditor nominated by the Participant all
accounts and supporting documents required to verify the correct distribution of
revenues to the Participant

 

10                                         WORKING CAPITAL CONTRIBUTION AND
RETENTION

 

10.1                               The Participant shall, upon delivery of the
Vessel under the Time Charter Party deposit in the Company’s account a working
capital for the Vessel.  The working capital shall be determined by the Company
and shall be $1,500,000, being the equivalent of the market value of forty-five
(45) days of average bunker consumption for the Vessel together with the
estimated costs and disbursements associated with three (3) port calls. Where
there are bunkers on board the Vessel on delivery of the Vessel by the
Participant to the Company, the value of the bunkers (based on last prices paid
by the Participant on a first-in, first-out basis as evidenced by supporting
invoices and bunker

 

10

--------------------------------------------------------------------------------


 

delivery receipts) shall be set-off against the working capital to be paid by
the Participant to the Company.

 

Such working capital shall be repaid to the Participant after the termination of
the Vessel’s participation in the Pool.  An amount sufficient to cover possible
reduced distribution to the Participant following adjustments of the provisional
distribution of time charter hire shall nevertheless be withheld until final
accounts are available. Where there are bunkers on board the Vessel on
redelivery of the Vessel by the Company to the Participant, the value of the
bunkers (based on last prices paid by the Company on a first-in, first-out basis
as evidenced by supporting invoices and bunker delivery receipts) shall be
set-off against the working capital to be repaid by the Company to the
Participant.

 

10.2                               In the event that the cashflow position of
the Company, as determined by the Manager and the Pool Committee, is
insufficient to allow the Company to perform its commercial commitments, then
the Pool Committee shall be entitled to recommend a further contribution to the
working capital of the Company.  The Participant shall contribute such further
contribution to the Company within ten (10) days of receipt of the Pool
Committee’s written recommendation, which contribution shall be refunded as soon
as the Company’s financial resources permit as determined by the Manager.

 

11                                         POOL COMMITTEE

 

11.1                               The Pool Committee shall consist of one
(1) representative for each Pool Participant, two (2) representatives appointed
by the Company and two (2) representatives of the Manager.  The two
(2) representatives of the Manager shall not have the right to vote.

 

11.2                               Each voting Pool Participant shall have a
number of votes corresponding to the number of Pool Vessels controlled by such
Pool Participant.

 

11.3                               Members of the Pool Committee are elected for
a one (1) year period.  If a member of the Pool Committee is a representative of
a Pool Participant who no longer has a Pool

 

11

--------------------------------------------------------------------------------


 

Vessel in the Pool, such member shall automatically cease to be a member of the
Pool Committee.

 

11.4                               The Pool Committee shall have the authority
to make decisions in respect of the following matters as well as in respect of
other matters put before by the Company:

 

(a)                          approval of the basis for the calculation of Total
Costs;

 

(b)                          require further contributions to the working
capital of the Company in accordance with Clause 10.2;

 

11.5                               The Pool Committee shall meet at least once a
year.  The Pool Committee meeting can take place by teleconference as well as by
physical meetings.  Representatives to the Pool Committee shall be entitled to
participate through proxies.

 

11.6                               All decisions requiring the approval of the
Pool Committee shall be taken on the basis of a simple majority of votes casted
(excluding abstentions).

 

12                                         CALCULATION OF POOL NET REVENUE/LOSS;
POOL GROSS REVENUE AND POOL EXPENSES

 

12.1                               The Net Pool Revenue shall be equal to the
Gross Pool Revenue (as detailed in Clause 12.2) less the Pool Expenses (as
detailed in Clause 12.3) and subject to the adjustments described in Clause
12.4.

 

12.2                               The Gross Pool Revenues consist of:

 

(a)                          each Pool Vessel’s total voyage income (including
without limitation freight, deadfreight and demurrage);

 

(b)                          all freight, deadfreight, demurrage, charter hire
or any other amount received for the Pool Vessels fixed on charters and any loss
of hire insurance proceeds paid in respect of any of the Pool Vessels;

 

12

--------------------------------------------------------------------------------


 

(c)                           all freight, deadfreight, demurrage, charter hire
or any other amount received by the Company in respect of Third Party Vessels;

 

(d)                          currency exchange gains;

 

(e)                           interest earned on funds held in the Company’s
bank accounts or otherwise arising from the commercial operation of the Pool
Vessels;

 

(f)                            any damages or other amounts received in
settlement of any claims relating to performance of any contracts of employment
by Pool Vessels or vessels chartered in;

 

(g)                           any voyage expenses related rebates;

 

(h)                          any savings or rebates;

 

(i)                              Pool’s share of any salvage money.

 

12.3                               The Pool Expenses consist of:

 

(a)                          each Pool Vessel’s total voyage expenses,
including, without limitation, agents, tugs, port expenses, wharfage, bunker,
canal fees, voyage related COFR expenses, additional war risk premium etc;

 

(b)                          all freight, deadfreight, demurrage, charter hire
or any other amount paid by the Company under or in respect of Third Party
Charters;

 

(c)                           all commissions or brokerage payable in respect of
all fixtures, charter parties and contracts of affreightment concluded on behalf
of the Company;

 

(d)                          all legal fees and any other out of pocket expenses
whatsoever incurred by the Pool, the Company and the Manager in connection with
the commercial operation and management of the Pool;

 

13

--------------------------------------------------------------------------------


 

(e)                           all fees, costs and expenses whatsoever incurred
by the Pool and/or the Company, and/or by the Manager on behalf of the Pool
and/or the Company, including, but not limited to, fees and expenses of
independent consultants, professional advisors and representatives, supercargo,
port captains, surveyors, superintendents or other specialists, whom the Manager
may deem desirable to be employed from time to time in connection with the
commercial operation of the Pool;

 

(f)                            any insurance premium payable by the Company in
accordance with the provisions of Clause 13;

 

(g)                           all payments made by the Company pursuant to
Clause 13.4 hereof;

 

(h)                          provisions for contingencies in respect of any
amount in dispute and/or doubtful in recovery;

 

(i)                              any other expenses and charges whatsoever
incurred by the Company and the Manager or in respect of any Pool Vessel or any
chartered-in vessel for the Pool’s purposes directly and indirectly to the
management, administration and operation of the Pool;

 

(j)                             external auditor’s fees for review of the
Company Accounts as provided in his Agreement;

 

(k)                          remuneration payable to the Manager pursuant to
Clause 7;

 

(l)                              currency exchange losses;

 

(m)                      interest and bank charges/commissions payable on the
Company’s bank accounts.

 

12.4                               The Net Pool Revenues shall be adjusted by
the Company to take account of, or make provisions for, the following:

 

14

--------------------------------------------------------------------------------


 

(a)                          results of voyages in progress;

 

(b)                          amounts of voyage revenues earned by the Pool
Vessels but not yet received;

 

(c)                           apportionment of prepaid expenses not included in
the voyages expenses as detailed hereof and of expenses paid after the relevant
accounting period and attributable in whole or in part to such accounting
period;

 

(d)                          retention to cover claims in progress;

 

(e)                           adequate provisions for any outstanding or
contingent liability or obligation that would be considered (when accrued) as a
Pool Expense.

 

12.5                               Any and all taxes and dues on the vessel and
on payments to the Participant under this Agreement are to be for the
Participant’s account and settled directly by it, save for taxes and dues which
are solely in the nature of voyage expenses.

 

12.6                               The Company shall not make any additional
payments to the Participant under this Agreement in relation to communication,
victualling and entertainment expenses, over and above the distributions payable
under Clause 8.

 

13                                         INSURANCE

 

13.1                               The Participant shall maintain P&I cover for
the Vessel insured in a manner acceptable to the Company.

 

13.2                               The Company will take out legal defence cover
with a defence club acceptable to the Pool Committee.

 

13.3                               The Company shall take out P&I charterer’s
liability insurance and such other insurances as it may from time to time
consider to be appropriate.

 

13.4                               In the event that the Vessel is required to
transit through areas within the Gulf of Aden or the Indian Ocean which are
covered by the current Joint War Committee listings (together, the “IOR Risk
Areas”) or the Vessel is required to call areas within the Gulf

 

15

--------------------------------------------------------------------------------


 

of Guinea in West Africa which are covered by the current Joint War Committee
listings (the “WAF Risk Areas” and together with the IOR Risk Areas, the “Risk
Areas”) the following provisions shall apply:

 

(a)                          subject to clause 13.4(j), all Pool Vessels
transiting the Gulf of Aden will transit under the first available naval convoy.
Vessels remain on hire during waiting time;

 

(b)                          subject to clause 13.4(j), in case the Participant
requires the Vessel to transit the Gulf of Aden under a specific naval-led
convoy, the Vessel will remain on-hire for a maximum of 24 hours waiting time. 
Thereafter all waiting time to be off-hire and bunkers consumed during such time
to be for Participants’ account;

 

(c)                           the Company will arrange for insurance cover for
KnR (kidnap and ransom) on behalf of the Participant with a cap of USD 8 million
for each transit undertaken by the Vessel through the IOR Risk Areas.  Any
additional KnR cover required by the Participant shall be arranged by the
Participant, at its cost;

 

(d)                          the Company will arrange for insurance cover for
loss of hire on behalf of the Participant for each transit undertaken by the
Vessel through the Risk Areas for a maximum ninety (90) day period at a daily
rate equal to the average Pool return for the previous calendar month. Any
additional loss of hire cover required by the Participant shall be arranged by
the Participant, at its cost;

 

(e)                           crew bonuses are reimbursable and will be paid by
the Company up to 100% of the crew’s basic wages, per transit for the full crew
(including officers), in line with the IBF MOA/ ITF Agreements, for a period
limited to the number of days of transit through the IBF High Risk Area and if
applicable, the IBF Extended Risk Zone.  Any additional crew bonus paid
ex-gratia by the Participant in respect of Risk Areas transits shall be for the
Participant’s account;

 

(f)                            the Participant shall take out the Additional war
risk cover for the Vessel, and provide necessary invoices and proof of payment
to the Company for

 

16

--------------------------------------------------------------------------------


 

reimbursement by the Company to the Participant. The Participant shall procure
discounts from their war risk underwriters for the fact that kidnap and ransom
and loss of hire insurance have been taken out separately and if applicable, to
take into account the presence of armed or unarmed guards on board the Vessel
and other Vessel hardening measures undertaken for the Risk Area transit;

 

(g)                           the Company shall reimburse the Participant
towards all or part of the cost of various anti-piracy vessel hardening
materials (being razor wire, personal protection equipment, anti-blast film and
sandbags) to be acquired by the Participant and utilised on the Vessel during
the Risk Area transit, up to a limit of US$3,500, subject to the Participant
providing necessary invoices and proof of payment. Specifically in respect of
razor wires and sandbags only which are subject to wear and tear (“Qualifying
Hardening Materials”), the Company shall reimburse the replacement of such items
up to the monetary limit advised above in the following circumstances and under
the following conditions:

 

(i)                                     after one hundred and eighty (180) days
following the last reimbursement of such Qualifying Hardening Materials (the
“180 Day Period”) under this clause, in the event the Vessel has undertaken
three or more transits through the Risk Area during such 180 Day Period; or

 

(ii)                                  prior to the Vessel undertaking a fourth
transit through the Risk Area within a 180 Day Period; or

 

(iii)                               prior to the Vessel undertaking a transit
through the Risk Area where more than 180 days has passed since a transit
through the Risk Area was undertaken by the Vessel using the Qualifying
Hardening Materials currently on board the Vessel.

 

In all the above cases the Company is not obliged to reimburse the cost of such
Qualifying Hardening Materials where the Participant has tendered a withdrawal
notice at that time under clause 15. The Participant is required to

 

17

--------------------------------------------------------------------------------


 

notify the Company of its request for reimbursement under this paragraph
reasonably in advance before a transit through the Risk Area.

 

(h)                          the Participant shall have the option of taking
armed guards on the Vessel for Risk Area transits, subject to the conditions set
out in clauses 13.4(i) and 13.4(j). If the Participant so wishes to take armed
guards, the Company will arrange for the appointment of and pay for the cost of
the armed guards on behalf of the Participant as long as such armed guards are
ISO 28007 certified by one of the UKAS registered certifying bodies. In the case
that the Participant insists on using a different armed guards service from that
of the Company’s preferred provider, then the Company agrees to reimburse the
cost of the armed guards but such reimbursement shall be limited to the price
that could have been obtained from using the Company’s preferred armed guards
service provider and provided that such armed guards are ISO 28007 certified by
one of the UKAS registered certifying bodies. The reimbursement of the cost of
the Participant’s own armed guards is subject to the Participant providing the
necessary invoices and proof of payment. The procurement of armed guards is
subject to local laws and regulations and the availability of armed guard
service providers in such areas;

 

(i)                              all waiting time and deviation for picking up
and dropping off armed guards shall be for the account of the Company provided
that the Company receives approval from the Participant for the use of the
Company’s preferred armed guards service provider or confirmation of appointment
of the Participant’s own choice of other armed guards service provider promptly
and in a timely manner so as not to cause delay to the Vessel’s itinerary;

 

(j)                             the conditions for armed guards being taken on
the Vessel for a Risk Area transit, are that:

 

18

--------------------------------------------------------------------------------


 

(i)                                     if transiting the Gulf of Aden, the
Vessel shall not wait for any naval convoy and shall proceed directly or transit
with the first available MSCHOA grouped transit or naval convoy, whichever is
earlier;

 

(ii)                                  the Vessel shall adopt a direct route
through the Risk Areas, but always keeping a minimum distance of 300 nautical
miles away from the East Somalian coast; and

 

(iii)                               it is agreed that no armed guards are
required to be taken on board the vessel for any transits going from the
southern tip of India to the Arabian Gulf (or vice versa) which hug the Western
Indian, Pakistani and Gulf of Oman coastlines.

 

Any waiting time or deviation in contravention of the conditions for the taking
of armed guards set out in this paragraph (j) shall be off-hire and for the
Participant’s account;

 

(k)                          it is further agreed that the Participant / Vessel
will follow and implement the latest edition of BMP when in or transiting the
Risk Areas;

 

(l)                              other than as set out in the above paragraphs
of this clause 13.4, the Company will not cover for any other security or
additional insurance measures adopted by the Participants; and

 

(m)                      the above provisions of this clause 13.4 are based on
the current situation in the Gulf of Aden, the Indian Ocean and the Gulf of
Guinea, and this will be subject to review as and when the situation changes.

 

13.5                               If the Vessel is seized by pirates and the
Vessel remains detained after ninety (90) days,  the Vessel shall be off-hired
under this Agreement from the ninety-first (91st) day after the seizure and
subject to clause 15.2, shall be put on-hire again once the Vessel is released
and is made available to the Company in the same position as when the Vessel was
seized.

 

19

--------------------------------------------------------------------------------


 

13.6                               If additional war risk premium and crew bonus
is paid out by the Participant in connection with an employment contract
undertaken by the Vessel then subject to the other terms of this Agreement and
the Time Charter Party, the Company will reimburse the Participant for the
additional war risk premium and crew bonus at the next due pool distribution
date, provided all relevant requirements in the Time Charter Party have been
complied with and all relevant invoices and other requested documents have been
submitted in good time by the Participant. However such reimbursement shall be
done on the basis that the Company reserves its rights to reverse the
reimbursement should the costs of the additional war risk premium and crew bonus
be disputed and/or rejected by the sub-charterers under the relevant employment
contract pursuant to which such costs were incurred.

 

13.7                               Should any dispute arise as to the quality of
the bunkers supplied under the Time Charter Party (such to be time-barred unless
notified by the Participant to the Company within 15 days of supply) then the
Participant and the Company are to agree to a joint re-analysis of a
representative sample, which has been witnessed and signed by the bunkering ship
or barge representative, at a laboratory acceptable to the Participant and the
Company. The sample for testing shall be the sample which has its seal number
endorsed on the Bunker Delivery Receipt. The result of this analysis will be
final and binding on all parties. The Participant will arrange to have the
delivered fuel tested by an internationally recognized fuel testing laboratory
such as DNV or similar.

 

14                                         ASSIGNMENT OF EARNINGS

 

14.1                               The earnings of the Pool may not be assigned
by the Participant. The Participant may only assign the earnings distributed by
the Pool pertaining to the Vessel.

 

15                                         WITHDRAWAL/TERMINATION

 

15.1                               The Vessel shall remain in the Pool for a
minimum period of twelve (12) months from the date of delivery under the Time
Charter Party subject only to the terms of this Clause.  The Participant and the
Company shall be entitled to withdraw the Vessel

 

20

--------------------------------------------------------------------------------


 

from the Pool and terminate this Agreement by giving ninety (90) days’ notice,
plus or minus thirty (30) days in the Company’s option, in writing to the other
at any time after the expiry of the initial nine (9) month period that the
Vessel is in the Pool provided always that the Participant shall not be entitled
to withdraw the Vessel from the Pool and terminate this Agreement until any
contract entered into by the Company in respect of the Vessel (other than the
Time Charter Party) has been fulfilled.  In such circumstances the termination
notice shall take effect as expiring upon fulfilment of such contractual
obligations.

 

15.2                               The Company may terminate this Agreement and
the Vessel’s participation in the Pool with immediate effect by notice in
writing to the Participant if any one of the following situations has arisen:

 

(a)                          the Vessel has been off-hire for periods totalling
more than thirty (30) days over the last six (6) months;

 

(b)                          the Vessel’s or Participant’s performance of its
tasks under the contract for which it has been used or its application or
non-application of standard industry practices is, in the reasonable opinion of
the Company, below the standard required (i) to maintain the reputation of the
Pool/Company or (ii) to enable the Company to perform the contractual
obligations towards the customers of the Pool/Company and to do so in an
adequate and economic manner;

 

(c)                           the Vessel is, in the reasonable opinion of the
Company, commercially untradeable to a significant proportion of the oil major
company customers of the Pool/Company for any reason;

 

(d)                          the Participant is in breach with respect to its
obligations under this Agreement (including the terms of the Time Charter Party)
and the breach is of a nature which, in the reasonable opinion of the Company,
warrants a cancellation of this Agreement;

 

21

--------------------------------------------------------------------------------


 

(e)                           the Participant is insolvent and/or is subject to
debt negotiations, bankruptcy and/or similar proceedings and/or is unable to or
admits its inability to pay its debts as they fall due;

 

(f)                            except where clause 13.4 applies, the Vessel is
captured, arrested, detained or confiscated and the Participant has not, within
a period of fifteen (15) days in receipt of notification in writing from the
Company thereof, remedied such situation;

 

(g)                           if the Participant or any of its Affiliates
becomes a Sanctioned Person during the course of this Agreement; and

 

(h)                          if the Vessel is no longer controlled (whether by
way of ownership or charter) by the Participant.

 

15.3                               Any termination of this Agreement and
withdrawal of the Vessel from the Time Charter Party shall be without prejudice
to any and all rights and obligations of the parties hereto attributable to such
termination or withdrawal or to any event, circumstance or period, prior to the
effective date of such termination or withdrawal or to any rights and
obligations which survive such termination or withdrawal in accordance with this
Agreement.

 

16                                         NATURE OF THE AGREEMENT

 

16.1                               This Agreement shall not constitute or give
rise to any partnership between the Participant and the Company or other Pool
Participants.   The Participant shall under no circumstances be responsible for
the debt of any other Pool Participant nor (except as specifically provided for
in this Agreement) for the debt of the Company.

 

16.2                               The Participant shall have no rights in
respect of goodwill or other tangible or intangible assets of the Company apart
from what is specifically stipulated in this Agreement.

 

22

--------------------------------------------------------------------------------


 

17                                         CONFIDENTIALITY

 

17.1                               This Agreement including all terms, details,
conditions, and period is to be kept private and confidential and beyond the
reach of any third party, with the exception that details of the same (and,
where so required, copies of this Agreement) may be disclosed where such
disclosure is:

 

(a)                                 required to allow a Disclosure Party to
report its financial performance to its shareholders and/or (for the purposes of
assessing the assets and income of such persons) to any present investors or, on
a confidential basis, any prospective investors or lenders to any of such
persons;

 

(b)                                 required to allow a Disclosure Party to make
disclosures on a confidential basis to present or prospective investors in or
lenders to any such entity (or their respective advisers) or in connection with
any merger, acquisition, disposal or divestment or the financing of any of the
same or any holding in any such entity;

 

(c)                                  required to allow or in contemplation of
the initial public offering or any private placement or any further issue or
offering of securities (including for the avoidance of doubt in connection with
any merger, acquisition, disposal or divestment and whether or not the same are
to be publicly traded) in a Disclosure Party, including for the avoidance of
doubt, filing any registration statements or other documentation with the
Securities and Exchange Commission or any other regulatory authorities for such
purposes;

 

(d)                                 disclosed to the directors, board observers,
employees, officers, agents, professional advisers, insurers, auditors or
bankers of any party to the extent necessary or reasonable for such persons to
obtain the same for the purpose of discharging their responsibilities and
provided, in relation to board observers, agents, insurers, bankers or
professional advisers which are not covered by professional duties of
confidentiality, such persons are obliged to keep the applicable information
confidential and the disclosing party shall be responsible for, and liable to,
the other party for any breach of the confidentiality restrictions in this
letter by such persons;

 

(e)                                  disclosed to vest the full benefit of or to
enforce any rights conferred by this Agreement on any party to the same or in
connection with any legal proceedings arising out of or in connection with it;
or

 

(f)                                   required to be disclosed (whether or not
such requirement has the force of law) to a court or other authority of
competent jurisdiction or taxation authority, governmental, official or
regulatory or supervisory body or authority or to inspectors or others
authorised by such a body or authority or as otherwise required by the law of
any relevant jurisdiction or to any relevant securities exchange or as otherwise
required by the law of any relevant jurisdiction.

 

Save as specified otherwise above, the terms and conditions of this Agreement
are for the sole use of the parties to this Agreement and are not to be copied
or used for any other purpose without the express written consent of the Pool.

 

17.2                               The Participant understands that information
contained in reports and commentaries provided by the Company to the Participant
in connection with this Agreement (whether these are the reports provided under
Clause 8.3 of the Participation Agreement or otherwise) (the “Reports”) may
include material non-public information pertaining to other Pool Participants
that have publicly traded securities and a significant proportion of their
vessels participating in the Pool or other Navig8 Group pools. The Participant
hereby confirms that (i) it is aware that it may be subject to insider trading
rules and regulations by virtue of the receipt of information contained in the
Reports and (ii) that it is responsible for obtaining its own legal advice on
any such matters relating to insider trading rules and regulations and receipt
of material non-public information.”

 

18                                         TOTAL LOSS

 

18.1                               In the event of a total loss or constructive
total loss of the Vessel, the Vessel’s participation in the Pool shall be deemed
to be terminated at noon on the day of her loss or, should the Vessel be
missing, at noon on the day on which she was last heard of.

 

19                                         CHOICE OF LAW AND JURISDICTION

 

19.1                               This Agreement is governed by and shall be
interpreted in accordance with English law.

 

19.2                               All disputes arising under or in connection
with this Agreement shall be referred to arbitration in London.  The arbitration
shall be conducted in accordance with one of the following London Maritime
Arbitrators’ Association (“LMAA”) Rules:

 

(a)                          where the amount claimed by the claimants is less
than United States Dollars Fifty thousand (US$50,000), excluding interest, the
reference shall be to a sole arbitrator and the arbitration shall be conducted
in accordance with the LMAA Small Claims Procedure;

 

(b)                          in any case where the LMAA procedures referred to
above do not apply, the reference shall be to three arbitrators (one to be
appointed by each of the parties and the third by the arbitrators so chosen) in
accordance with the LMAA terms in force at the relevant time.

 

19.3                               In respect of clause 19.2(b), if either of
the appointed arbitrators refuses to act or is incapable of acting, the party
who appointed him shall appoint a new arbitrator in his

 

23

--------------------------------------------------------------------------------


 

place. If one party fails to appoint an arbitrator, whether originally or by
substitution for two weeks after the other party, having appointed his
arbitrator, has (by email, fax or letter) called upon the defaulting party to
make the appointment, the President for the time being of the London Maritime
Arbitrators’ Association shall, upon application of the other party, appoint an
arbitrator on behalf of the defaulting party and that arbitrator shall have the
like powers to act in the reference and make an award (and, if the case so
requires, the like duty in relation to the appointment of a third arbitrator) as
if he had appointed in accordance with the terms of this Agreement.

 

20                                         NOTICES

 

20.1                               Notices or other communications under or with
respect to this Agreement shall be in writing and shall be delivered personally
or shall be sent by mail, telefax or email to the parties at their respective
addresses set forth below or to such other address as to which notice is given:

 

To the Participant:

GMR Neptune LLC

Trust Company Complex, Ajeltake Road,

Ajeltake Island, Majuro, Marshall Islands

Attn to: Sean Bradley

Telefax: +1 212 763 5603

Email: chartering@gener8mgmt.com

 

To the Company:

 

VL8 Pool Inc.

Trust Company Complex, Ajeltake Road,

Ajeltake Island, Majuro, Marshall Islands MH 96960

Attn to: Jason Klopfer

Telefax: +44 (0)20 7467 5867

Email: notices@navig8group.com

 

Pool withdrawal notices should also be emailed to: ops@navig8group.com

 

Notice shall be deemed given upon sending except for notice by mail which shall
be deemed given upon receipt.

 

24

--------------------------------------------------------------------------------


 

21                                         ENTIRE AGREEMENT

 

21.1                               This Agreement constitutes the entire
agreement and understanding of the parties and supersedes any previous agreement
between the parties relating to the subject matter of this Agreement.  Each of
the parties acknowledges and agrees that in entering into this Agreement it does
not rely on any pre-contractual representation and/or statement whether in
writing or in words.

 

21.2                               This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.

 

22                                         RIGHTS OF THIRD PARTIES

 

22.1                               Save as expressly provided in this Agreement,
no terms of this Agreement shall be enforceable by a third party, being any
person other than the parties hereto and their permitted successors and
assignees.  The provisions of the Contracts (Rights of Third Parties) Act 1999
shall accordingly not apply to this Agreement.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS the Parties hereto have executed this Agreement the day and year
first above written.

 

 

SIGNED by

)

 

 

 

 

 

 

 

 

on behalf of GMR Neptune LLC

)

/s/ Dean Scaglione

 

Dean Scaglione

 

 

 

 

Manager

 

 

 

 

 

SIGNED by

)

 

 

 

 

 

 

 

 

on behalf of VL8 POOL INC

)

/s/ Daniel Chu

 

Daniel Chu

 

 

 

 

Director

 

26

--------------------------------------------------------------------------------


 

APPENDIX 1

 

POOL VESSEL EVALUATION SYSTEM

 

27

--------------------------------------------------------------------------------


 

VL8 Pool — Vessel Evaluation Process - 2015

 

APPENDIX 1: VL8 POOL - VESSEL EVALUATION SYSTEM [VES] 2015

 

The evaluation of vessels entering the VL8 Pool consists of 3 parts:

 

The 1st part uses the vessels’ speed and consumption figures in order to
calculate their Daily Bunker Cost basis the Pool’s weighting of the time a
vessel spends in Ballast / Laden / Load / Discharge / Idle conditions.

 

The Daily HFO and MGO Consumptions for each vessel are calculated for the
respective conditions basis:

 

1.              The individual weightings of the operating conditions of the
vessels, which are:

 

Ballast

 

Laden

 

Load

 

Discharge

 

Idle

 

20

%

50

%

5

%

5

%

20

%

 

2.             A Pool Reference Speed of 10.00kn in Ballast and 13.00kn in
Laden, which will provide for the distance that each vessel will be evaluated on
over a 24hr period.

 

Basis the above figures, the vessels will be evaluated on 240 nm in Ballast and
312 nm in Laden condition.

 

3.             Bunker Prices of $480 per mt for HFO and $735 per mt for MGO

 

·                 Bunker Prices will be determined basis the average of the
bunker prices for the ports of Rotterdam and Singapore as published by Platts.

·                 The average bunker price for the IFO380 fuel type will also be
adjusted basis the SECA area percentage of MGO usage.

·                 On a provisional basis, the Bunker Prices for each port will
be based on the average of the last 6 months of spot prices and 6 months of
forward prices.

·                 The provisional Bunker Prices will be reviewed every 6 months
just prior to 1st January and 1st July of each year and will be applicable for
the following 6 month period. The 1st July provisional Bunker Prices will be
informed to all Pool Participants.

·                 In addition, at the end of each 6 month period, the Pool will
finalise the Bunker Prices for that period by inputting the actual average spot
bunker prices for Singapore and Rotterdam during that period into the above
calculation method. Each Vessel’s Total Cost for that prior 6 month period will
therefore be adjusted retrospectively.

·                 The calculation method for the provisional Bunker Prices for
the 1st Half of 2015 is as follows:

 

 

 

Singapore

 

Rotterdam

 

Period

 

IFO380

 

MGO

 

IFO380

 

MGO

 

6M Spot

 

562

 

844

 

530

 

802

 

6M Fwd

 

401

 

643

 

373

 

649

 

Average

 

482

 

743

 

452

 

725

 

 

VL8 POOL

IFO380*

MGO

SECA*

5%

480

735

 

Period from Jun14 to Nov14

Period from Dec14 to May15

 

[g180961kd09i001.jpg]

 

1

--------------------------------------------------------------------------------


 

4.              The Total Daily Cost for each vessel will be calculated basis
the below formula:

 

Bunker Consumptions for Ballast/Laden:

Distance / Vessel’s Speed / 24 x Vessel’s Consumption x Bunker Prices x
Weighting

 

PLUS

 

Bunker Consumptions for Load / Discharge / Idle:

Vessel’s Consumption x Bunker Prices x Weighting

 

The 2nd part of the evaluation takes into account the Rewards and Penalties’
Adjustments applied to each of the vessels based on their individual Physical
and Trading characteristics.

 

By using the percentages as they are set out in the Penalties/Rewards Table, we
calculate the TCE Adjustments that apply to each vessel on a USD$ per day basis
each month’s Average Pool’s Daily TCE.

 

The 3rd part uses the vessel’s Daily Bunker Cost and TCE Adjustments to
calculate the Total Cost of each vessel.

 

1.              The Total Cost of each vessel is equal to the Daily Bunker Cost
minus the TCE Adjustments.

 

2.              Each of the pool vessels’ Total Cost is compared against the
Pool’s Average Cost.

 

3.              The Pool’s Average Cost is the weighted average of all the
participating pool vessels’ Total Cost basis the Trading Days each vessel has
during the month.

 

Any references to “Pool Earning Points” or “Initial Pool Points” in the Pool
Agreement shall be interpreted as references to the Vessel’s Total Cost or where
applicable, the Vessel’s provisional Total Cost.

 

2

--------------------------------------------------------------------------------


 

REVENUE ALLOCATION FORMULA

 

The formula used for Allocating Revenues in the Pool Distribution Module is as
follows:

 

Pool’s Average Cost – Vessel’s Total Cost = Vessel’s Margin

Vessel’s Margin + Pool’s Average TCE = Vessel’s Distributable Income ($/Day)

The following table shows an example of a monthly distribution:

 

 

 

 

 

 

 

 

 

 

 

(3)

 

 

 

 

 

TRADING DAYS

 

NET INCOME

 

TCE $/DAY

 

DISTR. TCE $/DAY

 

VESSEL

 

VSL MARGIN

 

155.00

 

$3,100,000

 

20,000 (*)

 

$20,000

 

Vessel #1

 

-500.00

 

31.00

 

$

573,500

 

$

18,500

 

$

19,500

 

Vessel #2

 

0.00

 

31.00

 

$

612,250

 

$

19,750

 

$

20,000

 

Vessel #3

 

500.00

 

31.00

 

$

635,500

 

$

20,500

 

$

20,500

 

Vessel #4

 

800.00

 

31.00

 

$

612,250

 

$

19,750

 

$

20,800

 

Vessel #5

 

-800.00

 

31.00

 

$

666,500

 

$

21,500

 

$

19,200

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

VESSEL

 

DAILY COST

 

TTL ADJ. (%)

 

TTL ADJ. ($)

 

TOTAL COST

 

VSL MARGIN

 

Vessel #1

 

13,500.00

 

2.50

%

500.00

 

13,000.00

 

-500.00

 

Vessel #2

 

12,500.00

 

0.00

%

0.00

 

12,500.00

 

0.00

 

Vessel #3

 

13,000.00

 

5.00

%

1,000.00

 

12,000.00

 

500.00

 

Vessel #4

 

12,000.00

 

1.50

%

300.00

 

11,700.00

 

800.00

 

Vessel #5

 

13,000.00

 

-1.50

%

-300.00

 

13,300.00

 

-800.00

 

 

 

 

 

 

 

 

 

 

(1)

 

 

 

 

 

 

 

POOL AVG. TOTAL COST

 

12,500.00

 

 

 

 

--------------------------------------------------------------------------------

(1) Pool Avg. Total Cost = Weighted average of Vessel’s Total Cost and Trading
Days

(2) VSL Margin = Pool’s Average Cost – Vessel’s Total Cost

(3) Vessel’s Distr. TCE ($/Day) = VSL Margin + Pool’s Average TCE (*)

 

PENALTIES/REWARDS TABLE

 

TRADING AREAS

 

 

 

WWIDE WITHIN IWL/ITF AND USUAL EXCLUSIONS

 

0.0

%

 

 

 

 

OIL MAJOR APPROVALS

 

 

 

2 OR MORE OIL MAJOR APPROVALS

 

0.0

%

BELOW 2 APPROVALS

 

-15.0

%

 

 

 

 

AGE

 

 

 

BELOW 15 YEARS OF AGE

 

0.0

%

OVER 15 YEARS OF AGE

 

-15.0

%

 

In order to convert the above percentages into monetary value, they should be
multiplied with the Pool’s Average TCE $/Day for the relevant month.

 

3

--------------------------------------------------------------------------------


 

POOL PERFORMANCE REVIEWS PARAMETERS

 

In order to determine the eligible data for carrying out the Performance Reviews
of the vessels as described in clauses 4.3 and 4.4 in the Pool Agreement the
following parameters will apply:

 

·                  Up to and including Beaufort Scale 5 (As provided by
FleetWeather)

·                  Up to and including Douglas Sea Scale 5 (As provided by
FleetWeather)

·                  Ocean Currents (As provided by FleetWeather)

·                  Between 0.5 knots against the vessel (-0.5) and 0.5 knots in
favour of the vessel (+0.5)

·                  Minimum length of a qualifying passage to be 48 hours

·                  Minimum amount of qualifying data from any qualifying passage
to be 24 hours

·                  Instructed Speed Ranges of:

 

 

 

Ballast (kts)

 

Laden (kts)

 

VL8 Pool

 

10.00

 

13.00

 

12.00

 

13.50

 

 

Note: The Instructed Speed Ranges will be reviewed on an annual basis to reflect
market conditions

 

In addition, performance days under the following conditions will be excluded
from the eligible data:

 

·                  Manoeuvring operations

 

·                  Following Convoys

 

·                  Timed Arrivals

 

·                  Search & Rescue operations

 

Definitions

 

·                  Ocean Currents

 

·                  FleetWeather obtains our ocean current data from a high
resolution, declassified ocean current model called HYCOM (https://hycom.org).
Although we take into consideration any ocean current reports from the Master,
the ‘Current Factor’ information within the performance reports is derived from
complex trigonometric algorithms that incorporate the course of the vessel and
the impact angles of the ocean currents over a given segment distance (noon
report to noon report for example). The ‘Current Factor’ will either have a
positive or negative effect on the performance speed of the ship.

 

4

--------------------------------------------------------------------------------


 

APPENDIX 2

 

COMMERCIAL MANAGEMENT AGREEMENT

 

28

--------------------------------------------------------------------------------


 

APPENDIX 2

 

VL8 MANAGEMENT INC,

as The Manager

 

and

 

VL8 POOL INC.

as The Company

 

--------------------------------------------------------------------------------

 

COMMERCIAL MANAGEMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

PAGE

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

2.

APPOINTMENT

 

1

 

 

 

 

3.

BASIS OF AGREEMENT

 

1

 

 

 

 

4.

COMMERCIAL MANAGEMENT

 

2

 

 

 

 

5.

COMMISSION

 

3

 

 

 

 

6.

ACCOUNTS

 

3

 

 

 

 

7.

COMPANY’S UNDERTAKINGS

 

3

 

 

 

 

8.

LIABILITY

 

4

 

 

 

 

9.

TERMINATION

 

5

 

 

 

 

10.

GENERAL

 

6

 

 

 

 

11.

CONFIDENTIALITY

 

6

 

 

 

 

12.

NOTICES

 

6

 

 

 

 

13.

LAW AND JURISDICTION

 

7

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 1 September 2010 and is made between:

 

(1)                                 VL8 MANAGEMENT INC. with its registered
office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands, MH 96960 (“the Manager”); and

 

(2)                                 VL8 POOL INC. with its registered office at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960 (“the Company”),

 

(each a “Party” and, together, the “Parties”).

 

WHEREAS

 

(A)                               The Company operates a pool of tankers (the
“Pool”); and

 

(B)                               The Company does not itself have the personnel
required to perform the various tasks involved in the operation of the Pool; and

 

(C)                               The Manager has the necessary personnel and
other resources to undertake the management of the commercial affairs of the
Pool, including preparing accounts for the Pool and the Company, and the Company
wishes to appoint the Manager as the commercial manager of the Vessels in
accordance with the terms of this Agreement.

 

THEREFORE IT IS AGREED AS FOLLOWS

 

1                                         DEFINITIONS

 

In this Agreement

 

“Affiliate” means any entity that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with a
Party, “control” being at least 50% (fifty percent) ownership.

 

“Business Day” means days on which banks are open for business and not
authorised to close in Singapore, London, New York and Muscat.

 

“Management Services” means the services provided by the Manager to the Company
pursuant to Clause 4.1 of this Agreement.

 

“Vessels” means any vessels operated by the Company on a chartered in and/or
chartered out basis, and/or, all of which are subject to this Agreement and
“Vessel” means any of them.

 

2                                         APPOINTMENT

 

2.1                               With effect from the date hereof and
continuing unless and until terminated as provided herein, the Company hereby
appoints the Manager as its exclusive provider of Management Services and the
Manager hereby accepts such appointment.

 

3                                         BASIS OF AGREEMENT

 

3.1                               Subject to the terms and conditions of this
Agreement, during the period of this Agreement, the Manager shall carry out the
Management Services in respect of any Vessel as agents for and on behalf of the
Company.

 

3.2                               The Manager shall have authority to take such
actions as it may from time to time in its absolute discretion consider to be
necessary to enable it to perform its obligations under this Agreement in
accordance with sound commercial management and/or brokerage practice for
vessels similar to the Vessels and the market in which the Vessels operate or
will operate.

 

1

--------------------------------------------------------------------------------


 

The Manager undertakes to use its best endeavours to manage the Vessels on
behalf of the Company in accordance with sound commercial management practise,
and to protect and promote the interest of the Company in all matters related to
the efficient management of the Vessels.

 

3.3                               The Company agrees that the Manager shall not
be restricted from carrying on or being concerned or interested in other
enterprises either for its own account or on behalf of parties for whom it may
be acting as commercial manager, charter broker or otherwise.

 

4                                         COMMERCIAL MANAGEMENT

 

4.1                               In consideration of the Management Services
Commission payable by the Company to the Manager pursuant to Clause 5 below, the
Manager shall provide the commercial operation of the Vessels, as required by
the Company, which includes, but is not limited to, the following functions:

 

(a)                                 providing marketing services on behalf of
the Company in respect of the Vessels, including, but not limited to, seeking,
negotiating and concluding time charters no longer than three (3) months, voyage
charters and/or contracts of affreightment in respect of the Vessels. However
the Manager may negotiate and conclude time charters longer than three
(3) months if mutually agreed by the Company, such agreement not to be
unreasonably withheld;

 

(b)                                 arranging the invoicing of all hire and/or
freight revenues or other monies of whatsoever nature to which the Company may
be entitled arising out of or otherwise in connection with the Vessels. For the
avoidance of doubt in the receipt and handling of any funds of the Company, the
Manager shall have fiduciary responsibilities with respect thereto in accordance
with normal vessel agency practices and applicable law. Any discounts or rebates
that are, or become, available are to be credited to the Company;

 

(c)                                  providing voyage estimates and accounts and
calculating and collecting hire, freights, demurrage and/or despatch monies due
from or due to the charterers of the Vessels;

 

(d)                                 issuing of voyage instructions, supervising
and arranging bunkering, monitoring of voyage performance, speed and use of
weather routing services, if deemed necessary by the Manager;

 

(e)                                  to approve letters of indemnity (“LOI”)
provided that such LOIs are in conformity with the charterparties entered into
between the Company and each of the Pool Participants;

 

(f)                                   arranging the scheduling of the Vessels
according to the terms of the Vessels’ employment;

 

(g)                                  appointing agents and negotiating tug-boat
service contracts;

 

(h)                                 arranging surveys associated with the
commercial operation of the Vessels;

 

(i)                                     maintaining such documents, records,
accounts, statements and supporting vouchers (if any), obtained in connection
with the Management Services (all of which documents, records, accounts,
statements and supporting vouchers (if any) are and will remain the sole
property of the Manager) and making them available to the Company upon request,
including, but not limited to, any of the foregoing which the Manager deems
necessary or advisable in order to comply with any charter or other contract in
effect with respect to the Vessels from time to time; and

 

(j)                                    arranging kidnap and ransom insurance as
and when required on behalf of the owners and same to accounted as pool
expenses.

 

2

--------------------------------------------------------------------------------


 

4.2                               To submit all necessary financial, accounting
and business reports to the Company so as to enable the Company to comply with
its reporting obligations to the Pool Participants in accordance with the terms
of the Pool Participation Agreements entered into between the Company and the
Pool Participants. The Manager expressly acknowledges that it has seen copies of
such Pool Participation Agreements and has full notice of such obligations.

 

4.3                               In the performance of its obligations under
this Agreement, the Manager shall only be required to spend the amount of time
and attention on the Vessels that a commercial manager would reasonably be
expected to spend in the proper discharge of its obligations under this
Agreement.

 

5                                         COMMISSION

 

5.1                               The Company shall pay to the Manager a
commission fee equal to one point two five per cent (1.25%) of all hire,
demurrage, freights, any freight accessories and miscellaneous revenues arising
from or in connection with the employment or operation of the Vessels during the
term of this Agreement (apart from the time charters which form part of the Pool
Participation Agreement entered into between the Company and the Pool
Participants) (the “Management Services Commission”).

 

5.2                               The Management Services Commission shall be
payable by the Company to the Manager on the dates when such hire, demurrage,
freights, freight accessories or miscellaneous revenues (as the case may be) is
due to be paid.

 

5.3                               The Company shall pay an administration fee
equal to three hundred and twenty five dollars ($325) per day per Vessel during
the term of this Agreement and such administration fee shall be payable on a
monthly basis in arrears at the end of the first week of each month.

 

5.4                               The Company hereby authorises the Manager to
deduct the Management Services Commission from any amounts received by the
Manager arising from or in connection with the employment or operation of the
Vessels.

 

5.5                               The Parties agree that any Management Services
Commission payable by the Company to the Manager in accordance with this
Agreement shall remain payable for the duration of any underlying charterparty,
contract of affreightment or fixture of a Vessel notwithstanding the termination
of this Agreement for any reason whatsoever prior to the expiry of such
charterparty, contract of affreightment or fixture.

 

6                                         ACCOUNTS

 

6.1                               The Management Services Commission and all
expenses incurred by the Manager in respect of the provision of the Management
Services under the terms of this Agreement on behalf of the Company shall in any
event remain payable by the Company to the Manager on demand.

 

6.2                               The Manager shall keep proper books, records
and accounts related to the Vessels and shall make the same available for
inspection and audit on behalf of the Company at such time as may be mutually
agreed.

 

7                                         COMPANY’S UNDERTAKINGS

 

7.1                               The Company undertakes as follows:

 

(a)                       to indemnify and hold the Manager and/or its appointed
agent harmless from all consequences or liabilities in signing bills of lading,
issuing letters of indemnity in lieu of bills of lading or changes of
destination from bills of lading or other documents relating to the relevant
charterparty, contract of affreightment or fixture for any Vessel or from any
irregularity in documents supplied to the Manager and/or its appointed agent or
from complying with orders given to it;

 

3

--------------------------------------------------------------------------------


 

(b)                       to immediately notify the Manager of the Company’s
decision to re-deliver a Vessel which shall include details of the delivery
date, port of delivery or range of ports of delivery, any pre-delivery
inspections and any other information which may affect the operations or
employment of such Vessel. Following receipt of such notice, the Manager shall
not contract to employ that Vessel for periods in excess of the intended
delivery date of that Vessel as specified in the Company’s notice to the Manager
as aforesaid;

 

(c)                        the Company shall notify the Manager of any decision
made by the Pool Committee; and

 

(d)                       the Manager shall at his own expense provide all
office accommodation, equipments, stationeries and staff required for the
provision of its services hereunder.

 

8                                         LIABILITY

 

8.1                               Force Majeure

 

Neither the Company nor the Manager shall be under any liability for any failure
to perform any of their obligations hereunder by reason of any cause whatsoever
of any nature or kind beyond their reasonable control.

 

8.2                               Liability to Company

 

Without prejudice to Clause 8.1 above, the Manager shall be under no liability
whatsoever to the Company for any loss, damage, delay or expense of whatsoever
nature, whether direct or indirect (including but not limited to loss of profit
arising out of or in connection with detention of or delay to a Vessel) and
howsoever arising in the course of performance of the Management Services UNLESS
the same is proved to have resulted solely from the negligence, gross negligence
or wilful default of the Manager or its employees in connection with the Vessel,
in which case (save where loss, damage, delay or expense has resulted from the
Manager’s personal act or omission committed with the intent to cause same or
recklessly and with knowledge that such loss, damage, delay or expense would
probably result) the Manager’s liability for each incident or series of
incidents giving rise to a claim or claims shall never exceed a total of
US$500,000 (five hundred thousand United States Dollars);

 

8.3                               Indemnity

 

Except to the extent and solely for the amount therein set out that the Manager
would be liable under Clause 9.2 above, the Company hereby undertakes to keep
the Manager and their employees, and to hold them harmless against all actions,
proceedings, claims, demands or liabilities whatsoever or howsoever arising
which may be brought against them or incurred or suffered by them arising out of
or in connection with the performance of the Agreement, and against and in
respect of all costs, losses, damages and expenses (including legal costs and
expenses on a full indemnity basis) which the Manager may suffer or incur
(either directly or indirectly) in the course of the performance of this
Agreement.

 

8.4                               “Himalaya”

 

It is hereby expressly agreed that no employee, or sub contractor or agent of
the Manager shall in any circumstances whatsoever be under any liability
whatsoever to the Company for any loss, damage or delay of whatsoever kind
arising or resulting directly or indirectly from any act, neglect or default on
his part while acting in the course of or in connection with his employment and,
without prejudice to the generality of the foregoing provisions in this Clause,
every exemption, limitation, condition and liberty herein contained and every
right, exemption from liability, defence and immunity of whatsoever nature
applicable to the Manager or to which the Manager is entitled hereunder shall
also be available and shall extend to protect every such employee or agent of
the Manager acting as aforesaid and for the purpose of all the foregoing
provisions of this clause the Manager is or shall be deemed to be acting as
agent or trustee on behalf of and for the benefit of all persons who are or
might be their

 

4

--------------------------------------------------------------------------------


 

servants or agents from time to time (including sub-contractors as aforesaid)
and all such persons shall to this extent be or be deemed to be parties to this
Agreement.

 

9                                         TERMINATION

 

9.1                               Termination on Notice

 

Either the Manager or the Company may terminate this Agreement by giving ninety
(90) days’ written notice to the other,

 

9.2                               Manager’s Default

 

If the Manager fails to meet its obligations under Clauses 3 and 4 of this
Agreement for any reason within the control of the Manager, the Company may give
notice in writing to the Manager of the default, requiring it to remedy the
default as soon as practically possible. In the event that the Manager fails to
remedy it within a reasonable time to the reasonable satisfaction of the
Company, the Company shall be entitled to terminate this Agreement with
immediate effect by giving notice in writing to the Manager.

 

9.3                               Company’s Default

 

If the Company fails to pay the Management Services Commission or any other
commission or amount due to the Manager in accordance with the terms of this
Agreement, the Manager shall give notice of the default in writing and demand
that the outstanding amount is paid within fourteen (14) days from the date of
such notice. In the event that such outstanding amount is not paid within this
time by the Company, the Manager shall be entitled to terminate this Agreement
(and its appointment as Manager hereunder) with immediate effect by giving the
notice in writing to the Company.

 

9.4                               Extraordinary Termination

 

(a)                       Upon the re-delivery of a Vessel or if a Vessel
becomes a total loss or is declared as a constructive or compromised or arranged
total loss or is requisitioned, this Agreement shall continue in full force and
effect in relation to the other Vessel(s) only

 

If, for the reasons contemplated in this clause 9.4, only one Vessel remains,
then, upon the sale or re-delivery of such Vessel or if such Vessel becomes a
total loss or is declared as a constructive or compromised or arranged total
loss or is requisitioned, this Agreement shall terminate.

 

(b)                                 For the purposes of this Clause 9.4:

 

(i)                                     the date upon which a Vessel is to be
treated as having been sold or otherwise disposed of shall be the date on which
the Company ceases to be charterer of that Vessel;

 

(ii)                                  a Vessel shall not be deemed to be lost
unless either she has become an actual total loss or agreement has been reached
with her underwriters in respect of her constructive, compromised or arranged
total loss or if such agreement with her underwriters is not reached it is
adjudged by a competent tribunal that a constructive loss of that Vessel has
occurred.

 

9.5                               This Agreement shall terminate forthwith in
the event of an order being made or resolution passed for the winding up,
dissolution, liquidation or bankruptcy of either Party (otherwise than for the
purpose of reconstruction or amalgamation) or if a receiver is appointed, or if
a Party suspends payment, ceases to carry on business or make any special
arrangement or composition with its creditors.

 

5

--------------------------------------------------------------------------------


 

9.6                               The termination of this Agreement shall be
without prejudice to all rights accrued by and between the Parties under this
Agreement prior to the date of such termination, including, but without
limitation, the Manager’s rights under Clause 5.1 above.

 

10          GENERAL

 

10.1                        No variation of this Agreement shall be effective
unless given in writing and signed by or on behalf of the Parties.

 

10.2                        If any term or provision in this Agreement is held
to be illegal or unenforceable, in whole or in part, under any enactment or
rule of law, such term or provision or part shall to that extent be deemed not
to form part of this Agreement but the enforceability of the remainder of this
Agreement shall not be affected.

 

10.3                        Neither this Agreement nor any of the rights,
obligations or duties arising under this Agreement may be assigned or
transferred by either Party without the prior written consent of the other
Party.

 

10.4                        The arrangements contemplated by this Agreement are
not intended to and shall not (and shall not be construed so as to) constitute
any kind of partnership between the Parties.

 

10.5                        No neglect, delay or indulgence on the part of
either Party in enforcing any term of this Agreement will be construed as a
waiver of that term and no single or partial exercise by either Party of any
rights or remedy under this Agreement will preclude or restrict the further
exercise or enforcement of any such right or remedy or any other rights or
remedies under this Agreement.

 

10.6                        This Agreement, and the documents referred to in it,
shall not form part of the Pool Participation Agreements but shall be exhibited
to such Agreements as Appendix 2.

 

10.7                        A person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce any term
of this Agreement, but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.

 

10.8                        This Agreement can be executed in counterparts, each
of which when executed and delivered is an original and all of which together
evidence the same agreement.

 

11                                  CONFIDENTIALITY

 

11.1                        Each Party shall keep, and shall seek to ensure its
officers, employees, agents and consultants keep confidential all information
gained by it or them during the term of this Agreement concerning the business
and affairs of the other Party (and the terms of this Agreement) and will not
disclose or use the same for any purpose whatsoever except:

 

(a)                                 as required by any applicable law; and

 

(b)                                 as reasonably required to be disclosed to
its professional advisers, including without limitation, its lawyers and
auditors.

 

12                                  NOTICES

 

12.1                        Any notice given under this Agreement shall be in
writing and should be delivered personally or sent by first class pre-paid post
or by fax to the Parties’ respective addresses set out below in this Agreement
or as otherwise notified by them from time to time in accordance with the
provisions of this Clause

 

12.2                        The address and fax number (and the person for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered in connect with this Agreement is:

 

6

--------------------------------------------------------------------------------


 

To the Manager:

 

VL8 Management Inc.

Trust Company Complex

Ajeltake Road

Ajeltake Island

Majuro

Marshall Islands

MH 96960

 

Fax:                       + 65 66 22 00 99

Email:            gary@navig8group.com

Attn:                    Gary Brocklesby

 

Copy:

 

Oman Shipping Company S.A.O.C.

PO Box 104, PC 118

Muscat

Sultanate of Oman

 

Fax:                       + 968 24400922

Email:            tarik.aljunaidi@omanship.co.om

Attn:                    Tarik Al Junaidi

 

To the Company:

 

VL8 Pool Inc.

Trust Company Complex

Ajeltake Road

Ajeltake Island

Majuro

Marshall Islands

MH 96960

 

Fax:                       +44 207 467 5867

Email:            ugo@navig8group.com

Attn:                    Ugo Romano

 

In the absence of evidence of earlier receipt, a notice or other communication
is deemed given:

 

(a)                       If delivered personally, when left at the address
referred to in Clause 13.2 above;

 

(b)                       If sent by post, on the third (3rd) Business Day next
following the day of posting it;

 

(c)                        If sent by fax, on completion of its transmission, if
transmitted during normal business hours (9.30am — 5.30pm) on any Business Day.
A notice given by a fax transmitted after midnight but on or before 9.30am on
Business Day shall be deemed to be given at 9.30am on that Business Day and a
notice by a fax transmitted after 5.30pm but on or before midnight on any
Business Day shall be deemed to be given at 9.30am on the following Business
Day.

 

13                                  LAW AND JURISDICTION

 

13.1                        This Agreement shall be governed by English law and
any dispute arising out of or in connection with this Agreement which cannot be
settled by mutual agreement of the Parties shall be referred to arbitration in
London in accordance with the Arbitration Act 1996 or any statutory modification
or re-enactment thereof for the time being in force.

 

7

--------------------------------------------------------------------------------


 

13.2                        Save as provided otherwise in this Clause 13, the
arbitration shall be conducted in accordance with the London Maritime
Arbitrators’ (LMAA) Terms current at the time when the arbitration is commenced.

 

13.3                        The reference will be to a sole arbitrator if the
Parties can agree upon the identity of a sole arbitrator within fourteen (14)
days following a Party giving notice in writing to the other Party of its
intention to commence arbitration proceedings, failing which the reference shall
be to three (3) arbitrators.

 

13.4                        In cases where neither the claim nor any
counterclaim exceeds the sum of US$50,000 (or such other sum as the parties may
agree) the arbitration shall be conducted in accordance with the LMAA Small
Claims Procedure current at the time when the arbitration proceedings are
commenced.

 

IN WITNESS WHEREOF the Parties have entered into this Agreement on the date
first written above

 

EXECUTED by the Parties

 

Signed by

)

 

 

For and on behalf of

)

 

 

VL8 MANAGEMENT INC.

)

 

 

 

 

 

/s/ Gary Brocklesby

 

 

 

Gary Brocklesby

 

 

 

Director

Signed by

)

 

 

For and on behalf of

)

 

 

VL8 POOL INC.

)

 

 

 

 

 

/s/ Peder J Moller

 

 

 

Peder J Moller

 

 

 

Director

 

8

--------------------------------------------------------------------------------


 

APPENDIX 3.1

 

STANDARD POOL TIME CHARTER

 

29

--------------------------------------------------------------------------------


 

Code word for this Charter Party

Time Charter Party

“SHELLTIME 4”

LONDON As of September 2015

 

 

Issued December 1984

 

 

 

 

 

 

IT IS THIS DAY AGREED between GMR Neptune LLC of Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands ( hereinafter referred to as
“Owners” ), being owners of the good tanker vessel called “Gener8 Neptune
(currently Hull no. 5404 at the yard of Daewoo Shipbuilding & Marine Engineering
Co., Ltd.)” (hereinafter referred to as “the vessel” ) described as per Clause 1
hereof and VL8 POOL INC.

 

of a Marshall Islands corporation having its registered office at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 
(hereinafter referred to as “Charterers”):

 

 

 

Description and Condition of Vessel

1

 

At the date of delivery of the vessel under this charter

 

 

(a)

she shall be classed by [TBC]

 

 

(b)

she shall be in every way fit to carry crude petroleum and/or its products;

 

 

 

 

 

 

 

 

 

Dirty petroleum products, crude oil and all cargoes, maximum three (3) grades
within the vessel’s natural segregation permitted by the vessel’s class and
coating manufacturer’s resistance list.

 

 

 

 

 

 

 

 

(c)

she shall be tight, staunch, strong, in good order and condition, and in every
way fit for the service, with her machinery, boilers, hull and other equipment
(including but not limited to hull stress calculator and radar) in a good and
efficient state;

 

 

 

(d)

her tanks, valves and pipelines shall be oil-tight;

 

 

 

(e)

she shall be in every way fitted for burning (See additional clause 52)

 

 

 

 

 

 

 

at sea - fueloil with a maximum viscosity of Centistokes at 50 degrees
Centigrade/any commercial grade of fuel oil (“ACGFO”) for main propulsion,
marine diesel oil/ACGFO for auxiliaries in port - marine diesel oil/ACGFO for
auxiliaries;

 

 

 

 

 

 

 

(f)

she shall comply with the regulations in force so as to enable her to pass
through the Suez and Panama Canals by day and night without delay;

 

 

 

(g)

she shall have on board all certificates, documents and equipment required from
time to time by any applicable law to enable her to perform the charter service
without delay;

 

 

 

(h)

she shall comply with the description in Form B Q88 and time charter description
appended hereto, provided however that if there is any conflict between the
provisions of Form B Q88 and time charter description and any other provision,
including this Clause 1, of this charter such other provision shall govern.

 

 

 

 

Shipboard Personnel and their Duties

2

(a)

At the date of delivery of the vessel under this charter

 

 

(i)

she shall have a full and efficient complement of master, officers and crew for
a vessel of her tonnage, who shall in any event be not less than the number
required by the laws of the flag state and who shall be rained to operate the
vessel and her equipment competently and safely;

 

 

 

(ii)

all shipboard personnel shall hold valid certificates of competence in
accordance with the requirements of the law of the flag state;

 

 

 

(iii)

all shipboard personnel shall be trained in accordance with the relevant
provisions of the International Convention on Standards of Training,
Certification and Watchkeeping for Seafarers, 1978;

 

 

 

(iv)

there shall be on board sufficient personnel with a good working knowledge of
the English language to enable cargo operations at loading and discharging
places to be carried out efficiently and safely and to enable communications
between the vessel and those loading the vessel or accepting discharge therefrom
to be carried out quickly and efficiently.

 

 

(b)

Owners guarantee that throughout the charter service the master shall with the
vessel’s officers and crew, unless otherwise ordered by Charterers,

 

 

 

(i)

prosecute all voyages with the utmost despatch;

 

 

 

(ii)

render all customary assistance; and

 

 

 

(iii)

load and discharge cargo as rapidly as possible when required by Charterers or
their agents to do so, by night or by day, but always in accordance with the
laws of the place of loading or discharging (as the case may be) and in each
case in accordance with any applicable laws of the flag state.

 

 

 

 

 

Duty to Maintain

3

(i)

Throughout the charter service Owners shall, whenever the passage of time, wear
and tear or any event (whether or not coming within Clause 27 hereof) requires
steps to be taken to maintain or restore the conditions stipulated in Clauses 1
and 2(a), exercise due diligence so to maintain or restore the vessel.

 

 

(ii)

If at any time whilst the vessel is on hire under this charter the vessel fails
to comply with the

 

--------------------------------------------------------------------------------


 

 

 

 

requirements of Clauses 1.2 (a) or 10 then hire shall be reduced to the extent
necessary to indemnify Charterers for such failure. If and to the extent that
such failure affects the time taken by the vessel to perform any services under
this charter, hire shall be reduced by an amount equal to the value, calculated
at the rate of hire, of the time so lost.

 

 

 

Any reduction of hire under this sub-Clause (ii) shall be without prejudice to
any other remedy available to Charterers, but where such reduction of hire is in
respect of time lost, such time shall be excluded from any calculation under
Clause 24.

 

 

(iii)

If Owners are in breach of their obligation under Clause 3(i) Charterers may so
notify Owners in writing; and if, after the expiry of 30 days following the
receipt by Owners of any such notice, Owners have failed to demonstrate to
Charterer’s reasonable satisfaction the exercise of due diligence as required in
Clause 3(i), the vessel shall be off-hire, and no further hire payments shall be
due, until Owners have so demonstrated that they are exercising such due
diligence.

 

 

 

Furthermore, at any time while the vessel is off-hire under this Clause 3
Charterers have the option to terminate this charter by giving notice in writing
with effect from the date on which such notice of termination is received by
Owners or from any later date stated in such notice. This sub-Clause (iii) is
without prejudice to any rights of Charterers or obligations of Owners under
this charter or otherwise (including without limitation Charterers rights under
Clause 21 hereof).

 

 

 

 

 

Period Trading Limits

4

 

Owners agree to let and Charterers agree to hire the vessel for a period of as
per Pool Agreement commencing from the time and date of delivery of the vessel,
for the purpose of carrying all lawful merchandise (subject always to Clause 28)
including in particular

 

 

 

 

 

 

 

 

Dirty petroleum products, crude oil and all cargoes, maximum three (3) grades
within the vessel’s natural segregation permitted by the vessel’s class and
coating manufacturer’s resistance list.

in any part of the world, as Charterers shall direct, subject to the limits of
the current British Institute Warranties and any subsequent amendments thereof.

 

 

 

 

 

 

 

 

The vessel may trade worldwide as Charterers shall direct, subject to the limits
of the current I.W.L between safe ports/berths/anchorages and always afloat and
excluding countries that are at any time boycotted by or under embargoes from
the United Nations and/or European Union and/or United States and/or the country
of the vessel’s registry. For the purpose of clarity, the vessel shall not trade
in areas declared as war risk areas by the underwriter’s joint war committee
except in accordance with clauses 33, 34, 35 and 86 of this Charter.

 

 

 

 

 

 

 

The Owners warrants that at the time of delivery under this charter, the vessel
is not blacklisted by the Arab Boycott League.

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, but subject to Clause 35. Charterers may order
the vessel to ice-bound waters or to any part of the world outside such limits
provided that Owners consent thereto (such consent not to be unreasonably
withheld) and that Charterers pay for any insurance premium required by the
vessel’s underwriters as a consequence of such order.

 

 

 

Charterers shall use due diligence to ensure that the vessel is only employed
between and at safe places (which expression when used in this charter shall
include ports, berths, wharves, docks, anchorages, submarine lines, alongside
vessels or lighters, and other locations including locations at sea) where she
can safely lie always afloat. Notwithstanding anything contained in this or any
other clause of this charter. Charterers do not warrant the safety of any place
to which they order the vessel and shall be under no liability in respect
thereof except for loss or damage caused by their failure to exercise due
diligence as aforesaid. Subject as above, the vessel shall be loaded and
discharged at any places as Charterers may direct, provided that Charterers
shall exercise due diligence to ensure that any ship-to-ship transfer operations
shall conform to standards not less than those set out in the latest published
edition of the ICS/OCIMF Ship-to-Ship Transfer Guide.

 

 

 

The vessel shall be delivered by Owners at a port in

 

 

 

 

 

 

 

Notices from Owners to Charterers prior to delivery:

 

 

 

 

 

 

 

Owners are to give Charterers immediate approximate notice of delivery on
fixing. Following this Owners are to give the Charterers approximate notices 30,
20, 15 days prior to delivery and then definite notices of delivery including
date and place 10, 7, 5, 3, 2 and 1 day prior to delivery to the Charterers.
Owners are to advise Charterers immediately if there is any change of more than
24 hours to the approximate notices or 12 hours to the actual notices.

 

 

 

 

 

 

 

at Owners’ option and redelivered to Owners at a port in

 

 

 

 

 

 

 

The vessel will be delivered back to Owners on passing or after dropping last
outbound sea pilot at any worldwide port.

 

 

 

 

 

 

 

Notices from Charterers to Owners prior to redelivery:

 

 

 

 

 

 

 

Charterers are to give Owners approximate notice of redelivery 20, 10 and 7 days
prior to redelivery. Charterers to give Owners firm notices of date and place of
redelivery of the vessel 5, 3, 2 and 1 day prior to redelivery.

 

 

 

 

 

 

 

 

 

 

 

 

at Charterers’ option.

 

 

 

 

Laydays/ Cancelling

5

 

The vessel shall not be delivered to Charterers before 15 June 2015 and
Charterers shall have the option of cancelling this charter if the vessel is not
ready and at their disposal on or before 15 August 2015

 

 

 

 

 

Owners to

6

 

Owners undertake to provide and to pay for all provisions, wages, and shipping
and discharging fees

 

--------------------------------------------------------------------------------


 

Provide

 

 

and all other expenses of the master, officers and crew; also, except as
provided in Clause 4 and 34 hereof, for all insurance on the vessel, for all
deck, cabin and engine-room stores, and for water; for all drydocking, overhaul,
maintenance and repairs to the vessel; and for all fumigation expenses and
de-rat certificates. Owners’ obligations under this Clause 6 extend to all
liabilities for customs or import duties arising at any time during the
performance of this charter in relation to the personal effects of the master,
officers and crew, and in relation to the stores, provisions and other matters
aforesaid which Owners are to provide and pay for and Owners shall refund to
Charterers any sums Charterers or their agents may have paid or been compelled
to pay in respect of any such liability. Any amounts allowable in general
average for wages and provisions and stores shall be credited to Charterers
insofar as such amounts are in respect of a period when the vessel is on-hire.

 

 

 

 

 

Charterers to Provide

7

 

Charterers shall provide and pay for all fuel (except fuel used for domestic
services), towage and Pilotage (except where such towage and pilotage are not
compulsorily required by the relevant authorities) and shall pay agency fees,
port charges, commissions, expenses of loading and unloading cargoes, canal dues
and all charges other than those payable by Owners in accordance with Clause 6
hereof, provided that all charges for the said items shall be for Owners’
account when such items are consumed, employed or incurred for Owners’ purposes
or while the vessel is off-hire (unless such items reasonably relate to any
service given or distance made good and taken into account under Clause 21 or
22); and provided further that any fuel used in connection with a general
average sacrifice or expenditure shall be paid for by Owners.

 

 

 

 

 

Rate of Hire

8

 

Subject as herein provided, Charterers shall pay for the use and hire of the
vessel at the rate of as per Pool Agreement per day, and pro rata for any part
of a day, from the time and date of her delivery (local time) until the time and
date of her redelivery (local time) to Owners.

 

 

 

 

 

Payment of Hire

9

 

Subject to Clause 3 (iii), payment of hire shall be made in immediately
available funds to:

 

 

 

 

[TBC]

 

 

 

 

Account

 

 

 

 

in                                             per calendar month in advance,
less: as per Pool Agreement

 

 

(i)

any hire paid which Charterers reasonably estimate to relate to off-hire
periods, and

 

 

(ii)

any amounts disbursed on Owners’ behalf, any advances and commission thereon,
and charges which are for Owners’ account pursuant to any provision hereof, and

 

 

(iii)

any amounts due or reasonably estimated to become due to Charterers under Clause
3(ii) or 24 hereof, any such adjustments to be made at the due date for the next
monthly payment after the facts have been ascertained. Charterers shall not be
responsible for any delay or error by Owners’ bank in crediting Owners’ account
provided that Charterers have made proper and timely payment.

 

 

In default of such proper and timely payment,

 

 

(a)

Owners shall notify Charterers of such default and Charterers shall within seven
days of receipt of such notice pay to Owners the amount due including interest,
failing which Owners may withdraw the vessel from the service of Charterers
without prejudice to any other rights Owners may have under this charter or
otherwise; and

 

 

(b)

Interest on any amount due but not paid on the due date shall accrue from the
day after that date up to and including the day when payment is made, at a rate
per annum which shall be 1% above the U.S. Prime Interest Rate as published by
the Chase Manhattan Bank in New York at 12.00 New York time on the due date, or,
if no such interest rate is published on that day, the interest rate published
on the next preceding day on which such a rate was so published, computed on the
basis of a 360 day year of twelve 30-day months, compounded semi-annually.

 

 

 

 

 

Space Available to Charterers

10

 

The whole reach, burthen and decks of the vessel and any passenger accommodation
(including Owner’s suite) shall be at Charterers’ disposal, reserving only
proper and sufficient space for the vessel’s master, officers, crew, tackle,
apparel, furniture, provisions and stores, provided that the weight of stores on
board shall Not unless specially agreed, exceed 2000 mts (excluding bunkers,
fresh water and lubes) tonnes at any time during the charter period.

 

 

 

 

 

Overtime

11

 

Overtime pay of the master, officers and crew in accordance with ship’s articles
shall be for account when incurred, as a result of complying with the request of
Charterers of their agents, for loading,Charterers’ discharging, heating of
cargo, bunkering or tank cleaning.  Hire is inclusive of overtime.

 

 

 

 

Instructions And Logs

12

 

Charterers shall from time to time give the master all requisite instructions
and sailing directions, and he shall keep a full and correct log of the voyage
or voyages, which Charterers or their agents may inspect as required. The master
shall when required furnish Charterers or their agents with a true copy of such
log and with properly completed loading and discharging port sheets and voyage
reports for each voyage and other returns as Charterers may require. Charterers
shall be entitled to take copies at Owners’ expense of any such documents which
are not provided by the master.

 

--------------------------------------------------------------------------------


 

Bills of Lading

13

(a)

The master (although appointed by Owners) shall be under the orders and
direction of Charterers as regards employment of the vessel, agency and other
arrangements, and shall sign bills of lading as Charterers or their agents may
direct (subject always to Clauses 35(a) and 40) without prejudice to this
charter. Charterers hereby indemnify Owners against all consequences or
liabilities that may arise

 

 

 

(i)

from signing bills of lading in accordance with the directions of Charterers, or
their agents, to the extent that the terms of such bills of lading fail to
conform to the requirements of this charter, or (except as provided in Clause
13(b)) from the master otherwise complying with Charterers or their agents
orders:

 

 

 

(ii)

from any irregularities in papers supplied by Charterers or their agents.

 

 

(b)

Notwithstanding the foregoing, Owners shall not be obliged to comply with any
orders from Charterers to discharge all or part of the cargo

 

 

 

(i)

at any place other than that shown on the bill of lading and/or

 

 

 

(ii)

without presentation of an original bill of lading unless they have received
from Charterers both written confirmation of such orders and an indemnity in a
form acceptable to Owners.

 

 

 

 

Conduct of Vessel’s Personnel

14

 

If Charterers complain of the conduct of the master or any of the officers or
crew, Owners shall immediately investigate the complaint. If the complaint
proves to be well founded, Owners shall, without delay, make a change in the
appointments and Owners shall in any event communicate the result of their
investigations to Charterers as soon as possible.

 

 

 

 

 

Bunkers at Delivery and Redelivery

15

 

Charterers shall accept and pay for all bunkers on board at the time of
delivery, and Owners shall on redelivery (whether it occurs at the end of the
charter period or on the earlier termination of this charter) accept and pay for
all bunkers remaining on board, at the then-current market prices at the port of
delivery or redelivery, as the case may be, or if such prices are not available
payment shall be at the then-current market prices at the nearest port at which
such prices are available; provided that if delivery or redelivery does not take
place in a port payment shall be at the price paid at the vessel’s last port of
bunkering before delivery or redelivery, as the case may be. Owners shall give
Charterers the use and benefit of any fuel contracts they may have in force from
time to time, if so required by Charterers, provided suppliers agree.  See
additional clauses 52 and 53

 

 

 

 

 

Stevedores, Pilots, Tugs

16

 

Stevedores when required shall be employed and paid by Charterers, but this
shall not relieve Owners from responsibility at all times for proper stowage,
which must be controlled by the master who shall keep a strict account of all
cargo loaded and discharged. Owners hereby indemnify Charterers, their servants
and agents against all losses, claims, responsibilities and liabilities arising
in any way whatsoever from the employment of pilots, tugboats or stevedores, who
although employed by Charterers shall be deemed to be the servants of and in the
service of Owners and under their instructions (even if such pilots, tugboat
personnel or stevedores are in fact the servants of Charterers their agents or
any affiliated company); provided, however, that

 

 

 

(i)

the foregoing indemnity shall not exceed the amount to which Owners would have
been entitled to limit their liability if they had themselves employed such
pilots, tugboats or stevedores, and

 

 

 

(ii)

Charterers shall be liable for any damage to the vessel caused by or arising out
of the use of stevedores, fair wear and tear excepted, to the extent that Owners
are unable by the exercise of due diligence to obtain redress therefor from
stevedores.

 

 

 

 

 

Supernumeraries

17

 

Charterers may send representatives in the vessel’s available accommodation upon
any voyage made under this charter. Owners finding provisions and all requisites
as supplied to officers, except liquors. Charterers paying at the rate of
US$20.00 per day for each representative while on board the vessel.

 

 

 

 

 

Sub-letting

18

 

Charterers may sub-let the vessel, but shall always remain responsible to Owners
for due fulfilment of this charter.

 

 

 

 

Final Voyage

19

 

If when a payment of hire is due hereunder Charterers reasonably expect to
redeliver the vessel before the next payment of hire would fall due, the hire to
be paid shall be assessed on Charterers’ reasonable estimate of the time
necessary to complete Charterers’ programme up to redelivery, and from which
estimate Charterers may deduct amounts due or reasonably expected to become due
for

 

 

 

(i)

disbursements on Owners’ behalf or charges for Owners’ account pursuant to any
provision hereof, and

 

 

 

(ii)

bunkers on board at redelivery pursuant to Clause 15.

 

 

 

Promptly after redelivery any overpayment shall be refunded by Owners or any
underpayment made good by Charterers.

 

 

 

If at the time this charter would otherwise terminate in accordance with Clause
4 the vessel is on a ballast voyage to a port of redelivery or is upon a laden
voyage, Charterers shall continue to have the use of the vessel at the same rate
and conditions as stand herein for as long as necessary to complete such ballast
voyage, or to complete such laden voyage and return to a port of redelivery as
provided by this charter, as the case may be.

 

 

 

 

 

Loss of Vessel

20

 

Should the vessel be lost, this charter shall terminate and hire shall cease at
noon on the day of her loss; should the vessel be a constructive total loss,
this charter shall terminate and hire shall cease at noon on the day on which
the vessel’s underwriters agree that the vessel is a constructive total loss;
should the vessel be missing, this charter shall terminate and hire shall cease
at noon on the day on which she was last heard of. Any hire paid in advance and
not earned shall be returned to Charterers and Owners shall reimburse Charterers
for the value of the estimated quantity of bunkers on board at the time of
termination, at the price paid by Charterers at the last bunkering port.

 

--------------------------------------------------------------------------------


 

Off-hire

21

(a)

On each and every occasion that there is loss of time (whether by way of
interruption in the vessel’s service or, from reduction in the vessel’s
performance, or in any other manner)

 

 

 

(i)

due to deficiency of personnel or stores; repairs; gas-freeing for repairs; time
in and waiting to enter dry dock for repairs; breakdown (whether partial or
total) of machinery, boilers or other parts of the vessel or her equipment
(including without limitation tank coatings); overhaul, maintenance or survey,
collision, stranding, accident or damage to the vessel; or any other similar
cause preventing the efficient working of the vessel; and such loss continues
for more than three consecutive hours(if resulting from interruption in the
vessel’s service) or cumulates to more than three hours (if resulting from
partial loss of service); or

 

 

 

(ii)

due to industrial action, refusal to sail, breach of orders or neglect of duty
on the part of the master, officers or crew; or

 

 

 

(iii)

for the purpose of obtaining medical advice or treatment for or landing any sick
or injured person (other than a Charterers’ representative carried under Clause
17 hereof) or for the purpose of landing the body of any person (other than a
Charterers’ representative), and such loss continues for more than three
consecutive hours; or

 

 

 

(iv)

due to any delay in quarantine arising from the master, officers or crew having
had communication with the shore at any infected area without the written
consent or instructions of Charterers or their agents, or to any detention by
customs or other authorities caused by smuggling or other infraction of local
law on the part of the master, officers, or crew; or

 

 

 

(v)

due to detention of the vessel by authorities at home or abroad attributable to
legal action against or breach of regulations by the vessel, the vessel’s
owners, or Owners (unless brought about by the act or neglect of
Charterers);then

 

 

 

without prejudice to Charterers’ rights under Clause 3 or to any other rights of
Charterers hereunder or otherwise the vessel shall be off-hire from the
commencement of such loss of time until she is again ready and in an efficient
state to resume her service from a position not less favourable to Charterers
than that at which such loss of time commenced; provided, however, that any
service given or distance made good by the vessel whilst off-hire shall be taken
into account in assessing the amount to be deducted from hire.

 

 

(b)

If the vessel fails to proceed at any guaranteed speed pursuant to Clause 24,
and such failure arises wholly or partly from any of the causes set out in
Clause 21(a) above, then the period for which the vessel shall be off-hire under
this Clause 21 shall be the difference between

 

 

 

(i)

the time the vessel would have required to perform the relevant service at such
guaranteed speed, and

 

 

 

(ii)

the time actually taken to perform such service (including any loss of time
arising from interruption in the performance of such service). For the avoidance
of doubt, all time included under (ii) above shall be excluded from any
computation under Clause 24.

 

 

(c)

Further and without prejudice to the foregoing, in the event of the vessel
deviating (which expression includes without limitation putting back, or putting
into any port other than that to which she is bound under the instructions of
Charterers ) for any cause or purpose mentioned in Clause 21( a ), the vessel
shall be off—hire from the commencement of such deviation until the time when
she is again ready and in an efficient state to resume her service from a
position not less favourable to Charterers than that at which the deviation
commenced, provided, however, that any service given or distance made good by
the vessel whilst so off-hire shall be taken into account in assessing the
amount to be deducted from hire. If the vessel, for any cause or purpose
mentioned on Clause 21 (a), puts into any port other than the port to which she
is bound on the instructions of Charterers, the port charges, pilotage and other
expenses at such port shall be borne by Owners. Should the Vessel be driven into
any port or anchorage by stress of weather hire shall continue to be due and
payable during any time lost thereby.

 

 

(d)

If the vessel’s flag state becomes engaged in hostilities, and Charterers in
consequence of such hostilities find it commercially impracticable to employ the
vessel and have given Owners written notice thereof then from the date of
receipt by Owners of such notice until the termination of such commercial
impracticability the vessel shall be off-hire and Owners shall have the right to
employ the vessel on their own account.

 

 

(e)

Time during which the vessel is off-hire under this charter shall count as part
of charter period.

 

 

 

 

Periodical Drydocking

22

(a)

Owners have the right and obligation to drydock the vessel at regular intervals
of

On each occasion Owners shall propose to Charterers a date on which they wish to
drydock the vessel, not less than                      before such date, and
Charterers shall offer a port for such periodical drydocking and shall take all
reasonable steps to make the vessel available as near to such date as
practicable.

Owners shall put the vessel in drydock at their expense as soon as practicable
after Charterers place the vessel at Owners’ disposal clear of cargo other than
tank washings and residues. Owners shall be responsible for and pay for the
disposal into reception facilities of such tank washings and residues and shall
have the right to retain any monies received therefor, without prejudice to any
claim for loss of cargo under any bill of lading or this charter.

 

 

(b)

If a periodical drydocking is carried out in the port offered by Charterers
(which must have suitable accommodation for the purpose and reception facilities
for tank washings and residues), the vessel shall be off-hire from the time she
arrives at such port until drydocking is completed and she is in every way ready
to resume Charterers’ service and is at the position at which she went off-hire
or a position no less favourable to Charterers , whichever she first attains.
However,

(i)             provided that Owners exercise due diligence in gas-freeing, any
time lost in gas-freeing to the standard required for entry into drydock for
cleaning and painting the hull shall not count as off-hire, whether

 

--------------------------------------------------------------------------------


 

 

 

 

 

lost on passage to the drydocking port or after arrival there (notwithstanding
Clause 21), and

 

 

 

(ii)

any additional time lost in further gas- freeing to meet the standard required
for hot work or entry to cargo tanks shall count as off-hire, whether lost on
passage to the drydocking port or after arrival there.

 

 

 

                Any time which, but for sub-Clause (i) above, would be off-hire,
shall not be included in any calculation under Clause 24.

 

 

 

                The expenses of gas-freeing, including without limitation the
cost of bunkers, shall be for Owners account.

 

 

(c)

If Owners require the vessel, instead of proceeding to the offered port, to
carry out periodical drydocking at a special port selected by them, the vessel
shall be off-hire from the time when she is released to proceed to the special
port until she next presents for loading in accordance with Charterers’
instructions, provided, however, that Charterers shall credit Owners with the
time which would have been taken on passage at the service speed had the vessel
not proceeded to drydock. All fuel consumed shall be paid for by Owners but
Charterers shall credit Owners with the value of the fuel which would have been
used on such notional passage calculated at the guaranteed daily consumption for
the service speed, and shall further credit Owners with any benefit they may
gain in purchasing bunkers at the special port.

 

 

(d)

Charterers shall, insofar as cleaning for periodical drydocking may have reduced
the amount of tank-cleaning necessary to meet Charterers’ requirements, credit
Owners with the value of any bunkers which Charterers calculate to have been
saved thereby, whether the vessel drydocks at an offered or a special port.

 

 

 

See additional clause 115

 

 

 

 

Ship Inspection

23

 

Charterers shall have the right at any time during the charter period to make
such inspection of the vessel as they may consider necessary. This right may be
exercised as often and at such intervals as Charterers in their absolute
discretion may determine and whether the vessel is in port or on passage. Owners
affording all necessary co-operation and accommodation on board provided,
however,

 

 

 

(i)

that neither the exercise nor the non-exercise, nor anything done or not done in
the exercise or non-exercise, by Charterers of such right shall in any way
reduce the master’s or Owners’ authority over, or responsibility to Charterers
or third parties for, the vessel and every aspect of her operation, nor increase
Charterers’ responsibilities to Owners or third parties for the same; and

 

 

 

(ii)

that Charterers shall not be liable for any act, neglect or default by
themselves, their servants or agents in the exercise or non-exercise of the
aforesaid right.

 

 

 

 

 

Detailed Description and Performance

24

(a)

Owners guarantee that the speed and consumption of the vessel shall be as
follows: -

 

 

 

Average speed

Maximum average bunker consumption

 

 

 

 

 

 

 

 

 

 

 

In knots

main propulsion

auxiliaries

 

 

 

 

 

fuel oil/diesel oil

fuel oil/diesel oil

 

 

 

 

Laden

tonnes

tonnes

 

 

 

 

 

 

 

 

 

 

 

Ballast

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing bunker consumptions are for all purposes except cargo heating and
tank cleaning and shall be pro-rated between the speeds shown.

 

 

 

The service speed of the vessel is 12.5 knots laden and 12.5 knots in ballast
and in the absence of Charterers’ orders to the contrary the vessel shall
proceed at the service speed. However if more than one laden and one ballast
speed are shown in the table above Charterers shall have the right to order the
vessel to steam at any speed within the range set out in the table (the “ordered
speed”).

 

 

 

If the vessel is ordered to proceed at any speed other than the highest speed
shown in the table, and the average speed actually attained by the vessel during
the currency of such order exceeds such ordered speed plus 0.5 knots (the
“maximum recognised speed”), then for the purpose of calculating any increase or
decrease of hire under this Clause 24 the maximum recognised speed shall be used
in place of the average speed actually attained.

 

 

 

For the purposes of this charter the “guaranteed speed” at any time shall be the
then-current ordered speed or the service speed, as the case may be.

 

 

 

The average speeds and bunker consumptions shall for the purposes of this Clause
24 be calculated by reference to the observed distance from pilot station to
pilot station on all sea passages during each period stipulated in Clause 24
(c), but excluding any time during which the vessel is (or but for Clause
22(b) (i) would be) off-hire and also excluding “Adverse Weather Periods”, being
(i) any periods during which reduction of speed is necessary for safety in
congested waters or in poor visibility (ii) any days, noon to noon, when winds
exceed force 8 on the Beaufort Scale for more than 12 hours.

 

 

 

 

 

 

(b)

If during any year from the date on which the vessel enters service (anniversary
to anniversary )

 

--------------------------------------------------------------------------------


 

 

 

 

the vessel falls below or exceeds the performance guaranteed in Clause
24(a) then if such shortfall or excess results

 

 

 

(i)

from a reduction or an increase in the average speed of the vessel, compared to
the speed guaranteed in Clause 24(a), then an amount equal to the value at the
hire rate of the time so lost or gained, as the case may be, shall be deducted
from or added to the hire paid;

 

 

 

(ii)

from an increase or a decrease in the total bunkers consumed, compared to the
total bunkers which would have been consumed had the vessel performed as
guaranteed in Clause 24 (a), an amount equivalent to the value of the additional
bunkers consumed or the bunkers saved, as the case may be, based on the average
price paid by Charterers for the vessel’s bunkers in such period, shall be
deducted from or added to the hire paid. The addition to or deduction from hire
so calculated for laden and ballast mileage respectively shall be adjusted to
take into account the mileage steamed in each such condition during Adverse
Weather Periods, by dividing such addition or deduction by the number of miles
over which the performance has been calculated and multiplying by the same
number of miles plus the miles steamed during the Adverse Weather Periods, in
order to establish the total addition to or deduction from hire to be made for
such period. Reduction of hire under the foregoing sub-Clause (b) shall be
without prejudice to any other remedy available to Charterers.

 

 

(c)

Calculations under this Clause 24 shall be made for the yearly periods
terminating on each successive anniversary of the date on which the vessel
enters service, and for the period between the last such anniversary and the
date of termination of this charter if less than a year. Claims in respect of
reduction of hire arising under this Clause during the final year or part year
of the charter period shall in the first instance be settled in accordance with
Charterers’ estimate made two months before the end of the charter period. Any
necessary adjustment after this charter terminates shall be made by payment by
Owners to Charterers or by Charterers to Owners as the case may require.

 

 

 

Payments in respect of increase of hire arising under this Clause shall be made
promptly after receipt by Charterers of all the information necessary to
calculate such increase.

 

 

 

 

 

 

 

 

Clause 24 to be amended by and read with additional clauses 51, 54 and 55.

 

 

 

 

 

Salvage

25

 

Subject to the provisions of Clause 21 hereof, all loss of time and all expenses
(excluding any damage to or loss of the vessel or tortious liabilities to third
parties) incurred in saving or attempting to save life or in successful or
unsuccessful attempts at salvage shall be borne equally by Owners and Charterers
provided that Charterers shall not be liable to contribute towards any salvage
payable by Owners arising in any way out of services rendered under this Clause
25.

 

 

 

All salvage and all proceeds from derelicts shall be divided equally between
Owners and Charterers after deducting the master’s, officers’ and crew’s share.

 

 

 

 

Lien

26

 

                Owners shall have a lien upon all cargoes and all freights,
sub-freights and demurrage for any amounts due under this charter; and
Charterers shall have a lien on the vessel for all monies paid in advance and
not earned, and for all claims for damages arising from any breach by Owners of
this charter.

 

 

 

 

Exceptions

27

(a)

The vessel, her master and Owners shall not, unless otherwise in this charter
expressly provided, be liable for any loss or damage or delay or failure arising
or resulting from any act, neglect or default of the master, pilots, mariners or
other servants of Owners in the navigation or management of the vessel; fire,
unless caused by the actual fault or privity of Owners; collision or stranding;
dangers and accidents of the sea; explosion, bursting of boilers, breakage of
shafts or any latent defect in hull, equipment or machinery; provided, however
that Clauses 1,2,3 and 24 hereof shall be unaffected by the foregoing. Further,
neither the vessel, her master or Owners, nor Charterers shall, unless otherwise
in this charter expressly provided, be liable for any loss or damage or delay or
failure in performance hereunder arising or resulting from act of God, act of
war, seizure under legal process, quarantine restrictions, strikes, lock-outs,
riots, restraints of labour, civil commotions or arrest or restraint of princes,
rulers or people.

 

 

(b)

The vessel shall have liberty to sail with or without pilots, to tow or go to
the assistance of vessels in distress and to deviate for the purpose of saving
life or property.

 

 

(c)

Clause 27 (a) shall not apply to or affect any liability of Owners or the vessel
or any other relevant person in respect of

 

 

 

(i)

loss or damage caused to any berth, jetty, dock, dolphin, buoy, mooring line,
pipe or crane or other works or equipment whatsoever at or near any place to
which the vessel may proceed under this charter, whether or not such works or
equipment belong to Charterers, or

 

 

 

(ii)

any claim (whether brought by Charterers or any other person) arising out of any
loss of or damage to or in connection with cargo. All such claims shall be
subject to the Hague-Visby Rules or the Hague Rules, as the case may be, which
ought pursuant to Clause 38 hereof to have been incorporated in the relevant
bill of lading ( whether or not such Rules were so incorporated ) or, if no such
bill of lading is issued, to the Hague-Visby Rules.

 

 

 

 

 

 

 

 

 

any claim (whether brought by Charterers or any other person) arising out of any
loss of, or damage to, or in connection with, the cargo shall be subject to the
Hague Visby Rules, or the Hague Rules, or the Hamburg Rules as the case may be.
Such rules which ought, pursuant to clause 38 (as replaced by additional clause
88) hereof, to have been incorporated in the relevant Bill of Lading (whether or
not such rules were so incorporated) shall apply, or if no such bill of lading
is issued, the Hague Visby Rules are to apply, unless the Hamburg Rules are
compulsorily in which case the Hamburg Rules are to apply instead.

 

Also see additional clause 88

 

 

(d)

 

In particular and without limitation, the foregoing subsections (a) and (b) of
this Clause shall not

 

--------------------------------------------------------------------------------


 

 

 

 

 

apply to or in any way affect any provision in this charter relating to off-hire
or to reduction of hire.

 

 

 

 

 

Injurious Cargoes

28

 

No acids, explosives or cargoes injurious to the vessel shall be shipped and
without prejudice to the foregoing any damage to the vessel caused by the
shipment of any such cargo, and the time taken to repair such damage, shall be
for Charterers’ account. No voyage shall be undertaken, nor any goods or cargoes
loaded, that would expose the vessel to capture or seizure by rulers or
governments.

 

 

 

 

Grade of Bunkers

29

 

Charterers shall supply marine diesel oil/fuel oil with a maximum viscosity
of                      Centistokes at 50 degrees Centigrade/ACGFO for main
propulsion and diesel oil/ACGFO for the auxiliaries. If Owners require the
vessel to be supplied with more expensive bunkers they shall be liable for the
extra cost thereof.

                Charterers warrant that all bunkers provided by them in
accordance herewith shall be of a quality complying with the International
Marine Bunker Supply Terms and Conditions of Shell International Trading Company
and with its specification for marine fuels as amended from time to time.See
additional clauses 51 and 52.

 

 

 

 

Disbursements

30

 

Should the master require advances for ordinary disbursements at any port,
Charterers or their agents shall make such advances to him, in consideration of
which Owners shall pay a commission of two and a half per cent, and all such
advances and commission shall be deducted from hire.

 

 

 

 

Laying-up

31

 

                Charterers shall have the option, after consultation with
Owners, of requiring Owners to lay up the vessel at a safe place nominated by
Charterers, in which case the hire provided for under this charter shall be
adjusted to reflect any net increases in expenditure reasonably incurred or any
net saving which should reasonably be made by Owners as a result of such lay-up,
Charterers may exercise the said option any number of times during the charter
period.

 

 

 

 

Requisition

32

 

Should the vessel be requisitioned by any government, de facto or de jure,
during the period of this charter, the vessel shall be off-hire during the
period of such requisition, and any hire paid by such government in respect of
such requisition period shall be for Owners’ account. Any such requisition
period shall count as part of the charter period.

 

 

 

 

Outbreak of War

33

 

If war or hostilities break out between any two or more of the following
countries: U.S.A., U.S.S.R.  Russian Federation, P.R.C., U.K., Netherlands- and
the vessel’s flag state both Owners and Charterers shall have the right to
cancel this charter.

 

 

 

 

Additional War Expenses

34

 

If the vessel is ordered to trade in areas where there is war (de facto or de
jure) or threat of war as determined by the Joint War Committee Listed Areas,
Charterers shall reimburse Owners for any additional insurance premia, crew
bonuses for areas designated by the International Bargaining Forum (IBF)
framework agreement and other expenses which are reasonably incurred by Owners
as a consequence of such orders, provided that Charterers are given notice of
such expenses as soon as practicable and in any event before such expenses are
incurred, and provided further that Owners obtain from their insurers a waiver
of any subrogated rights against Charterers in respect of any claims by Owners
under their war risk insurance arising out of compliance with such orders.

 

 

 

 

War Risks

35

(a)

 

The master shall not be required or bound to sign bills of lading for any place
which in his or Owners’ reasonable opinion is dangerous or impossible for the
vessel to enter or reach owing to any blockade, war, hostilities, warlike
operations, civil war, civil commotions or revolutions.

 

 

(b)

 

If in the reasonable opinion of the master or Owners it becomes, for any of the
reasons set out in Clause 35 (a) or by the operation of international law,
dangerous, impossible or prohibited for the vessel to reach or enter, or to load
or discharge cargo at, any place to which the vessel has been ordered pursuant
to this charter (a “place of peril”), then Charterers or their agents shall be
immediately notified by telex or radio messages, and Charterers shall thereupon
have the right to order the cargo, or such part of it as may be affected, to be
loaded or discharged, as the case may be, at any other place within the trading
limits of this charter (provided such other place is not itself a place of
peril). If any place of discharge is or becomes a place of peril, and no orders
have been received from Charterers or their agents within 48 hours after
dispatch of such messages, then Owners shall be at liberty to discharge the
cargo or such part of it as may be affected at any place which they or the
master may in their or his discretion select within the trading limits of this
charter and such discharge shall be deemed to be due fulfilment of Owners’
obligations under this charter so far as cargo so discharged is concerned.

 

 

 

(c)

The vessel shall have liberty to comply with any directions or recommendations
as to departure, arrival, routes, ports of call, stoppages, destinations, zones,
waters, delivery or in any other wise whatsoever given by the government of the
state under whose flag the vessel sails or any other government or local
authority or by any person or body acting or purporting to act as or with the
authority of any such government or local authority including any de facto
government or local authority or by any person or body acting or purporting to
act as or with the authority of any such government or local authority or by any
committee or person having under the terms of the war risks insurance on the
vessel the right to give any such directions or recommendations. If by reason of
or in compliance with any such directions or recommendations anything is done or
is not done, such shall not be deemed a deviation.

 

 

 

 

If by reason of or in compliance with any such direction or recommendation the
vessel does not proceed to any place of discharge to which she has been ordered
pursuant to this charter, the vessel may proceed to any place which the master
or Owners in his or their discretion select and there discharge the cargo or
such part of it as may be affected. Such discharge shall be deemed to be due
fulfilment of Owners’ obligations under this charter so far as cargo so
discharged is concerned.

 

 

 

 

Charterers shall procure that all bills of lading issued under this charter
shall contain the Chamber of Shipping War Risks Clause 1952.

 

--------------------------------------------------------------------------------


 

Both to Blame Collision Clause

36

 

If the liability for any collision in which the vessel is involved while
performing this charter falls to be determined in accordance with the laws of
the United States of America, the following provision shall apply:

 

 

 

“If the ship comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the master,
mariner, pilot or the servants of the carrier in the navigation or in the
management of the ship, the owners of the cargo carried hereunder will indemnify
the carrier against all loss, or liability to the other or non-carrying ship or
her owners in so far as such loss or liability represents loss of, or damage to,
or any claim whatsoever of the owners of the said cargo, paid or payable by the
other or non-carrying ship or her owners to the owners of the said cargo and set
off, recouped or recovered by the other or non-carrying ship or her owners as
part of their claim against the carrying ship or carrier.”

 

 

 

“The foregoing provisions shall also apply where the owners, operations or those
in charge of any ship or ships or objects other than, or in addition to, the
colliding ships or objects are at fault in respect of a collision or contact.”

 

 

 

Charterers shall procure that all bills of lading issued under this charter
shall contain a provision in the foregoing terms to be applicable where the
liability for any collision in which the vessel is involved falls to be
determined in accordance with the laws of the United States of America.

 

 

 

 

New Jason Clause

37

 

General average contributions shall be payable according to the York/Antwerp
Rules, 1994 (as subsequently amended from time to time), and shall be adjusted
in London in accordance with English law and practice but should adjustment be
made in accordance with the law and practice of the United States of America,
the following provision shall apply:

 

 

 

“In the event of accident, danger, damage or disaster before or after the
commencement of the voyage, resulting from any cause whatsoever, whether due to
negligence or not, for which, or for the consequence of which, the carrier is
not responsible by statute, contract or otherwise, the cargo, shippers,
consignees or owners of the cargo shall contribute with the carrier in general
average to the payment of any sacrifices, losses or expenses of a general
average nature that may be made or incurred and shall pay salvage and special
charges incurred in respect of the cargo.”

 

 

 

“If a salving ship is owned or operated by the carrier, salvage shall be paid
for as fully as if the said salving ship or ships belonged to strangers. Such
deposit as the carrier or his agents may deem sufficient to cover the estimated
contribution of the cargo and any salvage and special charges thereon shall, if
required, be made by the cargo, shippers, consignees or owners of the cargo to
the carrier before delivery.”

 

 

 

Charterers shall procure that all bills of lading issued under this charter
shall contain a provision in the foregoing terms, to be applicable where
adjustment of general average is made in accordance with the laws and practice
of the United States of America.

 

 

 

 

Clause Paramount

38

 

                Charterers shall procure that all bills of lading issued
pursuant to this charter shall contain the following clause:

                “(1) Subject to sub-clause (2) hereof, this bill of lading shall
be governed by, and have effect subject to, the rules contained in the
International Convention for the Unification of Certain Rules relating to Bills
of Lading signed at Brussels on 25th August 1924 (hereafter the “Hague Rules”)
as amended by the Protocol signed at Brussels on 23rd February 1968 ( hereafter
the “Hague-Visby Rules” ). Nothing contained herein shall be deemed to be either
a surrender by the carrier of any of his rights or immunities or any increase of
any of his responsibilities or liabilities under the Hague-Visby Rules.”

                (2) If there is governing legislation which applies the Hague
Rules compulsorily to this bill of lading, to the exclusion of the Hague-Visby
Rules, then this bill of lading shall have effect subject to the Hague Rules.
Nothing herein contained shall be deemed to be either a surrender by the carrier
of any of his rights or immunities or an increase of any of his responsibilities
or liabilities under the Hague Rules.”

                “(3) If any term of this bill of lading is repugnant to the
Hague-Visby Rules, or Hague Rules if applicable, such term shall be void to that
extent but no further.”

                “(4) Nothing in this bill of lading shall be construed as in any
way restricting, excluding or waiving the right of any relevant party or person
to limit his liability under any available legislation and/or law.”See
additional clause 88

 

 

 

 

TOVALOP

39

 

Owners warrant that the vessel is

 

 

 

(i)    a tanker in TOVALOP and

 

 

 

(ii)   properly entered in                      P & I Club

and will so remain during the currency of this charter.

 

 

 

                When an escape or discharge of Oil occurs from the vessel and
causes or threatens to cause Pollution Damage, or when there is the threat of an
escape or discharge of Oil (i.e. a grave and imminent danger of the escape or
discharge of Oil which, if it occurred, would create a serious danger of
Pollution Damage, whether or not an escape or discharge in fact subsequently
occurs), then Charterers may, at their option, upon notice to Owners or master,
undertake such measures as are reasonably necessary to prevent or minimize such
Pollution Damage or to remove the Threat, unless Owners promptly undertake the
same. Charterers shall keep Owners advised of the nature and result of any such
measures taken by them and, if time permits, the nature of the measures intended
to be taken by them. Any of the aforementioned measures taken by Charterers
shall be deemed taken on Owners’ authority as Owners’ agent, and shall be at
Owners’ expense except to the extent that:

 

 

 

(1)

any such escape or discharge or Threat was caused or contributed to by
Charterers, or

 

 

 

(2)

by reason of the exceptions set out in Article III, paragraph 2, of the 1969
International Convention on Civil Liability for Oil Pollution Damage, Owners are
or, had the said Convention applied to such Escape or discharge or to the
Threat, would have been exempt from liability for the same, or

 

 

 

(3)

the cost of such measures together with all other liabilities, costs and
expenses of Owners arising out of or in connection with such escape or discharge
or Threat exceeds one hundred and sixty United States

 

--------------------------------------------------------------------------------


 

 

 

 

 

Dollars (US $160 ) per ton of the vessel’s Tonnage or sixteen million eight
hundred thousand United States Dollars (US $16,800,000), whichever is the
lesser, save and insofar as Owners shall be entitled to recover such excess
under either the 1971 International Convention on the Establishment of an
International Fund for Compensation for Oil Pollution Damage or under CRISTAL;

 

 

 

                PROVIDED ALWAYS that if Owners in their absolute discretion
consider said measures should be discontinued. Owners shall so notify Charterers
and thereafter Charterers shall have no right to continue said measures under
the provisions of this Clause 39 and all further liability to Charterers under
this Clause 39 shall thereupon cease.

                The above provisions are not in derogation of such other rights
as Charterers or Owners may have under this charter or may otherwise have or
acquire by law or any International Convention or TOVALOP.

                The term “TOVALOP” means the Tanker Owners’ Voluntary Agreement
Concerning Liability for Oil Pollution dated 7th January 1969, as amended from
time to time, and the term “CRISTAL” means the Contract Regarding an Interim
Supplement to Tanker Liability for Oil Pollution dated 14th January 1971, as
amended from time to time. The terms “Oil”, “Pollution Damage”, and “Tonnage”
shall for the purposes of this Clause 39 have the meanings ascribed to them in
TOVALOP.  See additional clause 80(k)

 

 

 

 

Export Restrictions

40

 

The master shall not be required or bound to sign bills of lading for the
carriage of cargo to any place to which export of such cargo is prohibited under
the laws, rules or regulations of the country in which the cargo was produced
and/or shipped.

 

 

 

Charterers shall procure that all bills of lading issued under this charter
shall contain the following clause:

 

 

 

“If any laws rules or regulations applied by the government of the country in
which the cargo was produced and/or shipped, or any relevant agency thereof,
impose a prohibition on export of the cargo to the place of discharge designated
in or ordered under this bill of lading, carriers shall be entitled to require
cargo owners forthwith to nominate an alternative discharge place for the
discharge of the cargo, or such part of it as may be affected, which alternative
place shall not be subject to the prohibition, and carriers shall be entitled to
accept orders from cargo owners to proceed to and discharge at such alternative
place. If cargo owners fail to nominate an alternative place within 72 hours
after they or their agents have received from carriers notice of such
prohibition, carriers shall be at liberty to discharge the cargo or such part of
it as may be affected by the prohibition at any safe place on which they or the
master may in their or his absolute discretion decide and which is not subject
to the prohibition, and such discharge shall constitute due performance of the
contract contained in this bill of lading so far as the cargo so discharged is
concerned.”

 

 

 

The foregoing provision shall apply mutatis mutandis to this charter, the
references to a bill of lading being deemed to be references to this charter.

 

 

 

 

Law and Litigation

41

(a)

This charter shall be construed and the relations between the parties determined
in accordance with the laws of England.

 

 

(b)

Any dispute arising under this charter shall be decided by the English Courts to
whose jurisdiction the parties hereby agree.

 

 

(c)

Notwithstanding the foregoing, but without prejudice to any party’s right to
arrest or maintain the arrest of any maritime property, either party may, by
giving written notice of election to the other party, elect to have any such
dispute referred to the arbitration of a single arbitrator in London in
accordance with the provisions of the Arbitration Act 1950, or any statutory
modification or re-enactment thereof for the time being in force.

 

 

 

(i)

A party shall lose its right to make such an election only if:

 

 

 

 

(a)

it receives from the other party a written notice of dispute which -

 

 

 

 

 

(1)   states expressly that a dispute has arisen out of this charter;

 

 

 

 

 

(2)   specifies the nature of the dispute; and

 

 

 

 

 

(3)   refers expressly to this clause 41(c)

 

 

 

 

 

and

 

 

 

 

(b)

it fails to give notice of election to have the dispute referred to arbitration
not later than 30 days from the date of receipt of such notice of dispute.

 

 

 

(ii)

The parties hereby agree that either party may -

 

 

 

 

(a)

appeal to the High Court on any question of law arising out of an award;

 

 

 

 

(b)

apply to the High Court for an order that the arbitrator state the reasons for
his award;

 

 

 

 

(c)

give notice to the arbitrator that a reasoned award is required; and

 

 

 

 

(d)

apply to the High Court to determine any question of law arising in the course
of the reference.

 

 

(d)

It shall be a condition precedent to the right of any party to a stay of any
legal proceedings in which maritime property has been, or may be, arrested in
connection with a dispute under this charter, that that party furnishes to the
other party security to which that other party would have been entitled in such
legal proceedings in the absence of a stay. See additional clause 89

 

 

 

 

Construction

42

 

The side headings have been included in this charter for convenience of
reference and shall in no way affect the construction hereof.

 

 

 

 

 

IN WITNESS WHEREOF, The parties have caused this charter to be executed in
duplicate the day and year herein first above written.

 

--------------------------------------------------------------------------------


 

/s/ Dean Scaglione

 

/s/ Daniel Chu

Owners

Dean Scaglione

 

Charterers

Daniel Chu

 

Director

 

 

Director

 

Privy parties

The following companies are involved and related to this deal:

 

Owners

Owners’ parent company / organisation:

 

Gener8 Maritime Inc.

Address:

 

Trust Company Complex,
Ajeltake Road,
Ajeltake Island,
Majuro, Marshall Islands,
MH 96960

 

 

 

 

 

 

Contact Details:

 

Sean Bradley

 

 

chartering@gener8mgmt.com

 

Head Owners

 

GMR Neptune LLC

Full style:

 

 

Address:

 

Trust Company Complex,
Ajeltake Road,
Ajeltake Island,
Majuro,
Marshall Islands,
MH 96960

 

 

 

 

 

 

Contact:

 

Sean Bradley

 

 

chartering@gener8mgmt.com

 

Current Owners’ full style:

 

Same as Head Owners

Owners’ address:

 

 

 

 

 

Contact details:
24 hour contact name and number:

 

 

 

Owners’ chartering management company:

 

Gener8 Maritime Management LLC

 

 

 

Address:

 

299 Park Ave., 2nd Floor

 

 

New York, NY 10171 USA

Contact details for
Chartering and operations

 

+1 212 763 5600

chartering@gener8mgmt.com

 

Owners Broker:

 

NA

Contact details for
chartering and operations:

 

 

 

Chartering

Charterers’ full Style:

 

VL8 Pool Inc

Charterers’ address:

 

Trust Company Complex,
Ajeltake Road,
Ajeltake Island

 

 

Majuro, Marshall Islands MH 96960

Contact:

 

Jason Klopfer

 

 

jason@navig8group.com

 

Charterers’ Broker:

 

NA

Contact details for

 

 

 

--------------------------------------------------------------------------------


 

chartering and operations:

 

 

 

In addition to clauses 1 through 42 of the SHELLTIME4 (issued December 1984)
charter party the following additional clauses 43-118 are to apply. In any
instance of a conflict the additional clauses are to overrule those of
SHELLTIME4 (issued December 1984) and are to be binding.

 

The existence and details of this fixture to be kept strictly private and
confidential between these parties and the same is not to be reported.

 

--------------------------------------------------------------------------------


Additional Clauses 43-118

 

The Vessel

 

43. Additional description. [TBC]

 

In addition to the vessel’s Questionnaire 88, the vessel is further described as
follows:

 

Detailed description of M/T Gener8 Neptune

 

 

 

 

 

 

 

Vessel’s actual class:

 

 

Ice class (if any):

 

 

 

 

 

 

Vessel’s flag:

 

 

 

Vessel’s flag:

 

 

Deadweight:

 

 

 

Deadweight:

 

 

Hull type:

 

Single skin

 

Double sided

 

Double bottom

 

 

 

 

 

 

 

Fitted equipment:

 

I.G.S.

 

Fitted equipment:

 

I.G.S.

 

 

 

 

 

 

 

Heating ability and heating equipment:

 

Coiled

 

Coil composition

 

Max capacity (Deg)

 

 

 

 

 

 

 

SWL of derricks (mt):

 

 

 

 

 

 

Vessel’s approvals:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hull and machinery insured value

 

 

 

 

 

 

 

Tank groupings, segregations and tank capacity.

 

Group

 

Tanks used

 

Capacity of each tank (m3)

 

Total capacity (m3)

 

1

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

Capacity for bunkers and stores

Fuel oil (mt)

 

 

 

Diesel/gas oil (mt)

 

 

Fresh water (mt)

 

 

 

Stores (mt)

 

 

 

Cargo transfer rates. Loading capacity and discharging capacity.

Loading rate (m3ph)

 

 

 

Discharging rate (m3ph)

 

 

 

--------------------------------------------------------------------------------


 

Ballast transfer rates

Taking on ballast (m3ph)

 

 

 

Discharging ballast (m3ph)

 

 

Maximum percentage of the deadweight in fully ballasted condition:

 

 

 

Nationality of ships complement and communications

 

 

 

Nationality of Master and name

 

 

Nationality of officers

 

 

Nationality of crew

 

 

Vessel’s call sign

 

 

Vessel’s email

 

 

Vessel’s phone number

 

 

Vessel’s fax number

 

 

Vessel’s telex number

 

 

 

--------------------------------------------------------------------------------


 

44. Documentation.

 

For all time charters in excess of 30 days in period, the Owners shall arrange
to deliver the following documents electronically within three working days of
all subjects being lifted and the time charter confirmed:

 

a)

Questionnaire 88 (latest edition).

b)

General arrangement and capacity plans.

c)

Deadweight scale.

d)

Detailed cargo manifold arrangement drawing, loading scale and mooring plan.

e)

Cargo/ballast pumping and pipeline arrangement plans

 

(types of valves fitted to be clearly show).

g)

Plan of cargo tank ventilating and inert gas systems.

h)

Mooring arrangement plan.

i)

O.C.I.M.F. Ship Information Questionnaire (latest edition).

 

In the event that the above documents are not received with in time, the
Charterers shall, in its option, be entitled to cancel the time charter or
postpone delivery of the vessel until such documents have been received in full.

 

Owners shall provide Charterers with read only access for the vessel if she is
registered with Q88.com. If the Owners has not registered the vessel with
Q88.com, then they are to provide a copy of the OCIMF VPQ in .vpz format. The
Q88.com is to be kept updated with all the required information, including but
not limited to class certificates and approvals.

 

45. Fixed equipment.

 

a) Inert gas system.

 

The Owners warrants that the vessel has a working inert gas system and that the
officers and crew are experienced in the operation of the system. The Owners
further warrants that the vessel will arrive at load port with cargo tanks
inerted when required by Charterers and that tanks will remain inerted
throughout the voyage and during discharge.

 

The vessel’s inert gas system shall fully comply with regulation 62, chapter
11-2 of the SOLAS Convention 1974 as modified by its protocol of 1978 and
Owners’ undertake that such system shall be operated by the officers and crew in
accordance with the operational procedures set out in the IMO publication
entitled “Inert Gas System 1983” as may, from time to time, be amended.

 

The Master may be requested by terminal personnel or independent inspector to
breach the IGS for purpose of gauging, sampling, temperature determination and
or determining the quantity of cargo remaining on board after discharge. The
Master shall comply with these requests consistent with the safe operation of
the vessel.

 

If the Charterers so requires, the Owners shall arrange for the vessel’s tanks
to be de-inerted to facilitate inspection, gauging and sampling. Any time taken
in de-inerting, inspecting, gauging, sampling, and re-inerting thereafter shall
count as on-hire.

 

b) Crude oil washing.

 

The Owners warrant that the vessel is equipped with a fully functional crude oil
washing system complying with the latest edition of the MARPOL, and have
officers and crew skilled and competent in the operation of such a system. The
Charterers shall have the right to require the vessel to crude oil wash the
tanks in which the cargo is carried. The Owners agrees to conduct crude oil
washing of all cargo tanks at discharge port(s) simultaneously with cargo
discharge operations and the same is to be to the Charterers’ satisfaction.

 

--------------------------------------------------------------------------------


 

c) Heating.

 

The Owners warrants that the vessel is fully fitted with tight and functioning
heating coils in all cargo tanks, or with heat exchangers, and is capable of
applying heat to the cargo as agreed in this charter. The vessel is to be able
to receive cargo up to a maximum temperature of 165 degrees Fahrenheit. The
vessel’s heating system is to be able to maintain a cargo temperature, if
required to do so, up to a maximum of 135 degrees Fahrenheit. The vessel is to
be able to increase the temperature of the whole cargo on board by at least 4
degrees Fahrenheit per day if so instructed.

 

Any delays and or expenses resulting from non-compliance with this clause shall
be for the Owners’ account. Any lost time owing to deficient or improper
operation of the inert gas system or otherwise resulting from non-compliance
with this clause to be considered as off hire.

 

46. Cast iron.

 

The Owners warrant that all piping, valves, spools, reducers and other fittings
comprising that portion of the vessel’s manifold system outboard of the last
fixed rigid support to the vessel’s deck and used in the transfer of cargo,
bunkers or ballast will be made of steel or nodular iron and that only steel
reducer or spacer will be used between the ship’s valve and the loading arm.

 

The fixed rigid support for the manifold system must be designed to prevent both
lateral and vertical movement of the manifold.  Owners further warrants that no
more than one reducer or spacer will be used between the vessel’s manifold valve
and the terminal hose or loading arm connection.  Owners warrants that all
piping, valves, fittings and reducers on the manifold system or area used in the
transfer of cargo and ballast will be made of steel or nodular iron.

 

47. Re-measurement.

 

The Charterers are to have the option to re-measure the vessel for the purpose
of satisfying certain port or terminal regulations at any time during c/p period
as often as required. All costs and time used for re-measuring to be for
Charterers’ account. Owners are to advise if vessel has multiple load lines and
if so, the corresponding deadweights.

 

48. Management and flag.

 

The Owners shall not change the Ownership or management of the vessel, or change
the vessel’s flag or registry during the period of this charter without prior
and written approval of the Charterers.

 

Any delay to the vessel caused by her flag or the nationality of her crew shall
count as off hire.  All extra expenses and consequences, whatsoever, incurred by
the Charterers attributable to the vessel’s flag or the nationality of her crew,
will be for the Owners’ account.

 

49. Major oil company approvals.

 

(a)

The Owners will have the vessel regularly vetted by major or other oil companies
always at the Charterers’ time to ensure as many as possible vetting approvals
are maintained or obtained and to keep the Charterers regularly informed of the
vetting status of the vessel.

 

 

(b)

Unless the vessel is a newbuilding and has not traded prior to its delivery
under this charter then the vessel shall at all times comply with the following:

 

 

(i)

have approval / acceptance from a minimum of 4 of the following majors: Shell,
BP, Exxonmobil, Chevtex, TotalFinaElf and Statoil (each an “Oil Major” and
together, the “Oil Majors”); and

 

--------------------------------------------------------------------------------


 

 

(ii)

have at least one (1) positive hydrocarbon discharge SIRE report from an Oil
Major always less than six months old and its latest hydrocarbon discharge SIRE
report from an Oil Major shall always be positive.

 

 

Immediately after a positive hydrocarbon discharge SIRE report from an Oil
Major, it is assumed for the purpose of this clause that the vessel shall have
approval / acceptance from all the Oil Majors except where an Oil Major has put
in place a technical hold in relation to the Vessel and in all other cases,
until proven otherwise as per the definition in clause 49 (d)(i).

 

(c)     If the vessel has been trading in areas where SIRE inspectors are
unwilling to visit, the Owners are obliged to arrange a SIRE hydrocarbon
discharge inspection at the first opportunity that the Vessel is in a discharge
port where SIRE inspectors are willing to visit. If the Owners complies with
this obligation, there shall be a grace period of three (3) weeks after the date
of such inspection before the Charterers can exercise its rights as a result of
a breach of clause 49(b)(ii).

 

(d)

For the purpose of this clause 49:

 

 

 

 

i)

the Vessel shall cease to have “approval/ acceptance” from an Oil Major if
(x) the Vessel has a technical hold put over the Vessel by such Oil Major or
(y) the Vessel is, for whatever reason, rejected or not accepted, approved or
preferred by such Oil Major for a prospective voyage charter when nominated by
the Charterers who shall, if possible, disclose to Owners material facts for
such nomination and shall, if possible, provide the Owners with the opportunity
to refer to such Oil Major for the reasons of non acceptance; and

 

 

 

 

ii)

a SIRE report is “positive” if (x) it contains no recommendations /
deficiencies, or any deficiencies noted have been rectified by the Owners and
(y) the vessel’s technical manager listed in the SIRE report has not changed.

 

(e)  The Owners represents and warrants that the Oil Majors approving of the
vessel at the time of delivery are:

 

Major oil company name

 

Approval expires

[TBC]

 

 

 

If there is any misrepresentation of the Oil Major approvals of the vessel at
the time of the delivery by the Owners, the Charterers shall have the right to
cancel the Charter and redeliver the vessel back to the Owners forthwith.

 

(f) If the Vessel is a newbuilding and has obtained a BP Newbuilding
Questionnaire and a Shell Idle Inspection, the Owners shall have a grace period
of 3 months from the date of delivery under this charter before the Charterers
can exercise their rights as a result of a breach by Owners of the provisions of
clause 49(b).

 

--------------------------------------------------------------------------------


 

(g)

If the Charterers so requests, the Owners shall also arrange for further
inspections by other oil company(ies) as required, as per Charterers’ trading
program. The cost for such further inspection shall (provided the Owners first
informs the cost to the Charterers) be for the Charterers’ account save where
the SIRE report for such inspection is not positive, in which case all
inspection costs incurred for such inspection shall be for Owners’ account.

 

 

(h)

If the vessel fails to comply with the Oil Major and/or SIRE requirements in
clause 49(b), Charterers have the option either: (i) to redeliver the vessel
under this Charter to Owners by giving minimum 30 days notice without penalty to
either party and such redelivery to take place within the agreed redelivery
range as provided in the charter party or (ii) put the vessel off-hire under
this charter until such failure to comply has been rectified. In the event that
the vessel has been placed off-hire for a period of more than thirty (30)
consecutive days within the terms of this clause, then Charterers shall have the
right to cancel this Charter and redeliver the vessel to Owners in accordance
with the terms of the this Charter without any further liability to either
party.

 

 

(i)

The Owners agrees that they shall participate in OCIMF’s TMSA (Tanker Management
Self Assessment) and the Owners will keep the Charterers informed of the levels
reached or obtained in such programme. The Owners failing to achieve TMSA
acceptance with OCIMF will give Charterers the right either (i) to redeliver the
vessel to Owners by giving minimum 30 days notice without penalty to either
party and such redelivery to take place within the agreed redelivery range as
provided in the charter or (ii) put the vessel off-hire under this charter until
such failure to comply has been rectified. In the event that the vessel has been
placed off-hire for a period of more than thirty (30) consecutive days within
the terms of this clause, then Charterers shall have the right to cancel this
Charter and redeliver the vessel to Owners in accordance with the terms of the
this Charter without any further liability to either party.

 

50. English Language and effective communication.

 

The vessel will be manned/crewed with a Master and Officers able to communicate
both verbally and in written English, so as to ensure smooth communication with
the Charterers, its agents and the shore personnel of any suppliers and
receivers.

 

The Owners guarantees that the vessel is equipped with the technical and human
means capable to send and receive via satellite or radio, all messages necessary
to the commercial operation of the Charterers.

 

The communication costs paid by the Charterers to the Owners cover access to the
vessel’s email, telex, fax and phone facilities, without restrictions. This
access is to be extended to the Charterers’ agents, brokers, bunker suppliers
and all such parties involved in the vessel’s voyage.

 

Bunkers, Speed and consumptions, Performance.

 

51. Speed and consumption warranty. [TBC]

 

The Owners warrants that the vessel will perform as follows. The following
speeds and consumptions to be applicable up to and including force 5 on the
Beaufort Scale.

 

Please complete in full:

 

--------------------------------------------------------------------------------


 

Speeds and consumptions for main engine steaming in open waters - IFO:

 

Type of

 

Speed (Knots)

 

Consumption (MT per day)

 

steaming

 

Laden

 

Ballast

 

Laden

 

Ballast

 

Full speed

 

 

 

 

 

 

 

 

 

Performing speed

 

 

 

 

 

 

 

 

 

Economic speed

 

 

 

 

 

 

 

 

 

 

Speeds and consumptions for main engine steaming in open waters — MGO (SECA
Areas only):

 

Type of

 

Speed (Knots)

 

Consumption (MT per day)

 

steaming

 

Laden

 

Ballast

 

Laden

 

Ballast

 

Full speed

 

 

 

 

 

 

 

 

 

Performing speed

 

 

 

 

 

 

 

 

 

Economic speed

 

 

 

 

 

 

 

 

 

 

Extra consumptions for auxiliary engines:

 

Additional IFO

 

 

 

Additional MGO

 

Additional MDO

 

Bunker consumptions in port and discharging

 

Activity

 

Amount of IFO

 

Amount of MDO

 

Time allocated (hrs)

 

Idle

 

 

 

 

 

 

 

Manoeuvring in shallow water

 

 

 

 

 

 

 

Loading full cargo

 

 

 

 

 

 

 

Discharge full cargo

 

 

 

 

 

 

 

 

Bunker consumptions for other activities:

 

Activity

 

Amount of IFO

 

Amount of MDO

 

Time allocated (hrs)

 

To clean from clean to clean

 

 

 

 

 

 

 

To clean from dirty to clean

 

 

 

 

 

 

 

To inert vessel

 

 

 

 

 

 

 

To gas free vessel

 

 

 

 

 

 

 

To maintain 135Deg F

 

 

 

 

 

 

 

To raise cargo temp

 

 

 

 

 

 

 

To ballast

 

 

 

 

 

 

 

To de-ballast

 

 

 

 

 

 

 

Crude Oil Wash

 

 

 

 

 

 

 

 

To the extent that there is any conflict between SHELLTIME4 clause 24 and this
clause 51, this clause 51 shall take precedence.

 

52. Bunker quality and supply.

 

The Owners confirms that the bunker specification and quantity on board at
delivery, which is to be confirmed with supporting documents, to be as follows:

 

Fuel Type

 

Specific Grade

 

Quantity R.O.B. (mt)

 

IFO

 

 

 

 

 

MDO

 

 

 

 

 

MGO

 

 

 

 

 

Other

 

 

 

 

 

Other

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The Charterers are to make best endeavours to provide bunkers of the quality and
type suitable for burning in the vessel’s main engine, auxiliary engines and
boilers with a maximum viscosity of 380 CST and which conforms to the
specifications of RMG 380 in ISO 8217 as last amended and to supply marine
diesel oil of grade DMA conforming to the specifications of ISO 8217 as last
amended. If Owners require the vessel to be supplied with more expensive bunkers
they shall be liable for the extra cost thereof.

 

In areas of the world where such bunkers are not available, ISO standards are
exceeded or ISO standards cannot be guaranteed (for example in countries where
local state oil company specifications apply), the Charterers must supply
bunkers as available locally. In such circumstances the local bunker
specifications are to meet with the Owners’, or the Master’s, approval that is
not to be unreasonably withheld.

 

Owners are solely responsible for checking the quality and quantity of the
bunkers supplied and Charterers’ responsibility is limited to an obligation of
due diligence to order the correct grade and quantity. Any discrepancy in the
quantity of bunkers supplied and received, where the received quantity is less
than the supplied quantity, is to be protested by master immediately upon
receipt of bunkers. Owners are responsible for any discrepancy that is not
immediately protested as above, or is only subsequently identified, and the
value of the shortfall in bunkers received can at Charterers’ option be deducted
from hire. Charterers shall have the right to ullage, inspect and sample
vessel’s bunker tanks as well as inspect vessel’s void spaces and other tanks
whatsoever.

 

The gauging of bunker barge soundings (of all tanks, whether or not nominated
for discharge) and the sealing of the bunker sample must be witnessed by the
vessel’s master or chief engineer in accordance with Charterers’ standard
general instructions to masters provided to the Master from time to time. Owners
shall be barred from bringing any claims against Charterers as to the quality of
bunkers supplied under this Charter after such time-bar described in next
paragraph has expired.

 

Should any dispute arise as to the quality of the bunkers supplied under this
Charter (such to be time-barred unless notified by Owners to Charterers within
15 days of supply) then the Owners and the Charterers are to agree to a joint
re-analysis of a representative sample, which has been witnessed and signed by
the bunkering ship or barge representative, at a laboratory acceptable to Owners
and Charterers. The sample for testing shall be the sample which has its seal
number endorsed on the Bunker Delivery Receipt. The result of this analysis will
be final and binding on all parties. Owners will arrange to have the delivered
fuel tested by an internationally recognized fuel testing laboratory such as DNV
or similar.

 

53. Bunker settlement.

 

The Charterers will accept and purchase the bunkers onboard the vessel at time
and place of delivery. The Charterers shall pay for the bunkers on delivery at
the price that the Owners last bunkered the vessel prior to delivery on a
first-in, first-out basis, as evidenced by supporting invoices and bunker
delivery receipts. An independent inspector will verify the actual quantity of
bunkers remaining on board at time of delivery. The cost of such a bunker survey
is to be split 50/50 between the Owners and the Charterers. Vessel shall be
delivered by Owners to Charterers with minimum amount of bunkers required to
safely reach the nearest bunkering port.

 

The Charterers shall endeavour to re-deliver the vessel to the Owners with a
similar quantity of bunkers on board at re-delivery to those at the time of
delivery. The Owners will accept and purchase the bunkers onboard the vessel at
time and place of redelivery. The Owners shall pay for the bunkers on redelivery
at the price that the Charterers last bunkered the vessel prior to redelivery on
a first-in, first-out basis, as evidenced by supporting invoices and bunker
delivery receipts. An independent inspector will verify the actual quantity
remaining on board at the time of re-delivery. The cost of such bunker survey is
to be split 50/50 between the Owners and the Charterers. Vessel shall be

 

--------------------------------------------------------------------------------


 

redelivered by Charterers to Owners with minimum amount of bunkers required to
safely reach the nearest bunkering port.

 

54. Performance warranty.

 

The speed and consumptions of the vessel provided by the Owners in accordance
with Clause 51 will be binding to this charter. Where the vessel is a newbuild
upon delivery under this Charter, the speed, consumptions at sea and
consumptions in ports will be reviewed and actualised on the basis of
performance data over the first 3 months. Such actualisation will be calculated
separately for laden, ballast and in port consumptions.

 

The data will be used for the purposes of reviewing and determining the vessel’s
total costs under the pool agreement for the vessel. Save for adjustments to the
vessel total costs, no claims for over performance or under performance to be
allowed. SHELLTIME4 clause 24 shall be read together with this clause 54 and to
the extent that there is conflict between the two provisions, this clause 54
shall take precedence.

 

55. Monitoring vessel’s performance.

 

The parties agree that the vessel’s performance shall be monitored by a third
party independent weather routing service nominated by the Charterers.
Charterers shall pay all cost and expenses of such service provider. Owners
agree that the Master’s daily noon and other required reports for the vessel
shall be sent to the weather routing service provider and such data regarding
distance sailed and bunkers consumed shall be used to evaluate the vessel’s
performance for the purposes of the semi-annual Periodic Performance Review of
the vessel under the Pool Agreement for the vessel. The weather routing service
provider’s data regarding weather conditions during the vessel’s voyages shall
be used for the purposes of such evaluation.

 

56. Vessel tracking.

 

It is agreed that the Charterers may from the time of fixing until completion of
the charter period employ an Inmarsat C tracking system on the vessel. Such
tracking system works using data provided automatically from the vessel’s
on-board Inmarsat C system and can be installed simply, either remotely, or on
some older systems, with minimal set up. The system will automatically provide
information on the vessel’s position at set intervals.  Such information is
displayed through password controlled Internet access.  (Charterers will, if
required, supply the Owners with read-only access to this information through a
website).

 

All registration and direct communication costs relating to this tracking system
will be for the Charterers’ account. The Charterers will advise the Owners when
the system is operative and confirm termination on completion of this charter.
The OWNERS are required to supply the following information to the Charterers to
enable installation, such information to form part of this charter.

 

VESSEL’S NAME

 

GENMAR ATLAS

INMARSAT NUMBER 9 DIGITS (1ST IS 4)

 

 

MAKE AND MODEL OF TERMINAL

 

 

MODEL NUMBER

 

 

TERMINAL S/W VERSION

 

 

SERIAL NUMBER

 

 

 

57. Sailing plan and notice of any delay.

 

The Master is to notify the Charterers, before commencing next ocean passage and
prior to sailing from port, his intended sailing plan, routing, estimated
duration of the voyage and estimated arrival date and time at the next
destination. If during the course of any voyage the vessel experiences a delay,
of any nature, which will affect the Master’s estimated arrival time at the next
port in excess of six hours the Master is to

 

--------------------------------------------------------------------------------


 

immediately contact the Charterers by phone then follow up in writing. The
Master is to provide a detailed explanation of the reason for the delay, any
problems that have been caused to the vessel and provide the Charterers with a
revised estimated time of arrival.

 

58. Weather routing service.

 

Owners hereby acknowledge that Fleetweather is currently Charterers’ nominated
weather routing service provider.

 

Charterers may provide suggestions concerning navigation based on advice from
the weather routing service provider and such suggestions shall be followed by
Master. The Master, at his reasonable discretion, may not follow suggested route
if such route will cause a threat to the vessel and or cargo or the performance
will not be improved. In such case the Master is to describe in detail the
reasons for departing from the suggested route.

 

59. Traffic separation.

 

In the interests of safety Owners will recommend that the Master is to observe
the recommendations as to traffic separation and routing as issued from time to
time by the I.M.O. or as promulgated by the state of the flag of the vessel, or
the state in which the effective management of the vessel is exercised.

 

Financial

 

60. Commission.

 

Commission is payable as per the terms of the Pool Agreement.

 

61. Taxes on the vessel or the hire.

 

Any and all taxes and or dues on the vessel and or the hire payments to the
Owners are to be for the Owners’ account and settled directly by them.

 

62. Extension of period.

 

Any loss of time during which the vessel is off hire shall count as part of the
charter period.  The Charterers, however, in its option shall be able to add any
or all of the off hire time to the period of the charter as an extension of the
charter period.

 

Cargo Operations

 

63. Pumping performance.

 

On the basis of homogeneous cargo, the Owners warrants that the vessel can
discharge the entire cargo within 24 (twenty four) hours or maintain a minimum
pressure of 100 P.S.I. (pounds per square inch) at the vessel’s manifolds
providing shore facilities are capable of receiving the same, excluding crude
oil washing and stripping time. The vessel shall be equipped with pressure
gauges at each manifold that are maintained in a proper working condition.
Furthermore each gauge shall have a valid test certificate. The Owners are
requested to instruct the Master to clarify by protest letter whenever the
pumping time exceeds the warranted period.

 

Failing the above, the Charterers will deduct from hire excessive pumping time
over and above such warranted time. If the vessel’s performance is below the
referenced standard and pumping is delayed, due to the vessel’s deficiency, the
Charterers have the right to withdraw the vessel from the berth until such
deficiencies are remedied. All extra costs incurred as a result of this to be
for Owners’ account and all time lost as a result is to be deducted from hire.
The Owners will receive no credit or compensation if the vessel is able to
discharge at a rate greater than specified above.

 

At each port of discharge, the vessel is to maintain a proper and accurate
discharge pumping record. This log must be countersigned by Master, Discharge
Port Inspector and

 

--------------------------------------------------------------------------------


 

representative of the receiving terminal, if available. On completion of
discharge, this record is to be promptly faxed to the Charterers.

 

64. Tank cleaning.

 

On delivery, the vessel is to be suitably clean to carry Charterers nominated
cargo, within the terms of this charter party, in all tanks (inclusive slop
tanks).

 

Owners warrant that the Master, Officers and crew are familiar with and trained
in tank cleaning procedures including wall washing techniques to enable
Charterers to maximize the vessel’s carrying capacity within the limits of the
permitted cargoes and tank coating manufacturer’s restrictions. A copy of any
such restrictions is to be faxed to Charterers latest 7 days after the day of
this charter party.

 

The Owners shall be responsible for cleaning tanks, lines and pumps between
voyages in such manner as to enable vessel to pass inspection for the
Charterers’ next nominated cargo upon arrival at the port of loading providing
sailing / delivery time between voyages permit. The master is to advise his
intended cleaning procedure to the Charterers.

 

Charterers to supply cleaning detergents and chemicals at their cost as
required. Charterers have the right to put on board their supercargo as an
advisor to the crew to carry out the cleaning process.

 

Where applicable, the vessel’s crew is to perform sweeping (squeegeeing) and
tank cleaning after vegoil, palmoil, molasses cargo to water white standard when
required by Charterers. The Charterers will pay USD 100 per tank for this
combined sweeping and cleaning service after vegoil, palmoil, molasses cargo.

 

Chemicals for special cleaning are to be paid for by the Charterers.

 

Should the vessel fail a tank inspection, all time, bunker and costs incurred
from the time when notice of readiness was originally tendered prior to the
failed tank inspection will be for Owners account. Vessel will be off-hired from
the time the Vessel originally tendered notice of readiness prior to the failed
tank inspection until the Vessel passes the tank inspection and retenders her
NOR.

 

65. Ballasting and deballasting operations.

 

The Owners warrants that the vessel is able to ballast and de-ballast
concurrently with cargo operation. Under normal ballasting pattern, the vessel
will take a maximum of 4 hours to de-ballast ready for loading. Should the
vessel have to ballast for safety reasons (storm ballast), the maximum time for
de-ballasting shall not apply. Any time lost by vessel being unable to ballast
or de-ballast concurrently with cargo operation to be for the Owners’ account
and may be deducted from hire unless such ballasting or de-ballasting
concurrently with cargo operation is prohibited by local regulations.

 

66. Tank washings and prevention of pollution.

 

The vessel is to be delivered to the Charterers and re delivered back to the
Owners free of slops, however, if this is not operationally possible then the
following clause to apply.

 

In relation to tank washings the Master shall:

 

At the start of the ballast passage before presenting for loading at the
commencement of this charter, retain on board all oil residues remaining in the
vessel from one previous cargo in one slop tank, which the Charterers are to
accept and arrange disposal of at Owners’ cost and time.

 

During tank washing collect the washing into one cargo compartment and, after
maximum separation of free water, discharge such water overboard always,
however, in accordance with international pollution legislation.

 

--------------------------------------------------------------------------------


 

Notify the Charterers by email or telephone of the amounts of oil and water in
segregated tank washings.

 

On being so notified the Charterers shall, before the vessel’s arrival at the
loading port, give instructions for the disposal of such segregated tank
washing. The Owners shall ensure that the Master, on the vessel’s arrival at the
loading port, is to arrange in conjunction with the cargo suppliers for the
measurement of the quantity of such segregated tank washings and make a note of
such quantity in the vessel’s Oil record book.  Owners shall ensure that the
Master shall keep the water in such segregated tank washing to a minimum.

 

On re-delivery the Owners will accept the vessel back into their control with
the washings from one previous cargo on board in one slop tank.  The Charterers
are to make best endeavours to keep such washings and or slops to a minimum.
Owners shall arrange for such disposal at the vessel’s next port of call after
re-delivery at Charterers’ cost and time.

 

67. Cargo retention.

 

In the event that any cargo remains on board upon completion of discharge, the
Charterers shall have the right to deduct from hire an amount equal to the FOB
port loading value of such cargo plus voyage freight due with respect thereto
provided that the volume of cargo remaining on board is pumpable and reachable
by the vessel’s fixed pumps, or would have been pumpable and reachable but for
the fault or negligence of the Owners, the Master, the vessel or her crew, as
determined by an independent surveyor appointed by the Charterers and acceptable
to both the Owners and the Charterers, whose findings shall be final and
binding. Any action or lack of action in accordance with this provision shall be
without prejudice to any rights or obligations of the Charterers. For the
purposes of this clause, any surveyor from an internationally reputable surveyor
company shall be considered acceptable to both the Owners and the Charterers.

 

68. In transit loss.

 

The Owners are to be responsible for any cargo in-transit loss exceeding 0.3 %
as determined by an independent surveyor appointed by the Charterers and
acceptable to both the Owners and the Charterers, whose findings shall be final
and binding. In-transit loss is defined as, the difference between net vessel’s
volume after loading at the load port and before unloading at the discharge
port, based on the independent surveyor’s figures. Calculation is always to be
based on same cargo temperature. Such cargo in-transit losses are to be deducted
from hire at an amount equal to the FOB load port value of such cargo, plus hire
and bunkers with respect thereto. For the purposes of this clause, any surveyor
from an internationally reputable surveyor company shall be considered
acceptable to both the Owners and the Charterers.

 

69. Cargo transfer inspection.

 

The Charterers may, in its option, at their time and at its risk and expense
place a representative on board to observe preparations for loading or
discharging of the cargo during the period that the vessel is proceeding to or
is in a port. Such representative to be suitably insured for all personal risk
and liability by the Charterers. Such visits shall include, without limitation,
access to the pump room, the engine room, the cargo control room, the navigation
bridge and the deck area. The Charterers’ representative may render advice to
the Master.  He will not, however, under any circumstances order or direct the
taking of any particular action by vessel or crew or interfere in any way with
the Master’s exercise of his authority.

 

70. Ship to ship transfer.

 

The Charterers shall have the option to load and discharge and/or lighten the
vessel via ship-to-ship transfer at sea, at anchor or underway off any port or
berth to berth, or

 

--------------------------------------------------------------------------------


 

double banking in any port within the trading limits of this Charter. The
Charterers will provide all fenders, hoses and equipment necessary to perform
the lightering operation. The Owners are to agree to allow supervisory personnel
on board, including but not limited to a qualified/experienced Mooring Master,
to assist in the performance of the lightering operation.

 

Owners and Charterers warrant that any ship-to-ship operation and equipment
shall be carried out in accordance with the procedures set out in the last
revised edition of the International Chamber of Shipping Oil Companies
International Marine Forum, Ship-to-Ship Transfer Guide for Petroleum. Owners
warrant that the vessel, master, officers and crew are, and shall remain during
this Charter, capable of safely carrying out all the procedures in the current
edition of the ICS/ OCIMF Ship to Ship Transfer Guide (Petroleum).

 

Operations shall be made under the exclusive direction, supervision and control
of the vessel’s master and to the satisfaction of the mooring master and/or
cargo STS advisor. Vessel’s master shall continue to be fully responsible for
the operation, management and navigation of the Vessel during the entire STS
operation. It is understood and agreed that the crew of the vessel will be
required to assist handling fenders and cargo hoses as well as mooring and
unmooring as designated by the Mooring Master at the transfer site at no
additional cost to the Charterers.

 

Charterers shall notify Owners in advance when, where and how much cargo shall
be carried out under such ship to ship transfer operations as well as any other
relevant information required prior to the arrival of the Vessel at the intended
ship to ship transfer site.

 

The vessel may be required to accept dirty ballast from one or more of
Charterers lightering vessels in performance of the lightering operation if
technically and operationally feasible and the Owners warrants that the Master
will co-operate with the Mooring Master concerning dirty ballast to the extent
possible in the Master’s discretion. The Charterers are to pay all costs related
to removal of such ballast water ashore on a regular basis, and vessel shall be
redelivered with no such waters/ROB.

 

Owners’ consent is required if Charterers wish to use the Vessel for more than
two (2) consecutive ship-to-ship transfer operations, however such consent not
to be unreasonably withheld.

 

71. Sea terminal.

 

The Owners warrants that the vessel, when calling at a sea terminal, will
maintain her engines in readiness.  The vessel will be loaded and discharged in
such manner that she, at any stage of loading or discharging operation, is able
if necessary, for any reason, to immediately shut down cargo operations and
promptly disconnect hoses and mooring lines to proceed to another anchorage at
sea.

 

72. Agents and watchmen.

 

The Owners are to appoint their own agents when and if there is major Owners’
business such as extensive repairs, docking, and other extended off-hire
periods. However, the Charterers’ choice of agents are to attend, at cost, to
minor matters such as postage, cash advance to Master, crew transportations,
medical, telexes, etc., on the Owners’ behalf.

 

Gangway watchmen and fire watchmen to be for the Owners’ account unless
compulsory in which case the cost to be for the Charterers’ account, unless
watchmen from vessel’s crew are sufficient and may be used.

 

--------------------------------------------------------------------------------


 

73. Adherence to voyage orders.

 

Owner undertakes that, unless Charterers require otherwise, the Master will
follow voyage instructions issued by Charterers which instructions shall include
Charterers’ standard general instructions contained in the Masters Manual and/or
Charterers’ Vessels Circular provided by Charterers to the Master from time to
time. Owner shall be responsible for any time, cost, delay or loss associated
with vessel deviating from Charterers’ voyage instructions including, without
limitation, loading any cargo quantity in excess of, or short of, that
instructed within the voyage orders.  If a discrepancy arises at loading
terminal, Master is to contact Charterers at once concerning said discrepancy,
before loading, to clarify the situation. If a conflict arises between terminal
order and Charterers’ voyage instructions, the Master is to stop cargo
operations and to contact Charterers at once. Terminal orders shall never
supersede Charterers’ voyage instructions and any conflict shall be resolved
prior to resumption of cargo operations. The vessel is not to resume cargo
operations until Charterers have directed the vessel to do so.

 

74. International transport workers federation.

 

The Owners guarantees that the employment of the vessel’s officers and crew is
covered by a bona-fide trade union agreement acceptable to the International
Transport Workers Federation worldwide and will remain so during the currency of
this charter. The vessel is to carry such agreement on board during the service.
In the event that the vessel is delayed by strikes, labour disputes or any other
discrimination or difficulties against the vessel because of: previous trade
prior to commencement of this Charter; the Ownership; the flag; the officers,
crew and the officer’s and crew’s employment conditions, all such time lost is
to be considered as off hire and expenses directly incurred thereby including
bunker fuel consumed during such periods to be for the Owners’ account.

 

Eligibility, Insurance and Certification

 

75. Classification and eligibility.

 

The Owners warrants that the vessel is in all respect eligible under applicable
conventions, laws and regulations for trading to and from the port and places
specified in clause 4 of this time charter party.  Furthermore, the vessel is
not in any way listed as unacceptable by any Government or other organization
whatsoever, nor is she debarred by any activity of any port within the agreed
trading areas.  The vessel shall have on board for inspection by the authorities
all certificates, records, compliance letters and other documents required for
such services, including, but not limited to, a U.S. Coast Guard Certificate of
Financial Responsibility (Oil Pollution) and the certificate required by
Article VII of International Convention on Civil Liability for Oil Pollution
Damage of 1969, as amended.

 

The Owners warrants that the vessel does and will throughout the duration of
this charter fully comply with all applicable conventions, laws, regulations and
ordinances of any international, national, state or local governmental
entity having jurisdiction including, but not limited to:

 

(a)         the US Port and Tanker Safety Act, as amended,

(b)         the US Federal Water Pollution Control Act (Clean Water Act), as
amended,

(c)          MARPOL 1973/78 as amended and extended,

(d)         SOLAS 1974/1978/1983 as amended and extended,

(e)          OPA 1990, as amended,

(f)           The EU Directive 2005/33/EC, as amended.

 

--------------------------------------------------------------------------------


 

The Owners further warrants that any alterations (including time for
alterations) to the ship to comply with any of these conventions, laws,
regulations, ordinances and/or their amendments will be entirely at Owners’
expense.

 

The Owners further warrants to keep the vessel with unexpired classification in
force at all time during the charter period.

 

Any delays, losses, expenses or damages arising as a result of failure to comply
with any part of this clause shall be for the Owners’ account and the Charterers
shall not be liable for any delay caused by failure to comply with these
warranties.  Any resultant loss of time will be considered as off hire.

 

76. USCG compliance.

 

The Owners certifies that the vessel complies with the provisions of current
U.S. Coast Guard regulations and any subsequent amendment thereto and all other
applicable state pollution and safety laws, rules and regulations as may be
promulgated and subsequent amendments thereto. The Owners further certifies that
the vessel is not presently under an outstanding letter of discrepancy issued by
the U.S. Coast Guard as a result of Coast Guard inspection of the vessel at a
prior call at a U.S.A. port.

 

Owners warrant that they are aware of the requirements of the U.S Bureau of
Customs and Border Protection ruling issued on December 5th 2003 under Federal
Register Part II Department of Homeland Security 19 CFR Parts 4, 103, et al. and
will comply fully with these requirements for entering U.S ports.

 

The vessel must possess a valid U.S.C.G Certificate of Compliance (COC)
Certificate. Owners appreciate that without a COC in force, the Vessel may not
be able to tender a valid NOR under Charterer’s sub-charter party, with loss of
demurrage as a result. The Vessel will be off-hire for the period of time for
which Charterers are unable to collect voyage charter laytime/demurrage due to
the Vessel arriving in the U.S. without a valid U.S.C.G COC. Should the vessel
be overdue for an annual interim COC exam and the U.S.C.G deems the vessel to be
cargo restricted, the Vessel shall be considered as not being in possession of a
valid COC. Should the vessel have to deviate, proceed to a layberth and / or
incur additional costs to complete the COC exam, all deviation time, bunkers and
port costs incurred will be for Owner’s account. The Vessel will return on hire
at a position not less favourable to Charterers.

 

Should the Vessel fail the U.S.C.G COC inspection or Owners fail to arrange COC
inspection prior to arrival, then the entire period of time in which Charterers
are unable to collect Voyage laytime/demurrage shall be off-hire.

 

Should it be feasible to carry out the COC inspection at a port outside the USA
(such as for example Singapore or Rotterdam), Charterers may request that Owners
have the vessel inspected at such a location at Owners’s time and expense.
Should Owners refuse to carry out the inspection as requested, the Vessel shall
be off-hire from arrival at the US port of inspection and until the COC
certificate has been issued.

 

In respect of US/Canadian Asian Gyspy Moth (AGM) regulations, Owners shall
ensure that pre-departure certifications are obtained prior to departing
AGM-affected ports and:

 

(a) all costs and associated costs of AGM certification;

(b) any time lost waiting for and undertaking the certification inspections; and

(c) any fines, delays, claims or other losses that are incurred in connection
with non-compliance with AGM regulations, shall be for Owners’ account.

 

--------------------------------------------------------------------------------


 

77. AMS and CBSA requirements.

 

(a)  If the Vessel loads or carries cargo destined for the US or passing through
US ports in transit, the Owners shall comply with the current US Customs
regulations (19 CFR 4.7) or any subsequent amendments thereto and shall
undertake the role of carrier for the purposes of such regulations and shall
submit a cargo declaration by AMS (Automated Manifest System) to the US Customs
using the Charterers’ service provider and Charterers’ SCAC (Standard Carrier
Alpha Code) and ICB (International Carrier Bond). Similarly, if the Vessel loads
or carries cargo destined for Canada or passing through Canadian ports in
transit, the Owners shall comply with the current Canadian customs regulations
and any Canada Border Services Agency (CBSA) requirements, including those
related to the Bonded Carrier Code.

 

(b) The Charterers shall provide all necessary information to the Owners and/or
their agents to enable the Owners to submit a timely and accurate cargo
declaration.

 

The Charterers shall assume liability for and shall indemnify, defend and hold
harmless the Owners against any loss and/or damage whatsoever (including
consequential loss and/or damage) and/or any expenses, fines, penalties and all
other claims of whatsoever nature, including but not limited to legal costs,
arising from the Charterers’ failure to comply with any of the provisions of
this sub-clause.

 

(c) The Owners shall assume liability for and shall indemnify, defend and hold
harmless the Charterers against any loss and/or damage whatsoever (including
consequential loss and/or damage) and any expenses, fines, penalties and all
other claims of whatsoever nature, including but not limited to legal costs,
arising from the Owners’ failure to comply with any of the provisions of
sub-clause (a).

 

(d)  Any implied assumption of the role of carrier by the Charterers pursuant to
this Clause and for the purpose of the US Customs Regulations (19 CFR 4.7) or
for the purposes of the Canadian Customs Regulations shall be without prejudice
to the identity of carrier under any bill of lading, other contract, law or
regulation.

 

The Owners will submit the cargo declaration via the Charterers service provider
to the US or Canadian (as applicable) customs authorities, however the
Charterers are obliged to provide all the necessary cargo information enabling
Owners to submit the cargo declaration in a timely fashion. In this regard,
Charterers indemnify and hold the Owners harmless against any loss or damage
whatsoever arising out of the non-compliance by the Charterers with the
obligations under this clause.

 

Furthermore Owners to indemnify the Charterers for loss and/or damage arising
from the Owners’ failure to comply with the regulation as it has been outlined.

 

In the event the vessel is delayed, detained as a result of Charterers failure
to comply with its obligations under this clause; in these instances vessel will
remain On hire unless delays has been caused by the Owners breach of its
obligations hereunder.

 

78. ISPS.

 

(a) (i) From the date of coming into force of the International Code for the
Security of Ships and of Port Facilities and the relevant amendments to Chapter
XI of SOLAS (ISPS Code) in relation to the Vessel and thereafter during the
currency of this charter, the Owners shall procure that both the Vessel and “the
Company” (as defined by the ISPS Code) shall comply with the requirements of the
ISPS Code relating to the Vessel and the Company. Upon request the Owners shall
provide a copy of the relevant International Ship Security Certificate (or the
Interim International Ship Security Certificate) to the Charterers. The Owners
shall provide the Charterers with the full style contact details of the Company
Security Officer (CSO).

 

(ii) Except as otherwise provided in this charter, loss, damage, expense or
delay, excluding consequential loss, caused by failure on the part of the Owners
or the

 

--------------------------------------------------------------------------------


 

Company to comply with the requirements of the ISPS Code or this Clause shall be
for the Owners account.

 

(b) (i) The Charterers shall provide the CSO and or the Ship Security Officer
(SSO)/Master with their full style contact details and, where sub-letting is
permitted under the terms of this charter, shall ensure that the contact details
of all sub-Charterers are likewise provided to the CSO and or the SSO/Master.

 

The Charterers shall provide the Owners with their full style contact details
and, where sub-letting is permitted under the terms of the charter party, shall
ensure that the contact details of all sub-Charterers are likewise provided to
the Owners.

 

(ii) Except as otherwise provided in this charter, loss, damage, expense or
delay, excluding consequential loss, caused by failure on the part of the
Charterers to comply with this Clause shall be for the Charterers account.

 

(c)  Security guards posted on the vessel due to crew issues by the USCG will be
for Owners’ account.

 

79. Drug and alcohol abuse.

 

The Exxon Drug and Alcohol Policy, blanket declaration is to be deemed a part of
this charter. The Owners warrants such blanket declaration is registered with
Exxon. The Owners further warrants that it has an active policy on drug and
alcohol abuse, applicable to the vessel, in full force at all times which meets
or exceeds the standards set down in the Oil Companies International Marine
Forum Guidelines for the control of drugs and alcohol onboard ship. The policy
will remain in effect during the term of this charter and will be fully complied
with at all times.  The Charterers are not to be held responsible for any and
all consequences of the Owners failing to comply with this clause.

 

80. Insurance and financial responsibility.

 

a) Owners warrant that, throughout Vessel’s service under this Charter, Owners
shall have full and valid Protection and Indemnity Insurance (“P&I Insurance”)
for the Vessel, as described in this clause, with the P&I Insurance placed with
a P&I Club which is a member of the International Group of P&I Clubs.  This P&I
Insurance and any Excess Insurance shall be at no cost to Charterers.

 

(b) The P&I Insurance must include coverage against liability for cargo loss and
or damage and coverage against liability for pollution for an amount not less
than US$1 Billion per incident.  Owners will also obtain any additional oil
pollution insurance cover which becomes available, either through their P&I
Club(s) or through underwriters providing first class security.

 

(c) Owners hereby warrant and represent that the insured value of the Vessel is
[***].  Owners warrant that it has in full force and effect Hull and Machinery
insurance placed through reputable Brokers on International Hull clauses, or
equivalent, for the value of the Vessel with first class underwriters. Such
insurance to be maintained for the duration of this Charter.

 

(d) Owners warrant that the Vessel carries on board a certificate (which will be
maintained in effect throughout the duration of the charter) issued by Owners’
P&I Club in compliance with Article VII of the International Convention on Civil
Liability for Oil Pollution Damage 1992 (and any amendments thereto). Any delay
or consequences due to failure to have on board or to maintain in effect such
certificate to be for Owners’ account.

 

(e) DELETED

 

--------------------------------------------------------------------------------


 

(f) Nothing in this Charter shall prejudice Charterers’ rights to take such
preventive measures in relation to pollution or threatened pollution as may be
permissible under applicable laws and the rights and duties of Owners and
Charterers herein shall be and remain subject to and in accordance with any such
applicable law.

 

(g)   If requested by Charterers, Owners shall promptly furnish to Charterers
proper evidence of such P&I Insurance and Hull & Machinery Insurance (including
but not limited to certificates of Entry / Endorsement Slip) immediately upon
entering into this Charter or at any time during the Charter term.

 

(h)   The Owners further guarantees to keep the vessel with un-expired
classification in force at all time during the charter period and are to provide
evidence of the same in accordance with this clause.

 

(i) Water Quality and FMC Clause

 

The Owners warrants to have, and to carry, on board the vessel the U.S. Federal
Maritime Commission Certificate of Financial Responsibility and to comply with
the U.S. Federal Water Pollution Control Act as amended by the Clean Water Act
1977(water pollution and any subsequent amendment thereto). The Owners are to
provide evidence of Financial Responsibility in respect not only of oil but also
of hazardous substance.

 

(j) State of California.

 

The Owners warrants that the vessel carries on board documentation of proof of
financial responsibility satisfying requirements of the California Oil Spill
Prevention and Response Act of 1990.

 

(k) I.T.O.P.F (revised Tovalop 1987)

 

The Owners warrants that it is a member of the International Tanker Owners
Pollution Federation (I.T.O.P.F.) and that it will retain such membership during
the entire period of the services of its vessel under this charter.

 

(l) I.S.M.

 

The Owners warrants that this vessel complies fully with the I.S.M. code and is
in possession of a valid Safety Management Certificate and this will remain so
for the entirety of her employment under this charter.

 

Without prejudice to any rights or remedies available under the terms of this
charter or under English law, in the event of a breach of the above undertaking,
any loss, damage, expense or delay following there from shall be for the Owners’
account and the Charterers shall have the absolute right to cancel this Charter
if such breach is not rectified within three (3) days.

 

81. Oil pollution.

 

(a)           Subject to the terms of this Charter, as between Owners and
Charterers, in the event of an oil pollution incident involving any discharge or
threat of discharge of oil, oily mixture, or oily residue from the Vessel (the
“Pollution Incident”), Owners shall have sole responsibility for responding to
the Pollution Incident as may be required of the vessel interests by applicable
law or regulation.

 

(b)           Without prejudice to the above, as between the parties it is
hereby agreed that:

 

(i)             Owners shall indemnify, defend and hold Charterers harmless in
respect of any liability for criminal fine or civil penalty arising out of or in
connection with a Pollution Incident, to the extent that such Pollution Incident
results from a negligent act or omission, or breach of this Charter by Owners,
their servants or agents;

 

(ii)              Charterers shall indemnify, defend and hold Owners harmless in
respect of any liability for criminal fine or civil penalty arising out of or in
connection

 

--------------------------------------------------------------------------------


 

with a Pollution Incident, to the extent that such Pollution Incident results
from a negligent act or omission, or breach of this Charter by Charterers, their
servants or agents;

 

provided always that if such fine or penalty has been imposed by reason wholly
or partly of any fault of the party seeking the indemnity, the amount of the
indemnity shall be limited accordingly and further provided that the law
governing the Charter does not prohibit recovery of such fines.

 

(c)           The rights of Owners and Charterers under this clause shall extend
to and include an indemnity in respect of any reasonable legal costs and/or
other expenses incurred by or awarded against them in respect of any proceedings
instituted against them for the imposition of any fine or other penalty in
circumstances set out in paragraph (b), irrespective of whether any fine or
other penalty is actually imposed.

 

(d)           Nothing in this Clause shall prejudice any right of recourse of
either party, or any defences or right to limit liability under any applicable
law.

 

(e)           Owners warrants that the vessel will be able to trade to and from
Canadian ports.

 

82. Extra insurance.

 

Owners warrants that any extra insurance, if any, due to the Vessel’s age shall
be for the Owners’ account.

 

83. Hull and machinery value.

 

The value of hull and machinery insurance may be changed every year, however,
such change to be understood as the adjustment of this type of vessel’s market
value or as required by holders of the mortgage at that time only and Owners
will inform Charterers of new value, if changed accordingly.

 

84. Air pollution.

 

Owners will comply with all applicable laws, regulations and ordinances by any
national, state, regional or local, government having jurisdiction regarding air
pollution.

 

85. Return insurance.

 

Charterers to have the benefit of any return insurance premium received by
Owners from underwriters (as and when received from underwriters) by reason of
the vessel being in port for a minimum period of 30 days, provided the vessel is
on hire.

 

86. War risk and Piracy.

 

a)            Charterers shall not be liable for late redelivery under this
charter resulting from seizure of the vessel by pirates.

 

b)            Owners shall not be allowed to claim blocking and trapping
insurance.

 

c)             No contraband of war shall be shipped, but petroleum and/or its
products shall not be deemed contraband of war for the purposes of this clause.
Vessel shall not, however, be required, without the consent of Owners, which
shall not be unreasonably withheld, to enter any port or zone which is involved
in a state of war, warlike operations or hostilities, civil strike, insurrection
or piracy whether there be a declaration of war or not, where it might
reasonably be expected to be subjected to capture, seizure or arrest, or to be a
hostile act by a belligerent power (the term “power meaning any de jure or de
facto authority or any other purported governmental organization maintaining
naval, military or air forces).

 

d)            For the purpose of this clause it shall be unreasonable for Owners
to withhold consent to any voyage, route or port of loading or discharge if
(i) insurance against all risks defined in paragraph c) is then available
commercially or under a government

 

--------------------------------------------------------------------------------


 

program in respect of such voyage, route or port of loading or discharge and
(ii) it continues to be customary tanker shipping industry practice for vessels
to undertake such voyage, route or port of loading or discharge. If such consent
is given by Owners, Charterers will pay the provable additional war risk premium
of insuring the vessel against hull war risk in an amount equal to the value
under her ordinary hull policy net of all discounts, rebates and no claims
bonuses. The benefit of discounts, rebates and no claims bonuses on additional
premiums received by Owners from their War Risks insurers, underwriters or
brokers shall be credited to Charterers in full. Charterers shall reimburse
Owners any amounts due under this clause upon receipt of Owners’ invoice,
together with full supporting documentation including all associated debit and
credit notes.

 

e)             If additional insurance for hull war risk is not obtainable
commercially or through a government program, vessel shall not be required to
enter or remain at any such port or zone.

 

f)             In addition, Owners may purchase at their own cost war risk
insurance on ancillary risks such as loss of hire, freight, disbursements, etc.
if they carry such insurance for ordinary marine hazards.

 

g)             Owners must submit all reimbursement claims together with all
required supporting documents under this Charter to Charterers within 3 months
of Owners being invoiced the relevant costs otherwise Owners’ claim shall be
time-barred under this Charter.

 

h)            Where there is a conflict between the provisions of this clause 86
and clause 105, the provisions of clause 105 shall take precedence.

 

Bills of Lading, Documentation, Arbitration

 

87A. Letter of Indemnity and Bill of Lading.

 

If Charterers by facsimile, email or other form of written communication that
specifically refers to this clause request Owners to discharge a quantity of
cargo either:

 

a)           Without Bills of Lading and/or;

 

b)           at a discharge place other than that named in a Bill of lading
and/or;

 

c)           that is different from the Bill of Lading quantity;

 

In consideration of Owners complying with Charterers’ specific instructions, as
above, Charterers shall, upon giving formal notification to Owners, invoke
Owners’ P and I Club Letter of Indemnity Wording for such activity. Owners’ P
and I Club Letter of Indemnity Wording are always to be issued without a bank
guarantee.

 

Owners’ blanket Letter of Indemnity wordings are to have been provided by Owners
prior to delivery under this Charter and are incorporated into this Charter.
Charterers always have the option to invoke the same as and when necessary
either verbally or by facsimile or email to the Owners and when invoked, the
Letter of Indemnity is deemed to have been issued by Charterers with the
relevant cargo quantity, description of cargo, vessel’s name and receiver’s name
(as given in the relevant voyage/discharge instructions to the vessel)
incorporated into such Letter of Indemnity and, therefore, to be in full force
and effect on each and every occasion when discharge as aforesaid takes place.

 

--------------------------------------------------------------------------------


 

Such indemnity shall automatically be null and void upon presentation of the
relevant Bill of Lading, or 12 (twelve) months after completion of discharge of
cargo to which such indemnity is relevant.

 

87B. Electronic Bills of Lading.

 

Notwithstanding anything contained in this Charter, Charterers may require
Owners to sign up to an electronic document trading platform system that is
approved by Owners P&I Club so that Owners can, upon instructions from
Charterers, issue and sign in electronic form and transmit electronically any
bill of lading, waybill, delivery order, certificate or other document (each, an
“eDoc”) issued pursuant to, or in connection with, this Charter (whether or not
signed on behalf of Owners or Charterers or any sub-charterers). It is expressly
agreed that any applicable requirement of law, contract, custom or practice that
any bill of lading, waybill, delivery order, certificate or other document or
communication issued pursuant to this Charter shall be made or evidenced in
writing, signed or sealed shall be satisfied by such eDoc and the parties agree
not to contend in any dispute arising out of or in connection with any eDoc or
any eDoc which has been converted to paper that such eDoc is invalid on the
grounds that it is not in writing or that it is not equivalent to an original
paper document signed by hand, or, as the case may be, sealed.

 

Charterers agree to hold Owners harmless in respect of any liability, cost or
expense arising from the use of any electronic trading system, to the extent
that such liability, cost or expense would not have arisen under a paper trading
system.

 

88. New paramount.

 

Charterers shall endeavor to ensure that all Bills of Lading issued pursuant to
this charter shall contain the following clauses:

 

1. Subject to sub-clauses (2) or (3) hereof, this Bill of Lading shall be
governed by, and have effect subject to, the rules contained in the
International Convention for the Unification of Certain Rules relating to Bills
of Lading signed at Brussels on 25th August 1924 (hereafter the “Hague Rules”)
as amended by the Protocol signed at Brussels on 23rd February 1968 (hereafter
the “Hague Visby Rules”).

 

Nothing contained herein shall be deemed to be either surrender by the carrier
of any of his rights or immunities, or any increase of any of his
responsibilities or liabilities under the Hague-Visby Rules.

 

2. If there is governing legislation that applies the Hague Rules compulsorily
to this Bill of Lading to the exclusion of the Hague-Visby Rules, then this Bill
of Lading shall have effect subject to the Hague Rules. Nothing herein contained
shall be deemed to be either surrender by the carrier of any of his rights or
immunities, or an increase of any of his responsibilities or liabilities under
the Hague Rules.

 

3. If there is governing legislation that applies the Hamburg Rules compulsorily
to this Bill of Lading to the exclusion of the Hague-Visby Rules, then this Bill
of Lading shall have effect subject to the Hamburg Rules. Nothing herein
contained shall be deemed to be either surrender by the carrier of any of his
rights or immunities, or an increase of any of his responsibilities or
liabilities under the Hamburg Rules.

 

If any term of this Bill of Lading is repugnant to the Hague-Visby Rules, or
Hague Rules or Hamburg Rules, if applicable, such term shall be void to that
extent, but no further.  Nothing in the Bill of Lading shall be constructed as
in any way to restrict, exclude or waive the right of any of the relevant
parties or person to limit liability under any available legislation and or law.

 

--------------------------------------------------------------------------------


 

89. Arbitration (London Maritime Arbitrators’ Association).

 

This Charter is governed by English law and the provisions of clause 20 of the
Pool Agreement for the vessel shall apply to this Charter as if the same was set
out in full, mutatis mutandis, herein.

 

90. Onboard blending / Commingling.

 

Charterers shall have the right to perform onboard blending and/or commingling
of cargo whilst loading or during sea passage, being two or more grades, over
the designated cargo tanks to be loaded. Vessel’s staff shall ensure that proper
stability maintained during the entire operation. Charterers’ nominated cargo
inspector to supervise such onboard blending and vessel’s staff is to follow the
inspector’s recommendations. In the absence of Charterers’ cargo inspector,
Owners to follow Charterers’ instructions subject to ship’s safety. Charterers
will issue L.O.I. in Owners P&I Club wording.

 

91. Dye / Additive.

 

In case Charterers request additive to be added to a cargo while in the vessel’s
cargo tanks Owners will accept to do the operation provided it is
proper/permissible and within the industry practice and Charterers to provide a
LOI to that effect agreeable to Owners. Charterers have the option to add
‘liquid dye’ to cargo in vessel’s tanks just prior to the commencement of
discharge at their risk and expense. The time and cost for the dye shall be for
Charterers’ account. The dye can only be added with total compliance under the
full instruction and supervision of the Master and/or Chief Officer who will
always have final authority to how the dye is added. Charterers to indemnify
Owners as per Owners’ P&I Club wording for adding dye. Owners’ standard
instructions for adding dye to cargo which Charterers to comply in full.

 

All dye must only be added under direct supervision of Master and /or Chief
Officer.

 

Miscellaneous

 

92. Smuggling.

 

Any delays, expenses and/or fines incurred on the account of smuggling to be for
Owners’ account if caused by the Master, Officers, Crew or Owners’ servants.

 

93. Third Party Arrest Clause.

 

In the event of arrest (by a party other than authorities at home or abroad) or
other sanction levied against the vessel or the Charterers arising out of the
Owners’ breach or any fault of the Owners or out of any incident in which
Charterers are not at fault, the Owners shall immediately and, forthwith upon
receiving notice of the arrest of the vessel or of its detention in exercise or
purported exercise of any lien or claim, procure its release by providing bail
or otherwise as the circumstances may require and agree to assume full
responsibility for all penalties, claims from cargo receivers, sub charterers
and other third parties arising due to such event of arrest or other sanction
and for putting up security and the vessel shall be considered off-hire during
any delay or detention arising therefrom. Owners shall further be liable for all
consequential losses caused by an arrest, seizure, detention or other claims
against the vessel arising out of any matters in which Charterers are not at
fault.

 

94. Detention Clause.

 

Should the vessel be seized or detained by any authority, or arrested at the
suit of any party having or purporting to have a claim against the vessel or
having or purporting to have any interest in the vessel, hire shall not be
payable in respect of any period during which the vessel is not fully at the
Charterers’ use and all extra expenses shall be for the Owners’ account and
Owners shall immediately and, forthwith upon receiving notice of the arrest of
the vessel or of its detention in exercise or purported exercise of any lien or
claim, procure its release by providing bail or otherwise as the circumstances
may

 

--------------------------------------------------------------------------------


 

require and will also be responsible for claims from cargo receivers, sub
charterers and other third parties arising due to such event of seizure,
detention or arrest and, unless such seizure, detention or arrest is occasioned
by any personal act or omission or default of the Charterers or their agents or
by reason of cargo carried. Owners shall further be liable for all consequential
losses caused by an arrest, seizure, detention or other claims against the
vessel arising out of any matters in which Charterers are not at fault.

 

95. Vaccination Clause.

 

Owners are to arrange at its expense for the Master, Officer and Crew of the
vessel, to hold valid vaccination certificates against yellow fever, cholera, as
per International Health Regulations 1969 or any other future legislation and
subsequent amendments, upon delivery of the vessel and throughout the time
charter period. Any other vaccination requirement, which may come up from time
to time throughout the world and are relevant to the vessel’s trading, shall be
carried out at Owners’ expense.

 

96. Clean Ballast Clause.

 

Throughout the duration of this charter, the vessel is always to arrive at all
load port(s) with clean ballast only.

 

97. Notice Of Readiness (NOR) Clause.

 

At every load port and discharge port, throughout the duration of this time
charter, the vessel shall tender her NOR immediately on arrival in the customary
way. Until such time as the vessel is all fast at the berth/jetty, the Master
shall re-tender vessel’s NOR, daily, at 09:00 hours local time, to all parties
if so instructed in the Charterers’ load/discharge orders.

 

The text of subsequent daily NOR, as above, to be:

 

“Without prejudice to original NOR tendered                     Hrs on
                    20         (to be completed as appropriate), on vessel’s
arrival, please be advised that my vessel is/remains ready in all respects to
commence loading/discharging (delete as appropriate) of the cargo of
                    (complete as appropriate)”.

 

98. Slop Clause.

 

The vessel shall have efficient and safe means of transferring engine room /
pump room bilge liquids to designated holding tanks on board for disposal in
accordance with international regulations.

 

99. Gauges Clause.

 

The vessel to be equipped with closed venting, gauging and sampling systems and
cargo tanks to be equipped with high level alarms. Sufficient portable pressure
gauges to be on board all times for the manifolds.

 

100. Slow Steam.

 

Owners agree to allow Charterers to issue orders to slow down the vessel
consistent with safe operation of the vessel and its machinery on ballast and /
or laden passage.

 

101. Oil Pollution Prevention.

 

Owners shall instruct the Master to retain on board all oily residues of oil of
a persistent nature remaining in the vessel from the previous cargo. The Master
shall, during tank washing, collect the washing into one cargo compartment and
after maximum separation of the free water, discharge the water so separated
overboard as permitted by MARPOL regulations so as not to conflict with any
applicable local laws. The Master shall keep the Charterers notified of
estimated tonnage of all segregated tank washings from previous cargoes.

 

--------------------------------------------------------------------------------


 

102. U.S. Compliance Clause.

 

Owners warrants and guarantees that it and the vessel are not in any way
directly or indirectly owned, controlled by or related to any Cuban, North
Korean, Iranian, Serbian or Montenegro interests.

 

103. Baltic Navigation Clause.

 

Before entering Baltic waters vessel to have all navigation aids in perfect
condition and while in the Baltic and / or Finnish Gulf strictly observe all
regulations and recommendations. No oil or oily residues or wastes to be let
overboard into the sea whilst in the Baltic or in the Gulf of Finland.

 

104. Low Sulphur Fuel Clause.

 

(a) Owners warrant that the vessel will be fitted with the required piping,
tanks and equipment to comply with Marpol Annex VI requirements and have on
board procedures to carry out and comply with the change to and from Low Sulphur
Fuel (LSF) (or MDO as the area may require) in the Sulphur Emission Controlled
Areas (SECAs) as stipulated in Marpol Annex VI and/or zones regulated by
regional and/or national authorities such as, but not limited to, the EU and the
US Environmental Protection Agency. Owners undertake that they will comply with
any worldwide regional and international regulations in regards to bunker
quality, bunker specifications, supply and any technical, mechanical issue
throughout the duration of the time charter.

 

(b) Charterers will ensure and arrange for the supply of sufficient LSFO or MDO,
at all times necessary to trade in SECA. Any time lost or deviation as a result
of supplying or waiting for supply of such fuels shall be for the Charterers
account and shall not be considered off-hire and any and all expenses shall be
for Charterers account.

 

(c) Charterers shall not otherwise be liable for any loss, delay, fines, costs
or expenses arising or resulting from Owners’ breach of its obligations under
this clause 104 and/or non-compliance with bunker regional and international
regulations or the vessel’s failure to comply with Regulations 14 and 18 of
Marpol Annex VI, which shall be for Owners account.

 

105. Gulf Of Aden and Indian Ocean Clause.

 

Please refer to clauses 14.4 and 14.5 of the Pool Agreement for the vessel.

 

106. Fame Clause.

 

[DELETE]

 

107.  Breach of Warranty Clause.

 

Should Owners be in breach of any of their warranties or representations under
this charter, Charterers may put Owners on notice. In the absence of any express
provision relating to such specific breach in this charter, Owners have 30 days
thereafter to rectify the breach, failing which the vessel will be considered as
off-hired. If such an offhire continues for another 10 days, Charterers shall
have the option to terminate the CP without penalty to any party.

 

108. Vegoil Cargoes - Load over the top.

 

[DELETE]

 

109. Vegetable Oils Carriage.

 

[DELETE]

 

110. Switching of bills of lading.

 

Charterers shall have the option of switching bills of lading. The procedure
will be as below:

 

a.                            Charterers to confirm that full set of first
original bills of lading which are to be re-issued are in Charterers’ custody;

 

--------------------------------------------------------------------------------


 

b.                            The full set of the first original bills of lading
(full set 3/3) are to be marked ‘null and void’ and sent by fax/email to Owners;

c.                             The original cancelled bills of lading are to be
couriered to Owners;

d.                            Specimens of the new bills of lading are to be
faxed to Owners for their comments/approval;

e.                             upon receipt by Owners’ representative at the
Charterers’ requested port of the full and complete set of relevant original
cancelled bills of lading, Owners will then revert with their written
authorisation for Charterers to be issued a new set of original bills of lading,
in accordance with the specimen faxed copy.

 

111. Storage Clause.

 

Charterers shall have the option to instruct the vessel to remain idle, at a
safe place, at anchor or drifting for a continuous period not exceeding 180
days. If this option is exercised, any bottom cleaning due to excessive fouling
required will be for Charterers account. Furthermore if this option is
exercised, Charterers shall reimburse Owners for hull cleaning but only if the
anti-fouling paint cycle is current and not overdue.

 

112. Vessel Inspection Clause.

 

(a) The on-hire survey shall be held at the last port of call prior to delivery
to Charterers. The off-hire survey shall be held at the last port of call prior
to redelivery to Owners. The costs of both surveys shall be split fifty/fifty
(50/50) between Owners and Charterers and shall be conducted by an independent
surveyor acceptable to both parties.

 

(b) In addition to the joint on-hire/off-hire surveys and further to their
rights of inspection as set out elsewhere in this Charter, Charterers’ right to
make such inspection of the vessel as they may consider necessary includes but
is not limited to the right to place on board the vessel an inspector, surveyor
and/or representative to inspect and/or test:

 

(i) the vessel’s hull, machinery and equipment and living spaces;

 

(ii) the vessel’s operational procedures both in port and at sea; and

 

(iii) the vessel’s certificates, records and documents,

 

to determine whether Owners are complying in all respects with their obligations
and that the vessel is in full compliance with international, national, state or
local conventions, laws, regulations and ordinances currently in force or which
may come into force in respect of the waters and trading areas to which the
vessel may be ordered during the Charter period. Any delay caused by such
inspection or test will be for Charterers’ account but any repair or delay by
reason of Owners’ non-compliance will be for Owners’ account.

 

(c) Charterers shall also have the right to require inspection of the vessel’s
tanks at loading and/or discharging ports to ascertain the condition of the
tanks, the quality of the cargo, water and residues on board. In that respect
Charterers’ inspector, surveyor and/or representative has the right to ullage,
inspect and take samples from the vessel’s cargo tanks, bunker tanks, void
spaces and other non-cargo tanks. Depressurisation of the tanks to permit such
inspection and/or ullaging shall be carried out under the supervision of the
vessel’s Master in accordance with the recommendations in the latest edition of
the International Safety Guide for Oil Tankers and Terminals.

 

(d) Charterers are further entitled from time to time during the Charter period
on reasonable notice to arrange for their representative(s) to attend Owners’
offices or the offices of Owners’ managers or managing agents as the case may be
in order to audit, assess and/or investigate Owners’ safety management system,
policies, management, crewing and operations in relation to the services to be
provided by the vessel under this Charter.

 

--------------------------------------------------------------------------------


 

(e) Whether or not Charterers exercise their rights under this clause no action
or inaction on their part (including any action or inaction taken following an
exercise of a right under this Clause) shall be deemed to be a waiver of their
rights and shall be without prejudice to Charterers’ rights and remedies
including under clause 3.

 

113. Turkish Customs.

 

If the vessel is discharging cargo in a Turkish port and there is any short or
overlanded cargo issue with the Turkish customs, Charterers are to take up the
matter with the loadport agents and arrange for the issue of a quantity
correcting document or other similar document required by the Turkish customs.
All costs, delays etc associated with the above to be for Charterers account,
provided the vessel has discharged her full cargo and obtained a dry tank
certificate.

 

114. EU Advance Cargo Declaration Clause.

 

(a) If the vessel loads cargo in any EU port or place destined for a port or
place outside the EU or loads cargo outside the EU destined for an EU port or
place, Charterers shall comply with the current EU Advance Cargo Declaration
Regulations (the Security Amendment to the Community Customs Code, Regulations
648/2005; 1875/2006; and 312/2009) or any subsequent amendments thereto and
shall undertake the role of carrier for the purposes of such regulations and in
their own name, time and expense shall:

 

(i) Have in place an EORI number (Economic Operator Registration and
Identification);

 

(ii) Provide Owners with a timely confirmation of (i) above as appropriate; and

 

(iii) Submit an ENS (Entry Summary Declaration) cargo declaration electronically
to the EU Member States’ Customs and provide the Owners at the same time with a
copy thereof.

 

(b) Charterers assume liability for and shall indemnify, defend and hold
harmless Owners against any loss and/or damage whatsoever (including
consequential loss and/or damage) and/or any expenses, fines, penalties and all
other claims of whatsoever nature, including but not limited to legal costs,
arising from Charterers’ failure to comply with any of the provisions of
sub-clause (a). Should such failure result in any delay then, notwithstanding
any provision in this Charter Party to the contrary, the Vessel shall remain on
hire.

 

(c) The assumption of the role of carrier by Charterers pursuant to this Clause
and for the purpose of the EU Advance Cargo Declaration Regulations shall be
without prejudice to the identity of carrier under any bill of lading, other
contract, law or regulation.

 

115. Dry Docking Clause.

 

(a) No drydocking shall be undertaken by the Owners during the period of this
Charter Party unless mutually agreed, unless the drydocking is necessary to
maintain vessel’s seaworthiness, in which case the vessel shall be off-hire from
the time vessel received free pratique on arrival, if in ballast, or upon
completion of discharge of cargo, if loaded, until the vessel is again ready for
service and presented at the Charterers’ discharging and/or loading place.

 

In case of drydocking at a port other than where the vessel is to load,
discharge or bunker under the Charterers’ orders the following time and bunkers
shall be deducted from hire:

 

Total time and bunkers including repair, port call for the actual voyage from
last port of call under the Charterers’ orders to the next port of call under
the Charterers’ orders less theoretical voyage time and bunkers for the direct
voyage from said first port of call to

 

--------------------------------------------------------------------------------


 

said next port of call. Theoretical voyage will be calculated on the basis of
the sea buoy distance at the warranted speed and consumption.

 

(b) In the event that gas freeing of certain tanks is required in connection
with drydocking, the Charterers’ will reimburse Owners for a maximum of 48 hours
towards the additional time of gas freeing to the standard required for entry
into drydock for cleaning and painting the hull. Any time spent for such gas
freeing in excess of 48 hours to be for Owners account. Such gas freeing time
commences when the vessel is released to the Owners for the purposes mentioned
in this clause and terminates when the tanks are gas-freed to the above required
standard. For the avoidance of doubt, all fuel consumed and related gas-freeing
expenses shall be for Owners account.

 

(c) Charterers and Owners to mutually cooperate for economic dry docking of the
vessel. Owners to provide minimum 90 days advance notice of any drydocking while
Charterers to make best endeavours to bring the vessel to a trading range where
drydocking can be undertaken in a shipyard suitable for Owners’ requirements.

 

116. Insolvency of Owners.

 

In the event of the potential application of both, or a conflict between,
admiralty and insolvency/ bankruptcy jurisdiction, the parties expressly agree
that admiralty jurisdiction shall pre-empt insolvency/ bankruptcy jurisdiction
with respect to the rights and obligations of the parties under this Charter,
and with respect to enforcing maritime lien or attachment rights. In the
event that Owners, its parent or affiliated companies file for insolvency /
bankruptcy protection, the parties expressly agree that this Charter and any and
all liens that Owners otherwise possess with respect to bunkers and cargo
terminate, and ownership interest reverts to Charterers at 0001 hours on the
date of such filing. In that event, Owners remain a bailee of the bunkers and
cargo, and as such are obligated to safely discharge same into Charterers
custody. Owners also stipulate that Charterers are entitled to recover
possession of the bunkers and cargo for purposes of Admiralty Supplemental
Rule D or other equivalent legislation or regulation in any other jurisdiction.

 

117.  Sanctions Clause.

 

Owners represent, warrant, guarantee and undertake that:

 

(a)

Owners are not a target of Sanction or a Sanctioned Entity;

(b)

the vessel is not a target of Sanction or a Sanctioned Entity; and

(c)

to the best of their knowledge, after having made due enquiries, none of the
operational manager, the technical manager nor any owners above the Owners in
the chartering chain of the vessel (if applicable), nor the registered owner nor
the ultimate beneficial owners of the vessel are Sanctioned Entities or a target
of Sanction.

 

For the purposes of this clause 117:

 

“Sanction” means any sanction, regulation, statute, official embargo measures or
any ‘specially designated nationals’ or ‘blocked persons’ lists, or any
equivalent lists maintained and imposed by the United Nations, the European
Union, the United States Department of Treasury’s Office of Foreign Assets
Control. the United States Department of State or any replacement or other
regulatory body enforcing economic and trade sanctions legislation in such
countries or by any supranational or international governmental organization;
and

 

“Sanctioned Entity” means any entity, being an individual, corporation, company,
vessel, association or government, who or which:

 

(x) is target of a Sanction; or

 

--------------------------------------------------------------------------------


 

(y) is subject to a sanction or is directly or indirectly owned by any entity
who is subject to a Sanction.

 

Notwithstanding anything to the contrary herein, nothing in this Charter is
intended, and nothing herein should be interpreted or construed, to induce or
require Charterers to act in any manner (including failing to take any actions
in connection with a transaction) which is inconsistent with or prohibited under
any Sanction.

 

In the event it is or becomes unlawful under the laws of any jurisdiction for
Charterers in their respective judgment to perform any of their obligations
under this Charter by reason of the provisions of this clause 117 or in the
event that the Owners and/or the vessel become the target of Sanction or become
a Sanctioned Entity, Charterers may immediately terminate the Charter and
redeliver the vessel forthwith, without incurring any liability.

 

118. Ebola Clause.

 

(a) If the Vessel proceeds to or through any port, place, area or zone, or any
waterway or canal (hereinafter called an “Area”) exposed to the risk of Ebola
the Owners shall have the liberty, but not the obligation:

 

(i) to take reasonable preventative measures to protect the Vessel, her crew and
cargo including but not limited to furnishing the crew with necessary personal
protective gear at charterers time and cost, (PPG) as follows:

 

1.             Sufficient disposable Tyvek coveralls

2.             Antibacterial face masks

3.             Disposable shoe covers

4.             Nitrile or latex gloves

5.             Antibacterial wash

6.             Remote-sensing infrared thermometer

7.             Disposable dining utensils

8.             Additional food for stevedores

 

(ii) to comply with the orders, directions or recommendations of any
underwriters who have the authority to give the same under the terms of the
insurance;

 

(iii) to comply with all orders, directions, recommendations or advice
(including all updates to such orders, directions, recommendations or advice)
given by the Government of the Nation under whose flag the Vessel sails, or
other Government to whose laws the Owners are subject, or any other Government,
body or group, including military and/or health authorities, whatsoever acting
with the power to compel compliance with their orders or directions. Where such
orders, directions, and recommendations vary, Owners shall, if they chose to
comply with them, be at liberty, acting reasonably, to decide which orders,
directions, and recommendations, if any, they comply with; and

 

(iv) to comply with the terms of any recommendation of the World Health
Organization and/or the United States National Institute of Health Center for
Disease Control, the effective orders of any other Supranational body which has
the right to issue and give the same, and with national laws aimed at enforcing
the same to which the Owners are subject, and to obey the recommendations,
orders or directions of those who are charged with their enforcement. Where such
orders, directions, and recommendations vary, Owners shall, if they chose to
comply with them, be at liberty, acting reasonably, to decide which orders,
directions, and recommendations, if any, they comply with.

 

(b) Costs and hire

 

--------------------------------------------------------------------------------


 

(i) If the Vessel proceeds to or through an Area where, due to risk of Ebola,
additional costs will be incurred including but not limited to preventative
measures to avoid Ebola, such directly related, documented and reasonable costs
which are approved in advance by the Charterers shall be for the Charterers’
account. Any time and expenses incurred waiting for quarantine or at the
load/discharge port(s) and or used in taking measures to minimise risk in both
cases up to 21 days after the vessel’s arrival, shall be for the Charterers’
account;

 

(ii) If the Owners become liable under the terms of employment to pay to the
crew any bonus or additional wages in respect of sailing into an area which is
dangerous in the manner defined by the said terms, then any bonus or additional
wages paid in accordance with the International Transport Workers’ Federation
and the International Bargaining Forum framework agreement shall be reimbursed
to the Owners by the Charterers;

 

(iii) If the underwriters of the Owners’ insurances require additional premiums,
or additional insurance cover is necessary, because the Vessel proceeds to or
through an Area exposed to risk of Ebola, then such additional insurance costs
shall be reimbursed by the Charterers to the Owners;

 

(iv) Owners must submit all reimbursement and expense claims together with all
required supporting documents under this clause to Charterers within one
(1) month after the completion of final discharge of the relevant voyage
otherwise Owners’ claim shall be time-barred under this clause. All payments
arising under sub-clause (b) shall be settled within fifteen (15) days of
receipt of Owners’ supported invoices.

 

(c) Notwithstanding the terms of clause 21, hire shall be paid for time lost
from Ebola including any time lost owing to loss of or sickness to the Master,
Officers, crew or passengers from Ebola PROVIDED that no hire shall be payable
in respect of any time lost due to the action of the Crew in refusing to proceed
to a place where there has been any actual, threatened or reported cases of
Ebola. Such delay shall be limited to seven (7) running days for Charterer’s
account. If any crew is found to have contracted Ebola any and all expenses,
including death benefits due under the collective bargaining agreement (CBA)
shall be for the account of the Charterers.

 

(d) If the Vessel is affected or detained by reason of suspected or actual Ebola
in the load/discharge port Owners shall keep the Charterers closely informed of
the efforts made to have the Vessel released.

 

/s/ Dean Scaglione

 

/s/ Daniel Chu

GMR NEPTUNE LLC

Dean Scaglione

 

VL8 POOL INC

Daniel Chu

 

Director

 

 

Director

 

END OF CHARTER PARTY TERMS AND CONDITIONS

 

--------------------------------------------------------------------------------


 

APPENDIX 3.2

 

TIME CHARTER PARTY

 

[NOT APPLICABLE]

 

THE FOLLOWING FIXTURE CONCLUDED AS PER DETAILS BELOW:

 

CHARTER PARTY DATE:

[      ]

 

 

DISPONENT OWNER:

[    ]

 

 

CHARTERERS:

VL8 POOL INC.

 

 

VESSEL:

[    ]

 

 

HIRE RATE:

Zero Hire but without prejudice to V8 Pool Inc’s obligation to pay distributions
to the Disponent Owner in accordance with clause 8 of the Pool Agreement for the
Vessel.

 

 

LAYCAN:

[    ]

 

All other terms and conditions as per head tcp dated [              ] between
[    ]and [              ] (as attached) with logical amendments.

 

 

 

 

Disponent owner

 

Charterers

 

--------------------------------------------------------------------------------